Exhibit 10.1

Execution Version

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF MAY 13, 2013

AMONG

RETAIL PROPERTIES OF AMERICA, INC.,

AS BORROWER,

AND

KEYBANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

WELLS FARGO SECURITIES LLC,

AS CO-LEAD ARRANGER AND JOINT BOOK MANAGER,

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENT,

KEYBANC CAPITAL MARKETS INC.,

AS CO-LEAD ARRANGER AND JOINT BOOK MANAGER,

EACH OF

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

PNC BANK, NATIONAL ASSOCIATION,

AND

REGIONS BANK,

AS DOCUMENTATION AGENTS

AND

CERTAIN LENDERS

FROM TIME TO TIME PARTIES HERETO,

AS LENDERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I. DEFINITIONS      2    ARTICLE II. THE CREDIT      25
  

2.1.

 

Advances

     25   

2.2.

 

Ratable and Non Ratable Advances

     28   

2.3.

 

Final Principal Payment

     28   

2.4.

 

Unused Fee

     28   

2.5.

 

Facility Fee

     28   

2.6.

 

Other Fees

     28   

2.7.

 

Minimum Amount of Each Advance

     28   

2.8.

 

Principal Payments

     29   

2.9.

 

Method of Selecting Types and Interest Periods for New Advances

     29   

2.10.

 

Conversion and Continuation of Outstanding Advances

     30   

2.11.

 

Changes in Interest Rate, Etc

     31   

2.12.

 

Rates Applicable After Default

     31   

2.13.

 

Method of Payment

     31   

2.14.

 

Notes; Telephonic Notices

     32   

2.15.

 

Interest Payment Dates; Interest and Fee Basis

     32   

2.16.

 

Swingline Advances

     32   

2.17.

 

Notification of Advances, Interest Rates and Prepayments

     33   

2.18.

 

Lending Installations

     34   

2.19.

 

Non-Receipt of Funds by the Administrative Agent

     34   

2.20.

 

Replacement of Lenders under Certain Circumstances

     34   

2.21.

 

Usury

     35   

2.22.

 

Termination or Increase in Commitments

     35    ARTICLE IIA LETTER OF CREDIT SUBFACILITY      36   

2A.1

 

Obligation to Issue

     36   

2A.2

 

Types and Amounts

     36   

2A.3

 

Conditions

     37   

2A.4

 

Procedure for Issuance of Facility Letters of Credit

     37   

2A.5

 

Reimbursement Obligations; Duties of Issuing Bank

     38   

2A.6

 

Participation

     39   

2A.7

 

Payment of Reimbursement Obligations

     40   

2A.8

 

Compensation for Facility Letters of Credit

     41   

2A.9

 

Letter of Credit Collateral Account

     41    ARTICLE III. CHANGE IN CIRCUMSTANCES      42   

3.1.

 

Yield Protection

     42   

3.2.

 

Changes in Capital Adequacy Regulations

     42   

3.3.

 

Availability of Types of Advances

     43   

3.4.

 

Funding Indemnification

     43   

3.5.

 

Taxes

     44   

3.6.

 

Lender Statements; Survival of Indemnity

     46   

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV. CONDITIONS PRECEDENT      46   

4.1.

 

Initial Advance

     46   

4.2.

 

Each Advance and Issuance

     48    ARTICLE V. REPRESENTATIONS AND WARRANTIES      49   

5.1.

 

Existence

     49   

5.2.

 

Authorization and Validity

     49   

5.3.

 

No Conflict; Government Consent

     49   

5.4.

 

Financial Statements; Material Adverse Effect

     50   

5.5.

 

Taxes

     50   

5.6.

 

Litigation and Guarantee Obligations

     50   

5.7.

 

Subsidiaries

     50   

5.8.

 

ERISA

     50   

5.9.

 

Accuracy of Information

     51   

5.10.

 

Regulation U

     51   

5.11.

 

[Intentionally Omitted]

     51   

5.12.

 

Compliance With Laws

     51   

5.13.

 

Ownership of Properties

     51   

5.14.

 

Investment Company Act

     51   

5.15.

 

[Intentionally Omitted]

     51   

5.16.

 

Solvency

     51   

5.17.

 

Insurance

     52   

5.18.

 

Borrower Status

     52   

5.19.

 

Environmental Matters

     52   

5.20.

 

OFAC Representation

     53   

5.21.

 

Intellectual Property

     54   

5.22.

 

Broker’s Fees

     54   

5.23.

 

Unencumbered Pool Properties

     54   

5.24.

 

No Bankruptcy Filing

     54   

5.25.

 

No Fraudulent Intent

     55   

5.26.

 

Transaction in Best Interests of Borrower and Subsidiary Guarantors;
Consideration

     55   

5.27.

 

Subordination

     55   

5.28.

 

[Intentionally Omitted]

     55   

5.29.

 

Anti-Terrorism Laws

     55    ARTICLE VI. COVENANTS      56   

6.1.

 

Financial Reporting

     56   

6.2.

 

Use of Proceeds

     58   

6.3.

 

Notice of Default

     59   

6.4.

 

Conduct of Business

     59   

6.5.

 

Taxes

     59   

6.6.

 

Insurance

     59   

6.7.

 

Compliance with Laws

     59   

6.8.

 

Maintenance of Properties

     59   

 

-ii-



--------------------------------------------------------------------------------

6.9.

 

Inspection

     60   

6.10.

 

Maintenance of Status

     60   

6.11.

 

Dividends

     60   

6.12.

 

Merger

     60   

6.13.

 

[Intentionally Omitted]

     60   

6.14.

 

Sale and Leaseback

     60   

6.15.

 

[Intentionally Omitted]

     60   

6.16.

 

Liens

     61   

6.17.

 

Affiliates

     61   

6.18.

 

Financial Undertakings

     61   

6.19.

 

[Intentionally Omitted]

     61   

6.20.

 

Consolidated Net Worth

     62   

6.21.

 

Indebtedness and Cash Flow Covenants

     62   

6.22.

 

Environmental Matters

     62   

6.23.

 

Limitations on Certain Investments

     63   

6.24.

 

[Intentionally Omitted]

     63   

6.25.

 

Negative Pledges

     63   

6.26.

 

Subsidiary Guaranty

     64   

6.27.

 

Amendments to Organizational Documents

     65   

6.28.

 

Post Closing Deliveries

     65    ARTICLE VII. DEFAULTS      65    ARTICLE VIII. ACCELERATION, WAIVERS,
AMENDMENTS AND REMEDIES      68   

8.1.

 

Acceleration

     68   

8.2.

 

Amendments

     69   

8.3.

 

Preservation of Rights

     70   

8.4.

 

Insolvency of Borrower

     70   

8.5.

 

Application of Funds

     70    ARTICLE IX. GENERAL PROVISIONS      71   

9.1.

 

Survival of Representations

     71   

9.2.

 

Governmental Regulation

     71   

9.3.

 

Taxes

     71   

9.4.

 

Headings

     71   

9.5.

 

Entire Agreement

     71   

9.6.

 

Several Obligations; Benefits of the Agreement

     71   

9.7.

 

Expenses; Indemnification

     72   

9.8.

 

Numbers of Documents

     73   

9.9.

 

Accounting

     73   

9.10.

 

Severability of Provisions

     73   

9.11.

 

Nonliability of Lenders

     73   

9.12.

 

CHOICE OF LAW

     73   

9.13.

 

CONSENT TO JURISDICTION

     73   

9.14.

 

WAIVER OF JURY TRIAL

     74   

9.15.

 

USA Patriot Act Notice

     74   

 

-iii-



--------------------------------------------------------------------------------

ARTICLE X. THE ADMINISTRATIVE AGENT      74   

10.1.

 

Appointment

     74   

10.2.

 

Powers

     75   

10.3.

 

General Immunity

     75   

10.4.

 

No Responsibility for Loans, Recitals, Etc

     75   

10.5.

 

Action on Instructions of Lenders

     75   

10.6.

 

Employment of Agents and Counsel

     76   

10.7.

 

Reliance on Documents; Counsel

     76   

10.8.

 

Administrative Agent’s Reimbursement and Indemnification

     76   

10.9.

 

Rights as a Lender

     76   

10.10.

 

Lender Credit Decision

     76   

10.11.

 

Successor Administrative Agent

     77   

10.12.

 

Notice of Defaults

     78   

10.13.

 

Requests for Approval

     78   

10.14.

 

Defaulting Lenders

     78   

10.15.

 

Additional Agents

     82    ARTICLE XI. SETOFF; RATABLE PAYMENTS      82   

11.1.

 

Setoff

     82   

11.2.

 

Ratable Payments

     82    ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS     
82   

12.1.

 

Successors and Assigns

     82   

12.2.

 

Participations

     83   

12.3.

 

Assignments

     84   

12.4.

 

Dissemination of Information

     85   

12.5.

 

Tax Treatment

     86    ARTICLE XIII. NOTICES      86   

13.1.

 

Giving Notice

     86   

13.2.

 

Change of Address

     86   

13.3.

 

Electronic Delivery of Information

     86    ARTICLE XIV. COUNTERPARTS      87   

 

SCHEDULE I

  

Commitments

SCHEDULE 1

  

Unencumbered Pool Properties

SCHEDULE 2

  

Subsidiary Guarantors as of Agreement Effective Date

SCHEDULE 3

  

Existing Facility Letters of Credit

SCHEDULE 6.28

  

Post Closing Deliveries

EXHIBIT A

  

Applicable Margin and Facility Fee Percentage

EXHIBIT B

  

Form of Note

 

-iv-



--------------------------------------------------------------------------------

EXHIBIT C

  

Form of Amendment Regarding Increase

EXHIBIT D

  

Form of Compliance Certificate

EXHIBIT E

  

Form of Subsidiary Guaranty

EXHIBIT F

  

Form of Opinion

EXHIBIT G

  

Form of Borrowing Notice

EXHIBIT H

  

Form of Assignment Agreement

 

 

-v-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This Third Amended and Restated Credit Agreement (the “Agreement”) dated as of
May 13, 2013, is among RETAIL PROPERTIES OF AMERICA, INC., a corporation
organized under the laws of the State of Maryland (the “Borrower”), KeyBank
National Association, a national banking association, and the several banks,
financial institutions and other entities from time to time parties to the
Agreement (collectively, the “Lenders”), and KeyBank National Association, not
individually, but as “Administrative Agent”.

RECITALS

A.    The Borrower is primarily engaged in the business of purchasing, owning,
operating, leasing and managing retail properties.

B.    The Borrower is qualified as a real estate investment trust under
Section 856 of the Code.

C.    The Borrower and certain of the Lenders are parties to that certain Second
Amended and Restated Credit Agreement dated as of February 24, 2012 (as in
effect immediately prior to the effectiveness of this Agreement, the “Existing
Agreement”). This Agreement and the other Loan Documents, taken as whole,
constitute an amendment and restatement of the Existing Agreement and the
subsidiary guaranty previously given pursuant thereto and an amendment of the
other loan documents thereunder and not a novation, and the parties intend that
all Advances outstanding thereunder shall continue to be Advances hereunder
until repaid, and that the obligations of those Subsidiary Guarantors who were
parties to such prior subsidiary guaranty with respect to the Borrower’s
obligations under the Existing Agreement and are continuing as Subsidiary
Guarantors hereunder shall continue in effect and relate back to the date such
obligations were first undertaken, as such obligations may be expressly amended
and restated hereunder.

D.    The Borrower has requested that the Administrative Agent and the Lenders
enter into this Agreement to amend and restate the Existing Agreement to
(i) increase the Aggregate Commitment thereunder, (ii) extend the Facility
Termination Dates, (iii) amend and restate the Subsidiary Guaranty and
(iv) modify certain of the other terms thereof. The Administrative Agent and
those existing and new Lenders executing this Agreement have agreed to do so on
the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree that the Existing Agreement is amended and
restated in its entirety as follows:



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any partnership, limited liability company, firm, corporation
or division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding partnership or membership interests of a partnership
or limited liability company.

“Adjusted EBITDA” means, as of any date, the Consolidated Net Income for the
most recent four (4) full fiscal quarters of the Borrower for which financial
results have been reported, as adjusted, without duplication, by (i) deducting
therefrom any income attributable to Excluded Tenants; (ii) adding or deducting
for, as appropriate, any adjustment made under GAAP for straight lining of
rents, gains or losses from sales of assets, extraordinary items, impairment and
other non-cash charges, depreciation, amortization, interest expenses, taxes and
the Consolidated Group Pro Rata Share of interest, taxes, depreciation and
amortization in Investment Affiliates; (iii) deducting therefrom the Capital
Expenditure Reserve Deduction for such period and (iv) adding back all master
lease income (not to exceed 5% of Consolidated Net Income).

“Adjusted Unencumbered Pool NOI” means, as of any date, the then-current
Unencumbered Pool Property NOI less the Capital Expenditure Reserve Deduction
for the then-current Unencumbered Pool Properties.

“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and, in the case of LIBOR Rate Advances, for the same Interest Period,
including without limitation Swingline Advances.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, provided,
however, in no event shall Administrative Agent or Lender be an Affiliate of the
Borrower. A Person shall be deemed to control another Person if the controlling
Person owns 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of stock, by contract or otherwise.

“Aggregate Commitment” means, as of any date, the aggregate of the then-current
Term Commitments and Revolving Commitments of all the Lenders, which is, as of
the Agreement Effective Date, $1,000,000,000, as such amount may be increased
pursuant to Section 2.22 hereof.

“Agreement” is defined in the Recitals hereto.

 

-2-



--------------------------------------------------------------------------------

“Agreement Effective Date” means the date this Agreement has been fully executed
and delivered by the Borrower and the Lenders and the conditions set forth in
Section 4.1 have been fulfilled or waived in accordance with the terms hereof.

“Alternate Base Rate” means, for any day, the LIBOR Market Index Rate; provided,
that if for any reason the LIBOR Market Index Rate is unavailable, Alternate
Base Rate shall mean the per annum rate of interest equal to the Federal Funds
Effective Rate plus one and one-half of one percent (1.50%). The Alternate Base
Rate shall be determined on a daily basis.

“Amendment Regarding Increase” means an Amendment Regarding Increase
substantially in the form of Exhibit C attached hereto pursuant to which a new
Lender provides a Commitment or an existing Lender increases its Commitment as
contemplated by Section 2.22.

“Applicable Margin” means the applicable margin set forth in the pricing
schedules contained in Exhibit A attached hereto used in calculating the
interest rate applicable to the various Types of Advances, subject to the
conditions set forth in Exhibit A with respect to the effective date of changes
in such applicable margins.

“Arrangers” means Wells Fargo Securities, LLC and KeyBanc Capital Markets Inc.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Authorized Officer” means any of the President, Chief Financial Officer and
Chief Operating Officer, or any of the Chairman and Chief Executive Officer, or
the Chief Accounting Officer or any Executive Vice President of the Borrower, or
any other executive officer or authorized agent approved by the Administrative
Agent on behalf of the Lenders acting singly.

“Borrower” is defined in the Recitals hereto.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio, Charlotte, N.C. and New York,
New York for the conduct of substantially all of their commercial lending
activities and on which dealings in United States dollars are carried on in the
London interbank market and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Cleveland, Ohio,
Charlotte, N.C. and New York, New York for the conduct of substantially all of
their commercial lending activities.

“Capital Expenditure Reserve Deduction” means, with respect to any group of
Projects as of any date, the sum of (a) $0.15 per annum per gross leaseable
square foot of those Projects which are retail Projects (including mixed-use
Projects that are primarily retail, but excluding “triple net” retail Projects
which are instead included in clause (b) of this sentence), (b) $0.10 per annum
per gross leaseable or net rentable, as applicable, square foot of those
Projects which are Projects

 

-3-



--------------------------------------------------------------------------------

leased on a “triple net” basis and (c) $0.25 per annum per gross leasable or net
rentable, as applicable, square foot of those Projects which are not included in
clause (a) or clause (b) of this sentence, times either (A) in the case of
calculation of Adjusted EBITDA, as to each such type of Project, the weighted
average square footage of such type of Projects owned by the Consolidated Group
at any time during the most recent four (4) fiscal quarters of Borrower for
which financial results have been reported or (B) in the case of the calculation
of Adjusted Unencumbered Pool NOI, as to each such type of Project, the square
footage of such type of Projects included in the Unencumbered Pool as of such
date.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

“Capitalization Rate” means seven and one-quarter percent (7.25%).

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Revolving
Lenders, as collateral for Facility Letter of Credit Obligations or obligations
of the Revolving Lenders to fund participations in respect of Facility Letter of
Credit Obligations, cash or deposit account balances or, if the Administrative
Agent and the Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Bank. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentally
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time and demand deposits
and certificates of deposit of (i) any Lender or any of its Affiliates; (ii) any
domestic commercial bank having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two (2) years from the date of acquisition, (c) commercial
paper and variable or fixed rate notes issued by any Approved Bank (or by the
parent company thereof) or any variable rate notes issued by, or guaranteed by,
any domestic corporation rated A-2 (or the equivalent thereof) or better by S&P
or P-2 (or the equivalent thereof) or better by Moody’s and maturing within one
(1) year of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or securities dealer having capital
and

 

-4-



--------------------------------------------------------------------------------

surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America in which a Borrower or their
Subsidiaries shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by financial institutions having capital of
at least $500,000,000 and the portfolios of which are limited to investments of
the character described in the foregoing subdivisions (a) through (d).

“Change” is defined in Section 3.2.

“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of Capital Stock
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the Borrower.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means for each Lender collectively, such Lender’s Revolving
Commitment, if any, and Term Commitment, if any.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D attached hereto executed by an Authorized Officer of the Borrower.

“Consolidated Debt Service” means, for any period, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding optional principal payments, principal payments
contingent on excess cash flow from a related Project and balloon payments made
at maturity in respect of any such Indebtedness), plus (c) a percentage of all
such principal payments made during such period by any Investment Affiliate on
Indebtedness taken into account in calculating Consolidated Interest Expense,
equal to the greater of (x) the percentage of the principal amount of such
Indebtedness for which any member of the Consolidated Group is liable and
(y) the Consolidated Group Pro Rata Share of such Investment Affiliate.

“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate, upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.

 

-5-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period plus (b) the applicable Consolidated
Group Pro Rata Share of any interest expense, determined in accordance with
GAAP, of each Investment Affiliate, for such period, whether recourse or
non-recourse.

“Consolidated Net Income” means, for any period, consolidated net income (or
loss) of the Consolidated Group for such period determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.

“Consolidated NOI” means, as of any date, for any entity or group of entities
without duplication, the aggregate Net Operating Income for the most recent four
(4) fiscal quarters for which financial results have been reported from all
Projects owned by such entity or group of entities as of the end of such period
of four (4) fiscal quarters.

“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus, without duplication, (b) the
applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate other than Indebtedness of such Investment Affiliate to a
member of the Consolidated Group.

“Construction in Progress” means, as of any date, the book value of any Projects
then under development provided that a Project shall no longer be included in
Construction in Progress and shall be valued based on its Net Operating Income
upon the earlier of (i) the first anniversary after substantial completion
(which shall mean the receipt of a temporary certificate of occupancy or a final
certificate of occupancy) of such Project and (ii) the last day of the first
full fiscal quarter in which the Net Operating Income attributable to such
Project for such fiscal quarter multiplied by four (4) and then divided by the
Capitalization Rate exceeds the book value of such Project.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.10.

“Credit Rating” means, as of any date, with respect to either Moody’s or S&P,
the most recent credit rating assigned to the senior, unsecured, non-credit
enhanced, long-term debt of the Borrower issued by such rating agency prior to
such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

-6-



--------------------------------------------------------------------------------

“Default” means an event described in Article VII.

“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.12.

“Defaulting Lender” means, subject to Section 10.14(f), (a) any Lender that has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Facility Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) any Revolving Lender that has notified
the Borrower, the Administrative Agent, and, if applicable, the Issuing Bank or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder or under other agreements in which it commits to
extend credit, or has made a public statement to that effect (unless (1) such
writing has been delivered to Borrower, Administrative Agent and, if applicable,
the Issuing Bank or the Swingline Lender, and (2) such writing or public
statement relates solely to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement and, in the case of a writing, shall be accompanied by
reasonably detailed documented evidence supporting such determination) cannot be
satisfied), (c) any Revolving Lender that has failed, within two Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon timely receipt
of such written confirmation by the Administrative Agent and the Borrower), or
(d) any Lender that has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 10.14(f)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.

 

-7-



--------------------------------------------------------------------------------

“Disclosure Letter” means that certain letter from Borrower addressed to the
Administrative Agent on behalf of the Lenders and dated as of the Agreement
Effective Date, which discloses certain matters relevant to Section 7.5.

“Dividend Payout Ratio” means, for any given period of time for any Person, the
ratio of (a) an amount equal to (i) 100% of all dividends or other
distributions, direct or indirect, on account of any equity interest of such
Person (except dividends or distributions payable solely in additional equity
interests of the same class) during such period, less (ii) any amount of such
dividends or distributions constituting Dividend Reinvestment Proceeds, to
(b) Funds From Operations of such Person for such period.

“Dividend Reinvestment Proceeds” means all dividends or other distributions,
direct or indirect, on account of any equity interest of any Person which any
holder(s) of such equity interest directs to be used, concurrently with the
making of such dividend or distribution, for the purpose of purchasing for the
account of such holder(s) additional equity interests in such Person or its
subsidiaries.

“Eligible Assignee” means (a) with respect to (i) any Revolving Lender, another
Revolving Lender, and (ii) any Term Lender, another Lender, (b) with respect to
(i) any Revolving Lender, any Affiliate of that Lender or fund related to such
Lender, and (ii) any Term Lender, any Affiliate of a Lender or fund related to a
Lender, (c) any commercial bank having a combined capital and surplus of
$5,000,000,000 or more, (d) the central bank of any country which is a member of
the Organization for Economic Cooperation and Development, (e) any savings bank,
savings and loan association or similar financial institution which (A) has a
net worth of $500,000,000 or more, (B) is engaged in the business of lending
money and extending credit under credit facilities substantially similar to
those extended under this Agreement and (C) is operationally and procedurally
able to meet the obligations of a Lender hereunder to the same degree as a
commercial bank, and (f) any other financial institution (including a mutual
fund or other fund) approved by the Administrative Agent and, unless a Default
shall have occurred and be continuing, Borrower (such approval not to be
unreasonably withheld or delayed, and the failure of Borrower to expressly grant
or deny any such approval within five (5) days after written request being
deemed to be the grant of such approval) having total assets of $500,000,000 or
more which meets the requirements set forth in subclauses (B) and (C) of clause
(e) above; provided that each Eligible Assignee must either (a) be organized
under the Laws of the United States of America, any State thereof or the
District of Columbia or (b) be organized under the Laws of the Cayman Islands or
any country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of such a country, and (i) act hereunder
through a branch, agency or funding office located in the United States of
America and (ii) be exempt from withholding of tax on interest. Notwithstanding
anything herein to the contrary, at no time shall Borrower, its Affiliates, or
any Subsidiary thereof, be considered an “Eligible Assignee.”

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the Borrower or any Subsidiaries or any of its
respective assets or Projects.

 

-8-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“Excluded Subsidiary” means, a Subsidiary of Borrower which (A) owns one or more
Projects that are encumbered by Liens securing Secured Indebtedness permitted to
exist hereunder or (B) is an entity which does not own, directly or indirectly,
any Projects or (C) is not a Wholly-Owned Subsidiary of Borrower.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, (a) taxes imposed on or measured by
its overall net income (however determined), and franchise taxes imposed on it,
by any jurisdiction with taxing authority over the Lender and (b) any U.S.
federal withholding taxes imposed under FATCA.

“Excluded Tenants” means, as of any date, (i) any anchor tenant or (ii) any
non-anchor tenant leasing more than 15,000 square feet of gross leaseable area
at one of the Projects that, in either case, either (a) is subject to a
voluntary or involuntary petition for relief under any federal or state
bankruptcy codes or insolvency law or (b) is not operating its business in its
demised premises at such Project unless such non-operating tenant’s lease
obligations are guaranteed by an entity whose then current long-term, unsecured
debt obligations are rated BBB- or above by S&P and Baa3 or above by Moody’s.

“Existing Agreement” is defined in the Recitals hereto.

“Existing Facility Letters of Credit” means those Facility Letters of Credit
issued under the Existing Agreement, as identified on Schedule 3 attached
hereto, which shall remain outstanding on the Agreement Effective Date and
constitute Facility Letters of Credit under this Agreement.

“Extension Notice” is defined in Section 2.1.

“Facility Fee” is defined in Section 2.5.

“Facility Fee Percentage” means, as of any date, the percentage set forth in the
column headed “Facility Fee Percentage” on Exhibit A that is in effect on such
date.

“Facility Letter of Credit” means a Letter of Credit issued hereunder plus the
Existing Facility Letters of Credit.

“Facility Letter of Credit Fee” is defined in Section 2A.8.

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.

“Facility Letter of Credit Sublimit” means $50,000,000.

 

-9-



--------------------------------------------------------------------------------

“Facility Obligations” means all Obligations other than the Related Swap
Obligations.

“Facility Termination Date” means the Revolving Facility Termination Date or the
Term Facility Termination Date, as the case may be.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(c) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

“Fee Letter” is defined in Section 2.6.

“Financeable Ground Lease” means, a ground lease reasonably satisfactory to the
Administrative Agent on behalf of the Lenders, which must provide customary
protections for a potential leasehold mortgagee (“Mortgagee”) such as (i) a
remaining term, including any optional extension terms exercisable unilaterally
by the tenant, of no less than 25 years, (ii) a provision that the ground lease
will not be terminated until the Mortgagee has received notice of a default, has
had a reasonable opportunity to cure and has failed to do so, (iii) provision
for a new lease to the Mortgagee as tenant on the same terms if the ground lease
is terminated for any reason, (iv) transferability of the tenant’s interest
under the ground lease by the Mortgagee without any requirement for consent of
the ground lessor unless based on delivery of customary assignment and
assumption agreements from the transferor and transferee, (v) the ability of the
tenant to mortgage tenant’s interest under the ground lease without any
requirement for consent of the ground lessor and (vi) provisions that the tenant
under the ground lease (or the leasehold mortgagee) has customary protections
with respect to the application of insurance proceeds or condemnation awards
attributable to the tenant’s interest under the ground lease and related
improvements.

“Financial Contract” of a Person means (i) any exchange—traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.

“Financial Undertaking” of a Person means any agreements, devices or
arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions, including, but not
limited to, interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options.

 

-10-



--------------------------------------------------------------------------------

“First Mortgage Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage, deed to secure
debt or deed of trust on commercial real estate and which has been designated by
the Borrower as a “First Mortgage Receivable” in its most recent Compliance
Certificate.

“Fixed Charge Coverage Ratio” means (i) Adjusted EBITDA divided by (ii) the sum
of (A) Consolidated Debt Service for the most recent four (4) fiscal quarters
for which financial results of Borrower have been reported, plus (B) all
Preferred Dividends, if any, payable with respect to such four (4) fiscal
quarters.

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate and Applicable Margin change.

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Revolving Percentage of the outstanding Facility Letter of Credit Obligations
with respect to Facility Letters of Credit other than Facility Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders, or Cash Collateralized in accordance with
the terms hereof.

“Funds From Operations” means, with respect to a Person and for a given period,
an amount equal to the net income (or loss) of such Person for such period,
computed in accordance with GAAP, excluding gains (or losses) from extraordinary
items, impairment and other non-cash charges, plus real estate depreciation and
amortization, and after adjustments for unconsolidated affiliates.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supranational bodies such as the European Union or the European
Central Bank).

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other

 

-11-



--------------------------------------------------------------------------------

obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefore, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or guarantees by the Borrower of liabilities under any interest rate
lock agreement utilized to facilitate Secured Indebtedness of another member of
the Consolidated Group or an Investment Affiliate. The amount of any Guarantee
Obligation of any guaranteeing Person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation), provided, that in the absence of any such stated amount
or stated liability, or if such liability is conditioned upon the taking of
certain actions or the occurrence of certain conditions beyond non-payment or
non-performance by the primary obligor, such as liability under non-recourse
carveout guaranties, the amount of such Guarantee Obligation shall be such
guaranteeing Person’s reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith with respect to any such Guarantee
Obligations of the Consolidated Group.

“Hazardous Materials” means all contaminants, vibrations, sound, odor, explosive
or radioactive substances or wastes and hazardous or toxic substances, wastes or
other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, mold,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), in each case evidenced by a
binding agreement (excluding premiums or discounts on debt required to be
recognized under GAAP), (c) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (d) all Capitalized
Lease Obligations, (e) all obligations of such Person in respect of acceptances
issued or created for the account of such Person, (f) all Guarantee Obligations
of such Person (excluding in any calculation of consolidated Indebtedness of the
Consolidated Group, Guarantee Obligations of one member of the Consolidated
Group in respect of primary obligations of any other member of the Consolidated
Group), (g) all reimbursement obligations of such Person for letters of credit
and other contingent liabilities, (h) any Net Mark-to-Market Exposure, (i) all
liabilities secured by any Lien (other than Liens for taxes not yet due and
payable) on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof and (j) all
obligations of such Person in respect of any transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheet of such Person.

 

-12-



--------------------------------------------------------------------------------

“Interest Period” means a LIBOR Interest Period.

“Investment” of a Person means any Property owned by such Person, including
without limitation, any loan, advance (other than commission, travel and similar
advances to officers and employees made in the ordinary course of business),
extension of credit (other than accounts receivable arising in the ordinary
course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has made an Investment and whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 or higher from
either of S&P or Moody’s, respectively.

“Investment Grade Rating Date” means, at any time after the Borrower has
received an Investment Grade Rating from either S&P or Moody’s, the date
specified by the Borrower in a written notice to the Administrative Agent and
the Lenders as the date on which it irrevocably elects to have the Applicable
Margin and Facility Fee determined based on the Borrower’s Credit Rating.

“Issuance Date” is defined in Section 2A.4(a)(ii).

“Issuance Notice” is defined in Section 2A.4(c).

“Issuing Bank” means, with respect to each Facility Letter of Credit, the
Revolving Lender which issues such Facility Letter of Credit. The Administrative
Agent shall be the Issuing Bank.

“KeyBank” means KeyBank National Association.

“Lenders” means the lending institutions listed on the signature pages hereof,
their respective successors and assigns, and any other lending institutions that
subsequently become parties to this Agreement.

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Letter of Credit Collateral Account” is defined in Section 2A.9.

 

-13-



--------------------------------------------------------------------------------

“Letter of Credit Request” is defined in Section 2A.4(a).

“Leverage Ratio” means Consolidated Outstanding Indebtedness divided by Total
Asset Value, expressed as a percentage.

“LIBOR Base Rate” means, with respect to a LIBOR Rate Advance for the relevant
LIBOR Interest Period, the applicable British Bankers’ Association (or any
successor thereto) LIBOR rate (rounded upwards to the nearest 1/100th) for
deposits in U.S. dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such LIBOR Interest Period, and having a maturity equal to such
LIBOR Interest Period, provided that, if no such British Bankers’ Association
(or any successor thereto) LIBOR rate is available to the Administrative Agent,
the applicable LIBOR Base Rate for the relevant LIBOR Interest Period shall
instead be the rate determined by the Administrative Agent to be the rate at
which KeyBank or one of its Affiliate banks offers to place deposits in U.S.
dollars with first class banks in the London interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such LIBOR
Interest Period, in the approximate amount of the relevant LIBOR Rate Advance
and having a maturity equal to such LIBOR Interest Period.

“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three, six or, if available to all
applicable Lenders with respect to the applicable Type of Advance, twelve months
(or with the consent of all applicable Lenders with respect to the applicable
Type of Advance, a period of less than one (1) month), commencing on a Business
Day, as selected by Borrower; provided, however, that (i) any LIBOR Interest
Period which would otherwise end on a day which is not a Business Day shall
continue to and end on the next succeeding Business Day, unless the result would
be that such LIBOR Interest Period would be extended to the next succeeding
calendar month, in which case such LIBOR Interest Period shall end on the next
preceding Business Day and (ii) any LIBOR Interest Period which begins on a day
for which there is no numerically corresponding date in the calendar month in
which such LIBOR Interest Period would otherwise end shall instead end on the
last Business Day of such calendar month.

“LIBOR Market Index Rate” means, for any day, the LIBOR Rate as of that day that
would be applicable for a LIBOR Rate Advance having a one-month Interest Period
determined at approximately 11:00 a.m. Cleveland, Ohio time for such day (or if
such day is not a Business Day, the immediately preceding Business Day). The
LIBOR Market Index Rate shall be determined on a daily basis.

“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then current Reserve
Requirement and (B) the Applicable Margin in effect from time to time during the
applicable LIBOR Interest Period, changing when and as the Applicable Margin
changes.

“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.

“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.

 

-14-



--------------------------------------------------------------------------------

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s portion of any borrowing
hereunder by the Borrower.

“Loan Documents” means this Agreement, the Disclosure Letter, the Subsidiary
Guaranty, the Notes and any other document from time to time evidencing or
securing indebtedness incurred by the Borrower under this Agreement, as any of
the foregoing may be amended or modified from time to time.

“Management Fees”, means, with respect to each Project for any period, an amount
equal to the greater of (i) actual management fees payable with respect thereto
and (ii) three percent (3%) per annum on the aggregate base rent and percentage
rent due and payable under leases at such Project.

“Marketable Securities” means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.

“Material Adverse Effect” means a material adverse effect on (i) the business,
property or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower and the
Subsidiary Guarantors, taken as a whole, to perform their obligations under the
Loan Documents, or (iii) the validity or enforceability of any of the Loan
Documents. A material adverse effect on the validity or enforceability of the
Subsidiary Guaranty solely with respect to one or more Subsidiary Guarantors
that do not, individually or collectively, constitute Material Subsidiaries
shall not be a Material Adverse Effect hereunder, except to the extent the same
would result in a Material Adverse Effect pursuant to either clause (i) or
(ii) above.

“Material Subsidiary” means, at any time of determination, (a) any individual
Subsidiary to which more than $150,000,000 of then-current Total Asset Value is
directly or indirectly attributable and (b) each Subsidiary in a group of
Subsidiaries (the “Group”) to which more than $150,000,000 of then-current Total
Asset Value is directly attributable on a collective basis to such Group, but
only as and to the extent that there is a material adverse effect on the
validity or enforceability of the Subsidiary Guaranty with respect to all
Subsidiaries in such Group.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.

 

-15-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract. “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and “unrealized profits” means the fair market value of the gain to such Person
of replacing such Rate Management Transaction or other Financial Contract as of
the date of determination (assuming such Rate Management Transaction or other
Financial Contract were to be terminated as of that date).

“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period, without regard for straight-lining of rents or
any amortization related to above-market or below-market leases, plus all master
lease income (not to exceed to 5% of Net Operating Income), minus the amount of
all expenses (as determined in accordance with GAAP) incurred in connection with
and directly attributable to the ownership and operation of such Project for
such period, including, without limitation, Management Fees and amounts accrued
for the payment of real estate taxes and insurance premiums, but excluding any
general and administrative expenses related to the operation of the Borrower,
any interest expense, or other debt service charges, impairment charges, the
effects of straight-lining of ground lease rent, bad debt expenses related to
the straight-lining of rents and any other non-cash charges such as depreciation
or amortization of financing costs.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Lender” is defined in Section 3.5(iv).

 

-16-



--------------------------------------------------------------------------------

“Note” means any one of those promissory notes substantially in the form of
Exhibit B attached hereto from Borrower in favor of the Lenders, including any
amendment, modification, renewal or replacement of any such promissory note or
of any note delivered under the Existing Agreement, provided that, at the
request of any Lender, a Note payable to such Lender shall not be issued and the
Obligations of the Borrower hereunder to such Lender shall be evidenced entirely
by this Agreement and the other Loan Documents with the same effect as if a Note
had been issued to such Lender.

“Notice of Assignment” is defined in Section 12.3(ii).

“Obligations” means the Advances, the Facility Letters of Credit, the
Reimbursement Obligations, the Related Swap Obligations and all accrued and
unpaid fees and all other obligations of Borrower to the Administrative Agent or
the Lenders arising under this Agreement or any of the other Loan Documents,
including all payments and other obligations that may accrue after the
commencement of any action or proceeding described in Sections 7.7 and 7.8.

“One Day LIBOR Rate” means, with respect to Swingline Advances only, for any
day, the sum of (A) an interpolated rate, as determined by the Swingline Lender
in its sole discretion, for such day, equal to the LIBOR Base Rate that would
apply to an Interest Period of one day plus (B) the Applicable Margin for
Revolving Advances.

“Other Taxes” is defined in Section 3.5(ii).

“Outstanding Facility Amount” means, at any time, the sum of all then
outstanding Advances and Facility Letter of Credit Obligations.

“Outstanding Revolving Amount” means, at any time the sum of all
then-outstanding Revolving Advances and Facility Letter of Credit Obligations.

“Participants” is defined in Section 12.2(i).

“Patriot Act” is defined in Section 9.15.

“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the fifteenth day of each calendar month, subject, in the case of any
Payment Date in respect of interest on the Term Advances, to adjustment in
accordance with the Modified Following Business Day Convention (as defined in
the 2000 ISDA Definitions (as published by the International Swaps and
Derivatives Association, Inc.)).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Percentage” means for each Lender the ratio that such Lender’s combined
Revolving Commitment and outstanding Term Loans bears to the Aggregate
Commitment, or if the Revolving Commitments have been terminated, the ratio that
such Lender’s combined outstanding Revolving Loans and outstanding Term Loans
bears to the total outstanding Advances, in each case expressed as a percentage.

“Permitted Liens” are defined in Section 6.16.

 

-17-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company, joint
venture, partnership, association, enterprise, trust or other entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

“Preferred Dividends” means, with respect to any entity, dividends or other
distributions which are payable to holders of any ownership interests in such
entity which entitle the holders of such ownership interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity, provided that distributions
payable by IW JV 2009 LLC to Inland Equity Investors, LLC or any of its
successors or assigns shall be excluded from “Preferred Dividends”.

“Project” means any real estate asset located in the United States owned by the
Borrower or any of its Subsidiaries or any Investment Affiliate, and operated or
intended to be operated primarily as a retail property, an office property, an
industrial property or a mixed use property.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchasers” is defined in Section 12.3(i).

“Qualifying Unencumbered Pool Property” means any Project which, as of any date
of determination, (a) is located in the United States; (b) is wholly owned by
the Borrower or a Wholly-Owned Subsidiary that, if prior to the Investment Grade
Rating Date, is a Subsidiary Guarantor, in fee simple or under the terms of a
Financeable Ground Lease; (c) is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Project; and (d) is not, nor is any direct or indirect interest of the
Borrower or any Subsidiary therein, subject to any Lien other than Permitted
Liens set forth in clauses (i) through (iv) of Section 6.16 or to any Negative
Pledge (other than Negative Pledges permitted under clause (ii) of
Section 6.25). No asset shall be deemed to be unencumbered unless both such
asset and all Capital Stock of the Subsidiary owning such asset is unencumbered.
Nothing in this Agreement shall prohibit a Subsidiary from having other
Unsecured Indebtedness or unsecured Guarantee Obligations and the existence of
such Unsecured Indebtedness or unsecured Guarantee Obligations shall not prevent
any Project owned by such Subsidiary from qualifying as a Qualifying
Unencumbered Pool Property.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

 

-18-



--------------------------------------------------------------------------------

“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to customary limited exceptions for certain acts or
types of liability such as environmental liability, fraud and other customary
nonrecourse carveouts.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means at any time, the aggregate of the obligations
of the Borrower to the Revolving Lenders, the Issuing Bank and the
Administrative Agent in respect of all unreimbursed payments or disbursements
made by the Revolving Lenders, the Issuing Bank and the Administrative Agent
under or in respect of the Facility Letters of Credit. Notwithstanding the
foregoing, unless the Borrower shall notify the Administrative Agent of its
intent to repay the Reimbursement Obligation on the date of the related drawing
under any Facility Letter of Credit as provided in Section 2.8(a) and such
Reimbursement Obligation is in fact paid by the Borrower on such date, such
Reimbursement Obligation shall simultaneously with such drawing be converted to
and become a Floating Rate Advance as set forth in Section 2A.5.

“Related Swap Obligations” means, as of any date, all of the obligations of
Borrower arising under any then outstanding Swap Contracts entered into between
Borrower and any Lender or Affiliate of any Lender in respect of the Obligations
arising under this Agreement or any of the other Loan Documents.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping or any Hazardous Material into the environment.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

-19-



--------------------------------------------------------------------------------

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the aggregate unpaid principal
amount of the outstanding Advances, provided that, (i) the Commitments and
Advances held by any then-current Defaulting Lender shall be subtracted from the
Aggregate Commitment and the outstanding Advances solely for the purpose of
calculating the Required Lenders at such time, (ii) determination of Required
Lenders for purposes of approving any portion of any proposed amendment to or
waiver of any provision of the Agreement that affects the rights and obligations
of the Term Lenders in a manner different from the corresponding amendment to or
waiver of the rights and obligations of the Revolving Lenders, approval shall
only be deemed to be given if Term Lenders holding more than 50% of the
aggregate unpaid principal amount of the outstanding Term Advances have approved
such action and (iii) determination of Required Lenders for purposes of
approving any portion of any proposed amendment to or waiver of any provision of
the Agreement that affects the rights and obligations of the Revolving Lenders
in a manner different from the corresponding amendment to or waiver of the
rights and obligations of the Term Lenders, approval shall only be deemed to be
given if Revolving Lenders holding more than 50% of the Revolving Commitments
or, if the Revolving Commitments have been terminated, Revolving Lenders in the
aggregate holding more than 50% of the aggregate unpaid principal amount of the
outstanding Revolving Advances (such Revolving Lenders, the “Required Revolving
Lenders”), have approved such action. Notwithstanding the foregoing, without the
prior written consent of the Required Revolving Lenders, no amendment,
modification or waiver of any provision of this Agreement shall be effective if
the effect of such amendment, modification or waiver is to require the Revolving
Lenders to make Revolving Advances when such Lenders would not otherwise be
required to do so.

“Reserve Requirement” means, with respect to a LIBOR Rate Loan and LIBOR
Interest Period, that percentage (expressed as a decimal) which is in effect on
such day, as prescribed by the Federal Reserve Board or other governmental
authority or agency having jurisdiction with respect thereto for determining the
maximum reserves (including, without limitation, basic, supplemental, marginal
and emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.

“Revolving Advance” means any Advance comprised solely of Revolving Loans.

“Revolving Commitment” means, for each Revolving Lender, the obligation of such
Lender to make Revolving Loans on the terms and conditions set forth herein not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Revolving Commitment Amount”, as set forth in an Amendment Regarding Increase
executed by such Lender pursuant to Section 2.22 or as set forth in any Notice
of Assignment relating to any assignment that has become effective pursuant to
Section 12.3(ii), as such amount may be modified from time to time pursuant to
the terms hereof.

“Revolving Credit Exposure” means, as to any Lender having a Revolving
Commitment at any time, the aggregate principal amount at such time of its
outstanding Revolving Loans and such Lender’s participation in Facility Letter
of Credit Obligations and Swingline Loans at such time.

 

-20-



--------------------------------------------------------------------------------

“Revolving Facility Termination Date” means May 12, 2017, with respect to
outstanding Revolving Loans, as such date may be extended pursuant to
Section 2.1.

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans hereunder.

“Revolving Loan” means any Loan made pursuant to a Lender’s Revolving
Commitment.

“Revolving Percentage” means for each Revolving Lender the ratio that such
Lender’s Revolving Commitment bears to the aggregate Revolving Commitments of
all Revolving Lenders, or if the Revolving Commitments have been terminated, the
ratio that such Lender’s outstanding Revolving Loans bears to the total
outstanding Revolving Advances, in each case expressed as a percentage.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group which is secured by a Lien (other than
Permitted Liens set forth in clauses (i) through (iv) of Section 6.16) on a
Project, any ownership interests in any Person or any other assets which had, in
the aggregate, a value in excess of the amount of such Indebtedness at the time
such Indebtedness was incurred. Notwithstanding the foregoing, Secured
Indebtedness shall exclude Recourse Indebtedness that is secured solely by
ownership interests in another Person that owns a Project which is encumbered by
a mortgage securing Indebtedness.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Single Tenant Project” means any Project that is leased (or is being
constructed to be leased) to a single tenant.

“S&P” means Standard & Poor’s Ratings Group and its successors.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, joint venture or similar
business organization more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Borrower.

“Subsidiary Guarantor” means, as of any date, each Subsidiary of the Borrower
which is then a party to the Subsidiary Guaranty pursuant to Section 6.26.

“Subsidiary Guaranty” means the guaranty to be executed and delivered on the
Agreement Effective Date by those Wholly-Owned Subsidiaries of the Borrower
listed on Schedule 2, substantially in the form of Exhibit E attached hereto, as
the same may be amended, supplemented or otherwise modified from time to time
pursuant to Section 6.26, including any joinders executed by additional
Subsidiary Guarantors after the Agreement Effective Date.

 

-21-



--------------------------------------------------------------------------------

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.

“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding $50,000,000.

“Swingline Lender” shall mean KeyBank National Association, in its capacity as a
Revolving Lender, and at the option of a new Administrative Agent, any successor
Administrative Agent.

“Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.16 hereof.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Term Advance” means any Advance comprised solely of Term Loans.

“Term Commitment” means, for each Lender, the obligation of such Lender to make
Term Loans on the terms and conditions set forth herein not exceeding the amount
set forth for such Lender on Schedule I as such Lender’s “Term Commitment
Amount”, as set forth in an Amendment Regarding Increase executed by such Lender
pursuant to Section 2.22 or as set forth in any Notice of Assignment relating to
any assignment that has become effective pursuant to Section 12.3(ii), as such
amount may be modified from time to time pursuant to the terms hereof.

“Term Facility Termination Date” means May 11, 2018, with respect to outstanding
Term Loans.

“Term Lender” means a Lender having a Term Commitment or holding a Term Loan.

“Term Loan” means any Loan made pursuant to a Lender’s Term Commitment.

“Term Percentage” means for each Term Lender, the ratio that such Term Lender’s
outstanding Term Loans bears to the total outstanding Term Advances, expressed
as a percentage.

“Total Asset Value” means, as of any date, (i) (A) the Consolidated NOI
attributable to Projects owned by the Borrower or a member of the Consolidated
Group (excluding 100% of the Consolidated NOI attributable to Projects not owned
for at least four (4) full fiscal quarters as of the end of the fiscal quarter
for which Consolidated NOI is calculated and provided that the contribution to
Consolidated NOI on account of any Project shall not in any event be a negative
number) divided by (B) the Capitalization Rate, plus (ii) 100% of the price paid
for any such

 

-22-



--------------------------------------------------------------------------------

Projects first acquired by the Borrower or a member of the Consolidated Group
during such four (4) full fiscal quarter period, plus (iii) cash, Cash
Equivalents and Marketable Securities owned by the Consolidated Group as of the
end of such fiscal quarter, plus (iv) the Consolidated Group Pro Rata Share of
(A) Consolidated NOI attributable to Projects owned by Investment Affiliates
(excluding Consolidated NOI attributable to Projects not owned for the entire
four (4) full fiscal quarters on which Consolidated NOI is calculated and
provided that the contribution to Consolidated NOI on account of any Project
shall not in any event be a negative number) divided by (B) the Capitalization
Rate, plus (v) the Consolidated Group Pro Rata Share of the price paid for such
Projects first acquired by an Investment Affiliate during such four (4) full
fiscal quarters, plus (vi) Construction in Progress at book value, plus
(vii) First Mortgage Receivables owned by the Consolidated Group (at the lower
of book value or market value), plus (viii) Unimproved Land at book value.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as either a Floating Rate
Advance or LIBOR Rate Advance and as either a Revolving Advance or Term Advance.

“Unencumbered Interest Coverage Ratio” means, as of any date, the aggregate Net
Operating Income for the most recent fiscal quarter for which financial results
have been reported attributable to Unencumbered Pool Properties as of any such
date divided by the Unsecured Interest Expense for such period.

“Unencumbered Leverage Ratio” means, as of any date, the then-current Unsecured
Indebtedness of the Consolidated Group (but excluding from such Unsecured
Indebtedness any Guarantee Obligations) divided by the then-current Unencumbered
Pool Value.

“Unencumbered Pool” means as of any date, all then-current Unencumbered Pool
Properties.

“Unencumbered Pool Property” means, as of any date, any Project which (i) is a
Qualifying Unencumbered Pool Property as of such date and (ii) if prior to the
Investment Grade Rating Date, is owned by a Subsidiary Guarantor (so long as no
material adverse effect on the validity or enforceability of the Subsidiary
Guaranty with respect to such Subsidiary Guarantor has occurred).

“Unencumbered Pool Property NOI” means, as of any date, the aggregate Net
Operating Income for the most recent four (4) fiscal quarters for which
financial results have been reported attributable to Unencumbered Pool
Properties as of such date.

“Unencumbered Pool Value” means, as of any date, the sum of (a)(i) the aggregate
Adjusted Unencumbered Pool NOI attributable to all Unencumbered Pool Properties
which have been owned by the Borrower or a Subsidiary for the most recent four
(4) full fiscal quarters for which financial results of Borrower have been
reported (provided that the contribution to Adjusted Unencumbered Pool NOI on
account of any Unencumbered Pool Property shall not in any event be a negative
number) divided by (ii) the Capitalization Rate plus (b) the aggregate
acquisition cost of all Unencumbered Pool Properties which have not been so
owned by a Subsidiary for such period of four (4) consecutive entire fiscal
quarters, plus (c) unencumbered Unimproved Land and

 

-23-



--------------------------------------------------------------------------------

Construction in Progress, both at book value. For purposes of this definition,
to the extent (i) the value attributable to Unimproved Land and any other land
not included in Unimproved Land and Construction in Progress, would exceed 10%
of the Unencumbered Pool Value, (ii) the value attributable to any one
(1) Unencumbered Pool Property would exceed 15% of the Unencumbered Pool Value,
(iii) the aggregate value attributable to those Single Tenant Projects which are
leased to the same tenant (or Affiliates of the same tenant), would exceed 15%
of the Unencumbered Pool Value; (iv) the aggregate value attributable to all
Single Tenant Projects where the remaining unexpired term of the lease of such
Single Tenant Project to the tenant of such Single Tenant Project (without
giving effect to any unexercised options of such tenant to extend the term of
such lease) is less than five (5) years, would exceed 15% of the Unencumbered
Pool Value, or (v) the aggregate value attributable to Unencumbered Pool
Properties which are occupied pursuant to Financeable Ground Leases would exceed
20% of Unencumbered Pool Value, each such excess amount shall be excluded from
Unencumbered Pool Value.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Borrower in a certificate
delivered to the Administrative Agent as land that is reasonably expected to
satisfy all such criteria within twelve (12) months after such date. For
purposes of clarification, if any, such land shall be deemed to be included in
Construction in Progress as of such date of designation and from and after such
date shall not be considered Unimproved Land.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness.

“Unsecured Interest Expense” means, for any period, all Consolidated Interest
Expense for such period attributable to Unsecured Indebtedness.

“Unused Fee” is defined in Section 2.4.

“Unused Fee Percentage” means, with respect to any day during a calendar
quarter, (i) 0.25 per annum, if the sum of the Revolving Advances and Facility
Letter of Credit Obligations outstanding on such day is 50% or more of the
aggregate Revolving Commitments or (ii) 0.30% per annum if the sum of the
Revolving Advances and Facility Letter of Credit Obligations outstanding on such
day is less than 50% of the aggregate Revolving Commitments.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
beneficial ownership of which shall at the time be owned or controlled, directly
or indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (ii) any partnership, limited liability company, association, joint
venture or similar business organization 100% of the beneficial ownership of
which shall at the time be so owned or controlled.

 

-24-



--------------------------------------------------------------------------------

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II.

THE CREDIT

2.1.    Advances.

(a)    Generally. Subject to the terms and conditions of this Agreement, (a) the
Revolving Lenders severally agree to make Revolving Advances through the
Administrative Agent to the Borrower from time to time prior to the applicable
Facility Termination Date, and to support the issuance of Facility Letters of
Credit under Article IIA of this Agreement and (b) each Term Lender severally
agrees to make a Term Loan on the Agreement Effective Date in an amount equal to
its Term Commitment (or, as provided in the immediately following
subsection (b), increase the amount of its Term Loan so that the amount of its
Term Loan equals the amount of its Term Commitment), provided that the making of
any such Advance or the issuance of such Facility Letter of Credit will not:

(i)    cause the then-current Outstanding Facility Amount to exceed the
then-current Aggregate Commitment; or

(ii)    cause the sum of (A) the then-current Outstanding Revolving Amount and
(B) the then-current outstanding Swingline Advances to exceed the then-current
aggregate Revolving Commitments; or

(iii)    cause the aggregate amount of Term Advances to exceed the aggregate
Term Commitments; or

(iv)    cause the then-current outstanding Swingline Advances to exceed the
Swingline Commitment; or

(v)    cause the then-outstanding Facility Letters of Credit Obligations to
exceed the Facility Letter of Credit Sublimit; or

(vi)    cause the Unencumbered Leverage Ratio to exceed sixty percent (60%).

The Advances may be Swingline Advances, ratable (among Lenders) Floating Rate
Advances or ratable (among Lenders) LIBOR Rate Advances. Each Revolving Lender
shall fund its Revolving Percentage of each such Revolving Advance (other than a
Swingline Advance), each Term Lender shall fund its Term Percentage of the Term
Advances, no Revolving Lender will be required to fund any amounts which, when
aggregated with such Lender’s Revolving Percentage of all other Revolving
Advances then outstanding and of all Facility Letter of Credit Obligations,
would exceed such Lender’s then-current Revolving Commitment and no Term Lender
will be required to

 

-25-



--------------------------------------------------------------------------------

fund any amount which would cause such Lender’s Term Loan to exceed its Term
Commitment. This facility (“Facility”) is both a term loan and a revolving
credit facility. Subject to the provisions of this Agreement, Borrower may
request Revolving Advances hereunder from time to time, repay such Revolving
Advances and reborrow Revolving Advances at any time prior to the Revolving
Facility Termination Date. The Revolving Facility Termination Date can be
extended at the Borrower’s request for one (1) extension period of one year upon
written notice to the Administrative Agent received by the Administrative Agent
not later than 90 days prior to the then-current Revolving Facility Termination
Date (an “Extension Notice”), provided that (i) no Default or Unmatured Default
of which, in the case of an Unmatured Default, either the Administrative Agent
has notified the Borrower or the Borrower has notified the Administrative Agent
and the Lenders pursuant to Section 6.3, has occurred and is continuing when the
Extension Notice is given and on the day immediately preceding the first day of
such extension period, (ii) the representations and warranties contained in
Article V shall be true and correct in all material respects as of the date of
Extension Notice and on the day immediately preceding the first day of such
extension period, except to the extent any such representation or warranty is
stated to relate solely to an earlier date (in which case such representation or
warranty shall have been true and correct on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents, (iii) all of the covenants of the Borrower hereunder are being
complied with when an Extension Notice is given and on the day immediately
preceding the first day of such extension period as evidenced by a Compliance
Certificate, and (iv) the Borrower pays, on or prior to the first day of the
extension period, an extension fee to the Administrative Agent for the account
of the Revolving Lenders equal to fifteen-hundredths of one percent (0.15%) of
the then-current Revolving Commitment of each such Lender. In no event shall the
Revolving Facility Termination Date or the Term Facility Termination Date be
extended to a date later than May 11, 2018 except as otherwise permitted by
Section 8.2.

(b)    Term Commitments on the Agreement Effective Date. On the Agreement
Effective Date, the parties hereto agree that the amount of each Term Lender’s
Term Commitment is as set forth on Schedule I. On the Agreement Effective Date,
the aggregate principal amount of Term Loans for each Term Lender outstanding
shall be equal to such Term Lender’s Term Commitment. To effect such
allocations, (1) each Term Lender whose Term Commitment exceeds the aggregate
principal amount of such Term Lender’s outstanding Term Loans made under the
Existing Agreement and (2) any Lender providing a new Term Commitment hereunder,
shall make a Term Loan in such amount as is necessary so that the aggregate
principal amount of Term Loans held by such Lender shall equal its Term
Commitment. The Administrative Agent shall make such amounts of the proceeds of
such Term Loans available to (a) each Term Lender whose Term Commitment is less
than the aggregate principal amount of such Term Lender’s outstanding Term Loans
made under the Existing Agreement as is necessary so that the aggregate
principal amount of Term Loans outstanding for each Term Lender shall equal its
Term Commitment as set forth on Schedule I attached hereto and (b) to the
Exiting Lenders (as defined in Section 2.1(d)) as is necessary to repay in full
the Term Loans owing to such Exiting Lenders. Except for Notes to be provided to
the Term Lenders, no other documents, instruments or assignment fees shall be,
or shall be required to be,

 

26



--------------------------------------------------------------------------------

executed or paid in connection with such allocations (all of which are hereby
waived, as necessary). After giving effect to such additional Term Advances, the
outstanding Term Loans shall fully satisfy the Term Lenders’ obligations under
their respective Term Commitments, and the Term Lenders shall have no further
obligation to make Term Advances to the Borrower. Once repaid or prepaid the
Term Loans may not be reborrowed.

(c)    Revolving Commitments on the Agreement Effective Date. On the Agreement
Effective Date, the parties hereto agree that the amount of each Revolving
Lender’s Revolving Commitment is as set forth on Schedule I. On the Agreement
Effective Date, the Revolving Commitment of each of the Revolving Lenders, the
outstanding amount of all outstanding Revolving Loans and the participation
interests of the Revolving Lenders in any outstanding Facility Letters of Credit
and Swingline Loans shall be allocated among the Revolving Lenders in accordance
with their respective Revolving Percentages. To effect such allocations,
(1) each Revolving Lender whose Revolving Percentage on the Agreement Effective
Date exceeds the Percentage (as defined in the Existing Agreement) applicable to
its Revolving Commitment under the Existing Agreement immediately prior to the
effectiveness of this Agreement and (2) any Lender providing a new Revolving
Commitment hereunder, shall make a Revolving Advance in such amount as is
necessary so that the aggregate principal amount of Revolving Loans held by such
Lender as of the Agreement Effective Date shall equal such Lender’s Revolving
Percentage of the aggregate outstanding amount of the Revolving Loans as of the
Agreement Effective Date. The Administrative Agent shall make such amounts of
the proceeds of such Revolving Loans available to (a) each Revolving Lender
whose Revolving Percentage is less than the amount of such Lender’s Percentage
(as defined in the Existing Agreement) applicable to its Revolving Commitment
under the Existing Agreement immediately prior to the effectiveness of this
Agreement as is necessary so that the aggregate principal amount of Revolving
Advances held by such Lender as of the Agreement Effective Date shall equal such
Lender’s Revolving Percentage of the aggregate principal amount of the Revolving
Advances as of the Agreement Effective Date and (b) the Exiting Lenders as is
necessary to repay in full the Revolving Loans owing to such Exiting Lenders.
Except for Notes to be provided to the Revolving Lenders, no other documents,
instruments or assignment fees shall be, or shall be required to be, executed or
paid in connection with such allocations (all of which are hereby waived, as
necessary).

(d)    Exiting Lenders. On the Agreement Effective Date, the Commitments of
Citicorp North America, Inc. and Deutsche Bank Trust Company Americas (each, an
“Exiting Lender”) shall be terminated, all outstanding amounts due under the
Existing Agreement and the other Loan Documents (as defined in the Existing
Agreement) to the Exiting Lenders on the Agreement Effective Date shall be paid
in full, and each Exiting Lender (i) shall cease to be a Lender under the
Existing Agreement and (ii) shall not be a Lender under this Agreement.

 

-27-



--------------------------------------------------------------------------------

2.2.    Ratable and Non Ratable Advances. Revolving Advances (other than
Swingline Advances) hereunder shall consist of Revolving Loans made from the
Revolving Lenders ratably based on each Revolving Lender’s Revolving Percentage.
Term Advances hereunder shall consist of Term Loans made from the Term Lenders
ratably based on each Term Lender’s Term Percentage. Swingline Loans shall be
made by the Swingline Lender in accordance with Section 2.16. The Advances may
be Floating Rate Advances, LIBOR Rate Advances or a combination thereof,
selected by the Borrower in accordance with Sections 2.8 and 2.9.

2.3.    Final Principal Payment. Any outstanding Revolving Advances and all
other unpaid obligations related or allocable to the Revolving Commitments shall
be paid in full by the Borrower on the Revolving Facility Termination Date. Any
outstanding Term Advances, and all other unpaid Obligations related or allocable
to the Term Commitments and any other obligations under this Agreement not
specifically related or allocable to either the Revolving Commitments or the
Term Commitments shall be paid in full by the Borrower on the Term Facility
Termination Date.

2.4.    Unused Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender with a Revolving Commitment an unused facility fee
(the “Unused Fee”) equal to an aggregate amount computed on a daily basis by
multiplying (i) the Unused Fee Percentage applicable to such day, expressed as a
per diem rate, times (ii) the excess of the Revolving Commitments over the
Outstanding Revolving Amount on such day. The Unused Fee shall be payable
quarterly in arrears on the first Business Day of each calendar quarter (for the
prior calendar quarter) and upon any termination of the Revolving Commitments in
their entirety. From and after the Investment Grade Rating Date, no further
Unused Fees shall accrue hereunder.

2.5.    Facility Fee. From and after the Investment Grade Rating Date, a
facility fee (the “Facility Fee”) shall accrue and be payable by Borrower to the
Administrative Agent for the account of each Revolving Lender and shall be
computed on a daily basis by multiplying (i) the Facility Fee Percentage
applicable to such day, expressed as a per diem rate, times (ii) the Revolving
Commitments in effect on such day. The Facility Fee shall be payable quarterly
in arrears on the first Business Day of each calendar quarter (for the prior
calendar quarter) and upon any termination of the Revolving Commitments in their
entirety. Following its receipt of any such Facility Fee, Administrative Agent
shall promptly pay to each Lender with a Revolving Commitment an aggregate
amount equal to the sum of such Lender’s Revolving Percentage of the daily
amount of such Facility Fee, based on such Lender’s Revolving Commitment on such
day. The Facility Fee shall be computed on a 360 day year, and actual days
elapsed.

2.6.    Other Fees. The Borrower agrees to pay all fees payable to the
Administrative Agent and the Arrangers pursuant to the Borrower’s letter
agreement with the Administrative Agent, the Arrangers and Wells Fargo Bank,
National Association dated as of April 2, 2013 (the “Fee Letter”).

2.7.    Minimum Amount of Each Advance. Each Advance shall be in the minimum
amount of $1,000,000; provided, however, that any Floating Rate Advance
constituting a Revolving Advance may be in the amount of the unused aggregate
Revolving Commitments.

 

-28-



--------------------------------------------------------------------------------

2.8.    Principal Payments.

(a)    Optional. The Borrower may from time to time pay, without penalty or
premium, all or any part of outstanding Floating Rate Advances without prior
notice to the Administrative Agent. A LIBOR Rate Advance may be paid on the last
day of the applicable Interest Period or, if and only if the Borrower pays any
amounts due to the Lenders under Sections 3.4 and 3.5 as a result of such
prepayment, on a day prior to such last day. Unless otherwise directed by the
Borrower by written notice to the Administrative Agent, all principal payments
made when no Default has occurred and is continuing shall first be applied to
repay all outstanding Revolving Advances and then to repay the Term Advances. If
a Default has occurred and is continuing such principal payment shall be applied
as provided in Section 8.5.

(b)    Mandatory. Mandatory partial principal payments shall be due from time to
time if, (i) due to an increase in the aggregate amount of Unsecured
Indebtedness of the Consolidated Group or any reduction in the Unencumbered Pool
Value or in the Adjusted Unencumbered Pool NOI, whether by an Unencumbered Pool
Property failing to continue to satisfy the requirement for qualification as a
Qualifying Unencumbered Pool Property or by a reduction in the Unencumbered Pool
Value or the Adjusted Unencumbered Pool NOI attributable to any Unencumbered
Pool Property, the Unsecured Indebtedness of the Consolidated Group (excluding
from such Unsecured Indebtedness any Guarantee Obligations) shall be in excess
of the maximum amount permitted to be outstanding under clause (iii) of
Section 6.21 or (ii) without limiting the effect of any other provision of this
Agreement requiring such a principal payment, any of the categories of the
Obligations described in clauses (i) - (iii) of Section 2.1 shall be in excess
of the maximum amount set forth in the applicable clause. Such principal
payments shall be in the amount needed to restore Borrower to compliance with
such covenants or such maximum amount. Such mandatory principal payments shall
be due and payable (i) in the case of any such reduction arising from results
reported in a quarterly financial statement of Borrower and related Compliance
Certificate, ten (10) Business Days after delivery of such quarterly financial
statement and Compliance Certificate under Section 6.1 evidencing such reduction
or (ii) in all other cases, ten (10) Business Days after Borrower’s receipt of
written notice from the Administrative Agent of the existence of any condition
requiring any such mandatory principal payment (which written notice shall
include reasonably detailed evidence in support of such determination).

2.9.    Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each LIBOR Rate
Advance, the LIBOR Interest Period applicable to each Advance from time to time
in accordance with this Section or Section 2.10, as applicable. The Borrower
shall give the Administrative Agent irrevocable notice (a “Borrowing Notice”) in
the form attached as Exhibit G and made a part hereof (i) not later than 1:00
p.m. Cleveland, Ohio time on the Business Day immediately preceding the
Borrowing Date of each Floating Rate Advance, (ii) not later than 10:00 a.m.
Cleveland, Ohio time, at least three (3) Business Days before the Borrowing Date
for each LIBOR Rate Advance and (iii) not later than 10:00 a.m. Cleveland, Ohio
time on the same day as the Borrowing Date for each Swingline Advance, which
shall specify:

(i)    the Borrowing Date, which shall be a Business Day, of such Advance,

(ii)    the aggregate amount of such Advance,

 

-29-



--------------------------------------------------------------------------------

(iii)    the Type of Advance selected,

(iv)    if such Advance is a Swingline Advance, and Borrower desires to have the
One Day LIBOR Rate apply for the duration of such Swingline Advance, a request
to that effect; and

(v)    in the case of each LIBOR Rate Advance, the LIBOR Interest Period
applicable thereto.

Each Lender shall make available its Loan or Loans, in funds immediately
available in Cleveland, Ohio to the Administrative Agent at its address
specified pursuant to Article XIII on each Borrowing Date not later than noon
(Cleveland, Ohio time). The Administrative Agent will make the funds so received
from the Lenders available to the Borrower at the Administrative Agent’s
aforesaid address.

No LIBOR Interest Period may end after the applicable Facility Termination Date
and, unless the Required Lenders otherwise agree in writing, in no event may
there be more than seven (7) different LIBOR Interest Periods for LIBOR Rate
Advances outstanding at any one time.

2.10.     Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into LIBOR Rate Advances. Each LIBOR Rate Advance
shall continue as a LIBOR Rate Advance until the end of the then applicable
Interest Period therefore, at which time such LIBOR Rate Advance shall be
automatically converted into a Floating Rate Advance unless the Borrower shall
have given the Administrative Agent a “Conversion/Continuation Notice”
requesting that, at the end of such Interest Period, such LIBOR Rate Advance
either continue as a LIBOR Rate Advance for the same or another Interest Period
or be converted to an Advance of another Type. Subject to the terms of
Section 2.7, the Borrower may elect from time to time to convert all or any part
of a Floating Rate Advance into a LIBOR Rate Advance and vice versa; provided
that any conversion of any LIBOR Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto. The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance to a LIBOR Rate Advance or continuation of a LIBOR
Rate Advance not later than 10:00 a.m. (Cleveland, Ohio time), at least three
Business Days, in the case of a conversion into or continuation of a LIBOR Rate
Advance, prior to the date of the requested conversion or continuation,
specifying:

(i)    the requested date which shall be a Business Day, of such conversion or
continuation;

(ii)    the aggregate amount and Type of the Advance which is to be converted or
continued; and

(iii)    the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a LIBOR Rate Advance, the duration of the Interest Period applicable thereto.

 

-30-



--------------------------------------------------------------------------------

2.11.     Changes in Interest Rate, Etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a LIBOR Rate
Advance into a Floating Rate Advance pursuant to Section 2.10 to but excluding
the date it becomes due or is converted into a LIBOR Rate Advance pursuant to
Section 2.10 hereof, at a rate per annum equal to the Floating Rate in effect
from time to time. Changes in the rate of interest on that portion of any
Advance maintained as a Floating Rate Advance will take effect simultaneously
with each change in the Alternate Base Rate. Each LIBOR Rate Advance shall bear
interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the LIBOR
Rate applicable to such LIBOR Rate Advance.

2.12.     Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.9 or 2.10, during the continuance of a Default
or Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring consent of affected
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a LIBOR Rate Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring consent of affected
Lenders to changes in interest rates), declare that (i) each LIBOR Rate Advance
shall bear interest for the remainder of the applicable Interest Period at the
LIBOR Rate otherwise applicable to such LIBOR Rate Advance for such Interest
Period plus 4% per annum and (ii) each Floating Rate Advance shall bear interest
at a rate per annum equal to the Floating Rate otherwise applicable to the
Floating Rate Advance plus 4% per annum; provided, however, that the Default
Rate shall become applicable automatically if a Default occurs under Section 7.1
or 7.2, unless waived by the Required Lenders.

2.13.    Method of Payment.

(i)    All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available United States funds to the
Administrative Agent on behalf of the Lenders at the Administrative Agent’s
address specified pursuant to Article XIII, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by noon (Cleveland time) on the date when due and shall be applied
ratably by the Administrative Agent among the Lenders.

(ii)    As provided elsewhere herein, all Revolving Lenders’ interests in the
Revolving Advances, all Term Lenders’ interests in the Term Advances, and all
Lenders’ interests in the Loan Documents shall be ratable undivided interests
and none of such Lenders’ interests shall have priority over the others. Each
payment delivered to the Administrative Agent for the account of any Lender or
amount to be applied or paid by the Administrative Agent to any Lender shall be
paid promptly (on the same day as received by the Administrative Agent if
received prior to noon (Cleveland time) on such day and otherwise on the next
Business Day) by the Administrative Agent to such Lender in the same type of
funds that the Administrative Agent received at such Lender’s address specified
pursuant to

 

-31-



--------------------------------------------------------------------------------

Article XIII or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender. Payments received by the
Administrative Agent on behalf of the Lenders but not timely funded to the
Lenders shall bear interest payable by the Administrative Agent at the Federal
Funds Effective Rate from the date due until the date paid. The Administrative
Agent is hereby authorized to charge the account of the Borrower maintained with
KeyBank for each payment of principal, interest and fees as it becomes due
hereunder.

2.14.    Notes; Telephonic Notices. Each Lender is hereby authorized to record
the principal amount of each of its Loans and each repayment on the schedule
attached to its Note, provided, however, that the failure to so record shall not
affect the Borrower’s obligations under such Note. The Borrower hereby
authorizes the Lenders and the Administrative Agent on behalf of the Lenders to
extend, convert or continue Advances, effect selections of Types of Advances and
to transfer funds based on telephonic notices made by any Authorized Officer.
The Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, if such confirmation is requested by the Administrative Agent or
any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error. The Administrative
Agent will at the request of the Borrower, from time to time, but not more often
than monthly, provide notice of the amount of the outstanding Aggregate
Commitment, the Type of Advance, and the applicable interest rate, if for a
LIBOR Rate Advance. Upon a Lender’s furnishing to Borrower an affidavit to such
effect, if a Note is mutilated, destroyed, lost or stolen, Borrower shall
deliver to such Lender, in substitution therefore, a new note containing the
same terms and conditions as such Note being replaced.

2.15.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Advance shall be payable on each Payment Date, commencing with the first
such date to occur after the date hereof, at maturity, whether by acceleration
or otherwise, with respect to interest on the Term Advances at the repayment in
full of the Term Advances, and, with respect to interest accrued on the
Revolving Advances, upon any termination of the Revolving Commitment in its
entirety. Interest, Unused Fees, Facility Fees, Facility Letter of Credit Fees
and all other fees shall be calculated for actual days elapsed on the basis of a
360-day year. Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
noon (Cleveland time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

2.16.    Swingline Advances. In addition to the other options available to the
Borrower hereunder, the Swingline Commitment shall be available for Swingline
Advances subject to the following terms and conditions. Swingline Advances shall
be made available for same day borrowings provided that notice is given in
accordance with Section 2.9 hereof. All Swingline Advances shall bear interest
at either the Floating Rate or, if Borrower has given written notice to the
Administrative Agent as described in Section 2.9 when requesting such Swingline
Advance, at the One Day LIBOR Rate, as it may be adjusted over the duration of
such Swingline Advance. No Swingline Advance may be made to repay a Swingline
Advance, but Borrower may repay

 

-32-



--------------------------------------------------------------------------------

Swingline Advances from subsequent Advances hereunder. On the fifth
(5th) Business Day after such a Swingline Advance was made, if such Swingline
Advance has not been repaid by the Borrower, each Revolving Lender irrevocably
agrees to purchase its Revolving Percentage of any Swingline Advance made by the
Swingline Lender regardless of whether the conditions for disbursement are
satisfied at the time of such purchase, including the existence of an Unmatured
Default or Default hereunder provided that Swingline Lender did not have actual
knowledge of such Unmatured Default or Default at the time the Swingline Advance
was made and provided further that no Revolving Lender shall be required to have
total outstanding Revolving Loans plus its Revolving Percentage of Facility
Letters of Credit exceed its Revolving Commitment. Such purchase shall take
place on the date of the request by Swingline Lender so long as such request is
made by noon (Cleveland time), and otherwise on the Business Day following such
request. All requests for purchase shall be in writing. From and after the date
it is so purchased, each such Swingline Advance shall, to the extent purchased,
(i) be treated as a Revolving Loan made by the purchasing Revolving Lenders and
not by the selling Revolving Lender for all purposes under this Agreement and
the payment of the purchase price by a Revolving Lender shall be deemed to be
the making of a Revolving Loan by such Lender and shall constitute outstanding
principal under such Lender’s Note, and (ii) shall no longer be considered a
Swingline Advance except that all interest accruing on or attributable to such
Swingline Advance for the period prior to the date of such purchase shall be
paid when due by the Borrower to the Administrative Agent for the benefit of the
Swingline Lender and all such amounts accruing on or attributable to such
Revolving Loans for the period from and after the date of such purchase shall be
paid when due by the Borrower to the Administrative Agent for the benefit of the
purchasing Revolving Lenders. If prior to purchasing its Revolving Percentage of
a Swingline Advance one of the events described in Section 7.7 shall have
occurred and such event prevents the consummation of the purchase contemplated
by preceding provisions, each Revolving Lender will purchase an undivided
participating interest in the outstanding Swingline Advance in an amount equal
to its Revolving Percentage of such Swingline Advance. From and after the date
of each Revolving Lender’s purchase of its participating interest in a Swingline
Advance, if the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
was received by the Swingline Lender and is required to be returned to the
Borrower, each Revolving Lender will return to the Swingline Lender any portion
thereof previously distributed by the Swingline Lender to it. If any Revolving
Lender fails to so purchase its Revolving Percentage of any Swingline Advance,
such Lender shall be deemed to be a Defaulting Lender hereunder.

2.17.    Notification of Advances, Interest Rates and Prepayments. The
Administrative Agent will notify each Lender of the contents of each Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder not later than the close of business on the Business Day such notice
is received by the Administrative Agent. The Administrative Agent will notify
each Lender of the interest rate applicable to each LIBOR Rate Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate.

 

-33-



--------------------------------------------------------------------------------

2.18.    Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Notes shall be deemed held by each Lender for the benefit
of such Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrower, designate a Lending Installation through
which Loans will be made by it and for whose account Loan payments are to be
made.

2.19.    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
time at which it is scheduled to make payment to the Administrative Agent on
behalf of the Lenders of (i) in the case of a Lender, the proceeds of a Loan or
(ii) in the case of the Borrower, a payment of principal, interest or fees to
the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made. The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan. If such Lender
so repays such amount and interest thereon to the Administrative Agent within
one Business Day after such demand, all interest accruing on the Loan not funded
by such Lender during such period shall be payable to such Lender when received
from the Borrower.

2.20.    Replacement of Lenders under Certain Circumstances. The Borrower shall
be permitted to replace any Lender which (a) has demanded compensation from
Borrower under Section 3.2, or (b) is not capable of receiving payments without
any deduction or withholding of United States federal income tax pursuant to
Section 3.5, or (c) cannot maintain its LIBOR Rate Loans at a suitable Lending
Installation pursuant to Section 3.3 or (d) either voted against or failed to
respond to any written request made by the Administrative Agent seeking approval
of any amendment to or waiver of any provision of this Agreement, if at least
the Required Lenders voted in favor of such proposed amendment or waiver or
(e) is a Defaulting Lender; with a replacement bank or other financial
institution, provided that (i) such replacement does not conflict with any
applicable legal or regulatory requirements affecting the Lenders, (ii) no
Default or (after notice thereof to Borrower) no Unmatured Default shall have
occurred and be continuing at the time of such replacement, (iii) the Borrower
shall repay (or the replacement bank or institution shall purchase, at par) all
Loans and other amounts owing to such replaced Lender prior to the date of
replacement, (iv) the Borrower shall be liable to such replaced Lender under
Sections 3.4 and 3.6 if any LIBOR Rate Loan owing to such replaced Lender shall
be prepaid (or purchased) other than on the last day of the Interest Period
relating thereto, (v) the replacement bank or institution, if not already a
Lender or not an Eligible Assignee, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent,
(vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 12.3 (provided that the Borrower shall
be obligated to pay the processing fee referred to therein), (vii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 3.5 and (viii) any such
replacement shall not be deemed to be a waiver of any rights which the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

-34-



--------------------------------------------------------------------------------

2.21.     Usury. This Agreement, each Note and each other Loan Document are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of any Loan at a rate which
could subject any Lender to either civil or criminal liability as a result of
being in excess of the Maximum Legal Rate. If by the terms of this Agreement or
the other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the interest rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to any Lender for the use,
forbearance, or detention of the sums due under any Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the applicable Loans until payment in full so
that the rate or amount of interest on account of such Loan does not exceed the
Maximum Legal Rate of interest from time to time in effect and applicable to
such Loan for so long as such Loan is outstanding.

2.22.     Termination or Increase in Commitments. Borrower shall have the right,
upon at least three (3) Business Days’ notice to the Administrative Agent and
the Lenders, to terminate or cancel, in whole or in part, the unused portion of
the Revolving Commitments in excess of the Outstanding Revolving Amount,
provided that each partial reduction shall be in a minimum amount of $1,000,000
or any whole multiple of $250,000 in excess thereof. Any partial termination of
the Revolving Commitments shall be applied to reduce the Lender’s Revolving
Commitments on a pro rata basis. Once terminated or reduced, the Revolving
Commitments may not be reinstated or increased thereafter. Provided Borrower has
not exercised any right to terminate or reduce the Revolving Commitments,
Borrower shall also have the right from time to time, provided no Default or
Unmatured Default has occurred and is then continuing, upon at least 10 Business
Days’ notice to the Administrative Agent and the Lenders, to increase the
aggregate Commitments by up to $450,000,000 to a maximum aggregate amount not to
exceed $1,450,000,000 by either adding new lenders as Lenders (subject to the
Administrative Agent’s prior written approval of the identity of any such new
lender if it is not an Eligible Assignee) or obtaining the agreement, which
shall be at such Lender’s or Lenders’ sole discretion, of one or more of the
then current Lenders to increase its or their Commitments. Such increases may be
increases in Revolving Commitments or Term Commitments or a combination thereof.
In no event will any existing Lender be obligated to provide any portion of any
such increase in the Commitments unless such Lender shall specifically agree in
writing to provide an increase in its Commitment at such time. On the effective
date of any such increase, Borrower shall pay to the Arrangers such fees as may
be agreed to by each Arranger and the Borrower and to each new lender or
then-current Lender providing such additional Commitment the up-front fee agreed
to between Borrower and such party. Such increases shall be evidenced by the
execution and delivery of an Amendment Regarding Increase by Borrower, the
Administrative Agent and the new lender or existing Lender providing such
additional Commitment, a copy of which shall be forwarded to each Lender by the
Administrative Agent promptly after execution thereof. In addition, the
Subsidiary Guarantors shall execute a consent to such increase ratifying and
continuing their obligations under the Subsidiary Guaranty. On the effective
date of each such increase in the

 

-35-



--------------------------------------------------------------------------------

aggregate Revolving Commitments, Borrower and the Administrative Agent shall
cause the new or existing Revolving Lenders providing such increase to hold its
or their Revolving Percentage of all Revolving Advances outstanding at the close
of business on such day, by funding more than its or their Revolving Percentage
of new Revolving Advances made on such date or by purchasing shares of
outstanding Revolving Loans held by the other Revolving Lenders or by a
combination thereof. The Lenders agree to cooperate in any required sale and
purchase of outstanding Revolving Advances to achieve such result. In no event
shall the aggregate Commitments exceed $1,450,000,000 without the approval of
all Lenders which are not then Defaulting Lenders.

ARTICLE IIA

LETTER OF CREDIT SUBFACILITY

2A.1    Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrower herein set forth, the Issuing Bank hereby agrees to issue for the
account of the Borrower, one or more Facility Letters of Credit in accordance
with this Article IIA, from time to time during the period commencing on the
Agreement Effective Date and ending on a date sixty (60) days prior to the
Revolving Facility Termination Date.

2A.2    Types and Amounts. The Issuing Bank shall not have any obligation to:

(i)    issue any Facility Letter of Credit if the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank, after
giving effect to the Facility Letter of Credit requested hereunder, shall exceed
any limit imposed by law or regulation upon such Issuing Bank;

(ii)    issue any Facility Letter of Credit if, after giving effect thereto,
(1) the then applicable Outstanding Facility Amount would exceed the then
current Aggregate Commitment or (2) the then-applicable Outstanding Revolving
Amount would exceed the then-current aggregate Revolving Commitments or (3) the
Facility Letter of Credit Obligations would exceed the Facility Letter of Credit
Sublimit; or

(iii)    issue any Facility Letter of Credit having an expiration date, or
containing automatic extension provisions to extend such date, to a date beyond
the sixtieth (60th) day prior to the Revolving Facility Termination Date,
provided that, if Borrower then has an unexpired option to extend the Revolving
Facility Termination Date under Section 2.1, Borrower may request an expiration
date during such extension so long as Borrower specifically acknowledges that it
shall deposit the full undrawn amount of any such Facility Letter of Credit into
the Letter of Credit Collateral Account on or before the then-current Revolving
Facility Termination Date, if any such extension is not exercised or is not
exercisable.

 

-36-



--------------------------------------------------------------------------------

2A.3    Conditions. In addition to being subject to the satisfaction of the
conditions contained in Article IV hereof and in the balance of this Article
IIA, the obligation of the Issuing Bank to issue any Facility Letter of Credit
is subject to the satisfaction in full of the following conditions:

(i)    the Borrower shall have delivered to the Issuing Bank at such times and
in such manner as the Issuing Bank may reasonably prescribe such documents and
materials as may be reasonably required pursuant to the terms of the proposed
Facility Letter of Credit (it being understood that if any inconsistency exists
between such documents and the Loan Documents, the terms of the Loan Documents
shall control) and the proposed Facility Letter of Credit shall be reasonably
satisfactory to the Issuing Bank as to form and content;

(ii)    as of the date of issuance, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of the requested Facility Letter of Credit in particular; and

(iii)    there shall not exist any Default or Unmatured Default.

2A.4    Procedure for Issuance of Facility Letters of Credit.

(a)    Borrower shall give the Issuing Bank and the Administrative Agent at
least three (3) Business Days’ prior written notice of any requested issuance of
a Facility Letter of Credit under this Agreement (a “Letter of Credit Request”),
such notice shall be irrevocable, except as provided in Section 2A.4(b)(i)
below, and shall specify:

(i)    the stated amount of the Facility Letter of Credit requested (which
stated amount shall not be less than $50,000);

(ii)    the effective date (which day shall be a Business Day) of issuance of
such requested Facility Letter of Credit (the “Issuance Date”);

(iii)    the date on which such requested Facility Letter of Credit is to expire
(which day shall be a Business Day which is not less than sixty (60) days prior
to the Revolving Facility Termination Date except as provided in
Section 2A.2(iii) above);

(iv)    the purpose for which such Facility Letter of Credit is to be issued;

(v)    the Person for whose benefit the requested Facility Letter of Credit is
to be issued; and

(vi)    any special language required to be included in the Facility Letter of
Credit.

At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued and shall
execute and deliver the Issuing Bank’s customary letter of credit application

 

-37-



--------------------------------------------------------------------------------

and reimbursement agreement with respect thereto. Such notice, to be effective,
must be received by such Issuing Bank and the Administrative Agent not later
than noon (Cleveland time) on the last Business Day on which notice can be given
under this Section 2A.4(a). Administrative Agent shall, promptly upon request by
a Revolving Lender, provide a copy of such Letter of Credit Request to such
Revolving Lender.

(b)    Subject to the terms and conditions of this Article IIA and provided that
the applicable conditions set forth in Article IV hereof have been satisfied,
the Issuing Bank shall, on the Issuance Date, issue a Facility Letter of Credit
on behalf of the Borrower in accordance with the Letter of Credit Request and
the Issuing Bank’s usual and customary business practices unless the Issuing
Bank has actually received (i) written notice from the Borrower specifically
revoking the Letter of Credit Request with respect to such Facility Letter of
Credit given not later than the Business Day immediately preceding the Issuance
Date, or (ii) written or telephonic notice from the Administrative Agent stating
that the issuance of such Facility Letter of Credit would violate Section 2A.2.

(c)    The Issuing Bank shall give the Administrative Agent (who shall promptly
notify Lenders) and the Borrower written notice, or telephonic notice confirmed
promptly thereafter in writing, of the issuance of a Facility Letter of Credit
(the “Issuance Notice”).

(d)    The Issuing Bank shall not extend or amend any Facility Letter of Credit
unless the requirements of this Section 2A.4 are met as though a new Facility
Letter of Credit was being requested and issued.

2A.5    Reimbursement Obligations; Duties of Issuing Bank.

(a)    The Issuing Bank shall promptly notify the Borrower and the
Administrative Agent (who shall promptly notify Lenders) of any draw under a
Facility Letter of Credit. Any such draw shall not be deemed to be a default
hereunder but shall constitute a Revolving Advance of the Facility in the amount
of the Reimbursement Obligation with respect to such Facility Letter of Credit
and shall bear interest from the date of the relevant drawing(s) under the
pertinent Facility Letter of Credit at the Floating Rate; provided that if a
Default exists at the time of any such drawing(s), then the Borrower shall
reimburse the Issuing Bank for drawings under a Facility Letter of Credit issued
by the Issuing Bank no later than the next succeeding Business Day after the
payment by the Issuing Bank and until repaid such Reimbursement Obligation shall
bear interest at the Default Rate.

(b)    Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Facility Letter of Credit, if taken or omitted in the
absence of willful misconduct or gross negligence, shall not put the Issuing
Bank under any resulting liability to any Lender or, provided that such Issuing
Bank has complied with the procedures specified in Section 2A.4, relieve any
Revolving Lender of its obligations hereunder to the Issuing Bank. In
determining whether to pay under any Facility Letter of Credit, the Issuing Bank
shall have no obligation relative to the Lenders other than to confirm that any
documents required to be delivered under such Letter of Credit appear to have
been delivered in compliance, and that they appear to comply on their face, with
the requirements of such Letter of Credit.

 

-38-



--------------------------------------------------------------------------------

2A.6     Participation.

(a)    Immediately upon (i) the Agreement Effective Date in the case of the
Existing Facility Letters of Credit and (ii) the issuance on or after the
Agreement Effective Date by the Issuing Bank of any Facility Letter of Credit in
accordance with the procedures set forth in this Article IIA, each Revolving
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from the Issuing Bank, without recourse, representation or warranty, an
undivided interest and participation equal to such Lender’s Revolving Percentage
in such Facility Letter of Credit (including, without limitation, all
obligations of the Borrower with respect thereto) and all related rights
hereunder. Each Revolving Lender’s obligation to make further Revolving Loans to
Borrower (other than any payments such Lender is required to make under
subparagraph (b) below) or to purchase an interest from the Issuing Bank in any
subsequent Facility Letters of Credit issued by the Issuing Bank on behalf of
Borrower shall be reduced by such Lender’s Revolving Percentage of the undrawn
portion of each Facility Letter of Credit outstanding.

(b)    In the event that the Issuing Bank makes any payment under any Facility
Letter of Credit and the Borrower shall not have repaid such amount to the
Issuing Bank pursuant to Section 2A.7 hereof, the Issuing Bank shall promptly
notify the Administrative Agent, which shall promptly notify each Lender of such
failure, and each Revolving Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of the Issuing Bank the amount of such
Lender’s Revolving Percentage of the unreimbursed amount of such payment, and
the Administrative Agent shall promptly pay such amount to the Issuing Bank. A
Revolving Lender’s payments of its Revolving Percentage of such Reimbursement
Obligation as aforesaid shall be deemed to be a Revolving Loan by such Lender
and shall constitute outstanding principal under such Lender’s Note. The failure
of any Revolving Lender to make available to the Administrative Agent for the
account of the Issuing Bank its Revolving Percentage of the unreimbursed amount
of any such payment shall not relieve any other Revolving Lender of its
obligation hereunder to make available to the Administrative Agent for the
account of such Issuing Bank its Revolving Percentage of the unreimbursed amount
of any payment on the date such payment is to be made, but no Revolving Lender
shall be responsible for the failure of any other Revolving Lender to make
available to the Administrative Agent its Revolving Percentage of the
unreimbursed amount of any payment on the date such payment is to be made. Any
Revolving Lender which fails to make any payment required pursuant to this
Section 2A.6(b) shall be deemed to be a Defaulting Lender hereunder.

(c)    Whenever the Issuing Bank receives a payment on account of a
Reimbursement Obligation, including any interest thereon, the Issuing Bank shall
promptly pay to the Administrative Agent on behalf of the Revolving Lenders and
the Administrative Agent shall promptly (on the same day as received by the
Administrative Agent if received prior to noon (Cleveland time) on such day and
otherwise on the next Business Day) pay to each Revolving Lender which has
funded its participating interest therein, in immediately available funds, an
amount equal to such Lender’s Revolving Percentage thereof.

(d)    Upon the request of the Administrative Agent or any Lender, the Issuing
Bank shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent or Lender.

 

-39-



--------------------------------------------------------------------------------

(e)    The obligations of a Revolving Lender to make payments to the
Administrative Agent for the account of the Issuing Bank with respect to a
Facility Letter of Credit shall be absolute, unconditional and irrevocable, not
subject to any counterclaim, set off, qualification or exception whatsoever
other than a failure of any such Issuing Bank to comply with the terms of this
Agreement relating to the issuance of such Facility Letter of Credit, and such
payments shall be made in accordance with the terms and conditions of this
Agreement under all circumstances.

2A.7    Payment of Reimbursement Obligations.

(a)    The Borrower agrees to pay to the Administrative Agent for the account of
the Issuing Bank the amount of all Advances for Reimbursement Obligations,
interest and other amounts payable to the Issuing Bank under or in connection
with any Facility Letter of Credit when due, irrespective of any claim, set off,
defense or other right which the Borrower may have at any time against any
Issuing Bank or any other Person, under all circumstances, including without
limitation any of the following circumstances:

(i)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

(ii)    the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection with this
Agreement, any Facility Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transactions between the
Borrower and the beneficiary named in any Facility Letter of Credit);

(iii)    any draft, certificate or any other document presented under the
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect of any statement therein being untrue or inaccurate
in any respect;

(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(v)    the occurrence of any Default or Unmatured Default.

(b)    In the event any payment by the Borrower received by the Issuing Bank or
the Administrative Agent with respect to a Facility Letter of Credit and
distributed by the Administrative Agent to the Revolving Lenders on account of
their participations is thereafter set aside, avoided or recovered from the
Administrative Agent or Issuing Bank in connection with any receivership,
liquidation, reorganization or bankruptcy proceeding, each Revolving Lender
which received such distribution shall, upon demand by the Administrative Agent,
contribute such Lender’s Revolving Percentage of the amount set aside, avoided
or recovered together with interest at the rate required to be paid by the
Issuing Bank or the Administrative Agent upon the amount required to be repaid
by the Issuing Bank or the Administrative Agent.

 

-40-



--------------------------------------------------------------------------------

2A.8     Compensation for Facility Letters of Credit.

(a)    The Borrower shall pay to the Administrative Agent, for the ratable
account of the Lenders with a Revolving Commitment (including the Issuing Bank),
based upon such Lenders’ respective Revolving Percentages, a per annum fee (the
“Facility Letter of Credit Fee”) as a percentage of the face amount of each
Facility Letter of Credit outstanding equal to the Applicable Margin for
Revolving Advances in effect from time to time hereunder while such Facility
Letter of Credit is outstanding. The Facility Letter of Credit Fee relating to
any Facility Letter of Credit shall accrue on a daily basis and shall be due and
payable in arrears on the first Business Day of each calendar quarter following
the issuance of such Facility Letter of Credit and, to the extent any such fees
are then due and unpaid, on the Revolving Facility Termination Date or any other
earlier date that the Obligations are due and payable in full. The
Administrative Agent shall promptly (on the same day as received by the
Administrative Agent if received prior to noon (Cleveland time) on such day and
otherwise on the next Business Day) remit such Facility Letter of Credit Fees,
when paid, to the other Lenders with a Revolving Commitment in accordance with
their Revolving Percentages thereof. The Borrower shall not have any liability
to any Revolving Lender for the failure of the Administrative Agent to promptly
deliver such funds to any such Lender and shall be deemed to have made all such
payments on the date the respective payment is made by the Borrower to the
Administrative Agent, provided such payment is received by the time specified in
Section 2.13 hereof.

(b)    The Issuing Bank also shall have the right to receive solely for its own
account an issuance fee equal to the greater of (A) $1,500 or (B) one eighth of
one percent (0.125%) per annum to be calculated on the face amount of each
Facility Letter of Credit for the stated duration thereof, based on the actual
number of days and using a 360-day year basis. The issuance fee shall be payable
by the Borrower on the Issuance Date for each such Facility Letter of Credit and
on the date of any increase therein or extension thereof. The Issuing Bank shall
also be entitled to receive its reasonable out of pocket costs and the Issuing
Bank’s standard charges of issuing, amending and servicing Facility Letters of
Credit and processing draws thereunder.

2A.9    Letter of Credit Collateral Account.

The Borrower hereby agrees that it will immediately upon the request of the
Administrative Agent or prior to the Revolving Facility Termination Date if a
Facility Letter of Credit is outstanding and unexpired on such date as provided
in Section 2A.2(iii) above, establish a special collateral account (the “Letter
of Credit Collateral Account”) at the Administrative Agent’s office at the
address specified pursuant to Article XIII, in the name of the Borrower but
under the sole dominion and control of the Administrative Agent, for the benefit
of the Lenders, and in which the Borrower shall have no interest other than as
set forth in Section 8.1. The Letter of Credit Collateral Account shall hold the
deposits the Borrower is required to make upon the Revolving Facility
Termination Date related to any outstanding and unexpired Facility Letter of
Credit or after a Default on account of any outstanding Facility Letters of
Credit as described in Section 8.1. In addition to the foregoing, the Borrower
hereby grants to the Administrative Agent, for the benefit of each of the
Lenders holding a Revolving Commitment, a security interest in and to the Letter
of Credit Collateral Account and any funds that may hereafter be on deposit in
such account, including income earned thereon. The Lenders acknowledge and agree
that the Borrower has no obligation to fund the Letter of Credit Collateral
Account unless and until so required under Section 2A.2(iii) or Section 8.1
hereof. The Administrative Agent shall have the authority to establish, for the

 

-41-



--------------------------------------------------------------------------------

benefit of the Lenders, the Letter of Credit Collateral Account upon the
occurrence of a Default under Section 7.6 or 7.7; provided that, the
Administrative Agent shall not establish the Letter of Credit Collateral Account
prior to the occurrence of a Default under Section 7.6 or 7.7.

ARTICLE III.

CHANGE IN CIRCUMSTANCES

3.1.    Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency or any other Change:

(i)    subjects any Lender or any applicable Lending Installation to any Taxes,
or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its LIBOR Rate Loans, or

(ii)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to LIBOR Rate Advances), or

(iii)    imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its LIBOR Rate Loans, or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its LIBOR Rate Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of LIBOR Rate Loans, by an amount
deemed material by such Lender as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Revolving Commitment or to reduce the return received by
such Lender or applicable Lending Installation in connection with such LIBOR
Rate Loans or Revolving Commitment, then, within 15 days of a demand by such
Lender accompanied by reasonable evidence of the occurrence of the applicable
event under clauses (i), (ii) or (iii) above, the Borrower shall pay such Lender
such additional amount or amounts as will compensate such Lender for such
increased cost or reduction in amount received.

3.2.    Changes in Capital Adequacy Regulations. If a Lender in good faith
determines the amount of capital required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender is increased as a result of a Change (as hereinafter defined), then,
within 15 days of demand by such Lender, the Borrower shall pay such Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of

 

-42-



--------------------------------------------------------------------------------

such increased capital which such Lender in good faith determines is
attributable to this Agreement, its outstanding credit exposure hereunder or its
obligation to make Loans hereunder (after taking into account such Lender’s
policies as to capital adequacy). “Change” means (i) any change after the
Agreement Effective Date in the Risk-Based Capital Guidelines or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the Agreement Effective Date which affects the
amount of capital required or expected to be maintained by any Lender or any
lending office of such Lender or any corporation controlling any Lender.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines and
directives promulgated thereunder and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change”, regardless of the date adopted, issued,
promulgated or implemented. “Risk-Based Capital Guidelines” means (i) the
risk-based capital guidelines in effect in the United States on the Agreement
Effective Date, including transition rules, and (ii) the corresponding capital
regulations promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, including transition rules, and any amendments to such guidelines, rules
and regulations adopted prior to the Agreement Effective Date.

3.3.    Availability of Types of Advances. If any Lender in good faith
determines that maintenance of any of its LIBOR Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, such Lender shall promptly notify the
Administrative Agent thereof and the Administrative Agent shall, with written
notice to Borrower, suspend the availability of LIBOR Rate Advances and require
any LIBOR Rate Advances to be repaid; or if the Required Lenders in good faith
determine that (i) deposits of a type or maturity appropriate to match fund
LIBOR Rate Advances are not available, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of LIBOR Rate Advances with
respect to any LIBOR Rate Advances made after the date of any such
determination, or (ii) an interest rate applicable to a LIBOR Rate Advance does
not accurately reflect the cost of making such a LIBOR Rate Advance, then, if
for any reason whatsoever the provisions of Section 3.1 are inapplicable, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of any LIBOR Rate Advances made after the date of any such
determination. If the Borrower is required to so repay a LIBOR Rate Advance,
(a) with respect to Revolving Advances, the Borrower may concurrently with such
repayment borrow from the Lenders, in the amount of such repayment, a Loan
bearing interest at the Floating Rate and (b) with respect to Term Advances,
such LIBOR Rate Advances shall be converted to Floating Rate Advances.

3.4.    Funding Indemnification. If any payment of a LIBOR Rate Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a LIBOR Rate Advance is not
made or continued on the date specified by the Borrower for any reason other
than default by the Lenders or as a result of unavailability pursuant to
Section 3.3, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost (incurred or expected to be incurred) in liquidating or employing deposits
acquired to fund or maintain the LIBOR Rate Advance and shall pay all such
losses or costs within fifteen (15) days after written demand therefor.

 

-43-



--------------------------------------------------------------------------------

3.5.    Taxes.

(i)    All payments by the Borrower to or for the account of any Lender or the
Administrative Agent on behalf of the Lenders hereunder or under any Note shall
be made free and clear of and without deduction for any and all Taxes. If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender or the Administrative Agent on behalf of the
Lenders, (a) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.5) such Lender or the Administrative Agent on
behalf of the Lenders (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.

(ii)    In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (“Other Taxes”).

(iii)    The Borrower hereby agrees to indemnify the Administrative Agent and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent on behalf of the Lenders or such
Lender and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. Payments due under this indemnification shall
be made within 30 days of the date the Administrative Agent or such Lender makes
demand therefore pursuant to Section 3.6.

(iv)    Each Lender that is not incorporated under the laws of the United States
of America, a state thereof or the District of Columbia (each a “Non-U.S.
Lender”) agrees that it will, not more than ten Business Days after the date it
becomes a party to this Agreement, (i) deliver to the Borrower and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI, certifying in either case that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to the
Borrower and the Administrative Agent a United States Internal Revenue Form W-8
or W-9, as the case may be, and certify that it is entitled to an exemption from
United States backup withholding tax. Each Non-U.S. Lender further undertakes to

 

-44-



--------------------------------------------------------------------------------

deliver to the Borrower and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

(v)    For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States.

(vi)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate following receipt of such documentation.

(vii)    If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement and

 

-45-



--------------------------------------------------------------------------------

any such Lender obligated to indemnify the Administrative Agent shall not be
entitled to indemnification from the Borrower with respect to such amounts,
whether pursuant to this Article III or otherwise, except to the extent the
Borrower participated in the actions giving rise to such liability.

(viii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Administrative Agent as may be necessary for the Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (viii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

3.6.    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its LIBOR Rate Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of LIBOR
Rate Advances under Section 3.3, so long as such designation is not, in the
reasonable judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the Borrower (with a copy to
the Administrative Agent) as to the amount due, if any, under Sections 3.1, 3.2,
3.4 or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a LIBOR
Rate Loan shall be calculated as though each Lender funded its LIBOR Rate Loan
through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the LIBOR Rate applicable to such
Loan, whether in fact that is the case or not. Unless otherwise provided herein,
the amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement.

ARTICLE IV.

CONDITIONS PRECEDENT

4.1.    Initial Advance. The Existing Agreement shall not be deemed to be
amended and restated as contemplated by this Agreement and the Lenders shall not
be required to make the initial Advance hereunder or issue the initial Facility
Letters of Credit hereunder, unless (a) the Borrower shall, prior to or
concurrently with such initial Advance or issuance, have paid all fees due and
payable to the Lenders, the Arrangers and the Administrative Agent hereunder,
and (b) the Borrower shall have furnished to the Administrative Agent, the
following:

 

-46-



--------------------------------------------------------------------------------

(a)    The duly executed originals of the Loan Documents, including the Notes
payable to the order of each of the Lenders, this Agreement, the Disclosure
Letter and the Subsidiary Guaranty;

(b)    Certificates of good standing for the Borrower and each Subsidiary
Guarantor, from the State of Maryland for the Borrower and the states of
organization of each Subsidiary Guarantor, certified by the appropriate
governmental officer and dated not more than sixty (60) days prior to the
Agreement Effective Date;

(c)    Copies of the formation documents (including code of regulations, if
appropriate) of the Borrower and the Subsidiary Guarantors, certified by an
officer of the Borrower or such Subsidiary Guarantor, as appropriate, together
with all amendments thereto;

(d)    Incumbency certificates, executed by an officer of the Borrower, IWR
Protective Corporation, a Delaware corporation, Inland Western RC-I GP, LLC, a
Delaware limited liability company, and Inland Western RC-I LP, LLC, a Delaware
limited liability company, which shall identify by name and title the Persons
authorized to sign the Loan Documents and to make borrowings hereunder on behalf
of the Borrower and each Subsidiary Guarantor, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower or such Subsidiary Guarantor, as
applicable;

(e)    Copies of resolutions of the board of directors, sole member or other
governing body, as applicable, of the Borrower and each Subsidiary Guarantor
(and with respect to the resolutions of the board of directors of each of the
Borrower and IWR Protective Corporation, certified by a Secretary or an
Assistant Secretary of such entity), authorizing the Advances provided for
herein, with respect to the Borrower, and the execution, delivery and
performance of the Loan Documents to be executed and delivered by the Borrower
and each Subsidiary Guarantor hereunder;

(f)    A written opinion of the Borrower’s and Subsidiary Guarantors’ counsel,
addressed to the Lenders in substantially the form of Exhibit F hereto or such
other form as the Administrative Agent may reasonably approve;

(g)    A certificate, signed by an officer of the Borrower, stating that on the
initial Borrowing Date (i) no Default or Unmatured Default has occurred and is
continuing, (ii) all representations and warranties of the Borrower are true and
correct, (iii) neither Borrower nor any Subsidiary Guarantor has suffered any
material adverse changes, and (iv) no action, suit, investigation or proceeding,
pending or threatened, exists in any court or before any arbitrator or
governmental authority that purports to materially and adversely affect the
Borrower, any Subsidiary Guarantor or any transaction contemplated hereby, or
that could have a material adverse effect on the Borrower, or any Subsidiary
Guarantor or any transaction contemplated hereby or on the ability of the
Borrower, or any Subsidiary Guarantor to perform its obligations under the Loan
Documents, provided that such certificate is in fact true and correct;

 

-47-



--------------------------------------------------------------------------------

(h)    The most recent financial statements of the Borrower;

(i)    Written money transfer instructions addressed to the Administrative Agent
and signed by an Authorized Officer, together with such other related money
transfer authorizations as the Administrative Agent may have reasonably
requested;

(j)    Evidence that all upfront fees due to each of the Lenders under the terms
of their respective commitment letters have been paid, or will be paid out of
the proceeds of the initial Advance hereunder;

(k)    A pro forma Compliance Certificate pursuant to Section 6.1(v);

(l)    Evidence satisfactory to the Administrative Agent of payment in full of
all amounts due to any lenders under the Existing Agreement which are not
continuing as Lenders hereunder;

(m)    A certificate signed by an officer of the Borrower, setting forth in
reasonable detail the calculation of the Unencumbered Pool Value;

(n)    All information requested by the Administrative Agent and each Lender in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act; and

(o)    Such other documents as any Lender or its counsel may have reasonably
requested, the form and substance of which documents shall be reasonably and
customarily acceptable to the parties and their respective counsel.

4.2.    Each Advance and Issuance. The Lenders shall not be required to make any
Advance or issue any Facility Letter of Credit unless on the applicable
Borrowing Date:

(i)    There exists no Default or Unmatured Default; and

(ii)    The representations and warranties contained in Article V are true and
correct as of such Borrowing Date, except to the extent any such representation
or warranty is stated to relate solely to an earlier date (in which case such
representation or warranty shall have been true and correct on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents.

Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(i) and (ii) have been satisfied.

 

-48-



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1.    Existence. The Borrower is a corporation duly organized and validly
existing under the laws of the State of Maryland. The Borrower has its principal
place of business in Oak Brook, Illinois and is duly qualified as a foreign
entity, properly licensed (if required), in good standing and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to be so qualified, licensed and in good
standing and to have the requisite authority could not reasonably be expected to
have a Material Adverse Effect. Each Subsidiary Guarantor is duly organized and
validly existing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign entity, properly licensed (if required), and in good
standing, and has all requisite authority to conduct its business, in each
jurisdiction in which its business is conducted, except where the failure to be
so organized, validly existing, qualified, licensed, in good standing and to
have the requisite authority could not reasonably be expected to have a Material
Adverse Effect.

5.2.    Authorization and Validity. Each of the Borrower and the Subsidiary
Guarantors has the corporate power and authority and legal right to execute and
deliver the Loan Documents to which it is a party and to perform its respective
obligations thereunder, except, solely with respect to the Subsidiary
Guarantors, where the failure to have such power, authority and legal right
could not reasonably be expected to have a Material Adverse Effect. The
execution and delivery by each of the Borrower and the Subsidiary Guarantors of
the Loan Documents to which it is a party and the performance of its respective
obligations thereunder have been duly authorized by proper corporate proceedings
except, solely with respect to the Subsidiary Guarantors, where the failure to
have been duly authorized could not reasonably be expected to have a Material
Adverse Effect. The Loan Documents constitute legal, valid and binding
obligations of the Borrower and the Subsidiary Guarantors party thereto
enforceable against the Borrower and the Subsidiary Guarantors, as applicable,
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally, and except, solely with respect to the Subsidiary Guarantors,
where the failure of the Loan Documents to be legal, valid, binding and
enforceable obligations could not reasonably be expected to have a Material
Adverse Effect.

5.3.    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower or any of the Subsidiary Guarantors of the Loan Documents to which
any of them is a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
the Borrower or any of its Subsidiaries or the Borrower’s or any Subsidiary’s
articles of incorporation, by-laws, articles of organization, articles of
formation, certificates of trust, limited partnership certificates, operating
agreements, trust agreements, or limited partnership agreements, or the
provisions of any indenture, instrument or agreement to which the Borrower or
any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, except
where such violation, conflict or default would not have a Material Adverse
Effect, or result in the creation or imposition of any Lien (other than
Permitted Liens set forth in Section 6.16) in, of or on the Property of the
Borrower or a

 

-49-



--------------------------------------------------------------------------------

Subsidiary pursuant to the terms of any such indenture, instrument or agreement.
No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required for the legality, validity, binding effect or enforceability of,
any of the Loan Documents.

5.4.    Financial Statements; Material Adverse Effect. All consolidated
financial statements of the Borrower and its Subsidiaries heretofore or
hereafter delivered to the Lenders were prepared in accordance with GAAP in
effect on the preparation date of such statements and fairly present in all
material respects the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject, in the case of interim financial
statements, to normal and customary year-end adjustments. Since December 31,
2012, there has been no change in the business, properties, or condition
(financial or otherwise) of the Borrower and its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

5.5.    Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Borrower or any of its Subsidiaries except (a) such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided and (b) with respect to the Subsidiaries, to the extent the
failure to so file any such returns or to pay any such taxes could not
reasonably be expected to have a Material Adverse Effect. As of the Agreement
Effective Date, no tax liens have been filed and no claims are being asserted
with respect to such taxes. The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries, taken as a whole, in respect of any taxes or
other governmental charges are adequate.

5.6.    Litigation and Guarantee Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect. The Borrower has no material contingent obligations not
provided for or disclosed in the financial statements referred to in
Section 6.1.

5.7.    Subsidiaries. All of the issued and outstanding shares of capital stock
of all Subsidiary Guarantors that are corporations have been duly authorized and
issued and are fully paid and non-assessable, except to the extent that the
failure or non-compliance of the same could not reasonably be expected to have a
Material Adverse Effect.

5.8.    ERISA. The Unfunded Liabilities of all Single Employer Plans do not in
the aggregate exceed $1,000,000. Neither Borrower nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $250,000 in the
aggregate. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither Borrower nor any other members of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.

 

-50-



--------------------------------------------------------------------------------

5.9.    Accuracy of Information. To Borrower’s knowledge, no information,
exhibit or report furnished by the Borrower or any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions that Borrower believed to be
reasonable at the time.

5.10.    Regulation U. The Borrower has not used the proceeds of any Advance to
buy or carry any margin stock (as defined in Regulation U) in violation of the
terms of this Agreement.

5.11.    [Intentionally Omitted].

5.12.    Compliance With Laws. The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any non-compliance which would not have a
Material Adverse Effect. Neither Borrower nor any Subsidiary has received any
written notice to the effect that their operations are not in material
compliance with any of the requirements of applicable federal, state and local
environmental, health and safety statutes and regulations or the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could have a Material
Adverse Effect.

5.13.    Ownership of Properties. On the date of this Agreement, the Borrower
and its Subsidiaries will have good and marketable title, free of all Liens
other than those permitted by Section 6.16, to all of the Property and assets
reflected in the financial statements as owned by it, other than those assets
represented by mortgage receivables that are required to be consolidated despite
the fact that title to the mortgaged assets is not in the Borrower or any of its
Subsidiaries and except, solely with respect to the Subsidiaries, to the extent
that the failure to have such title or the existence of such Liens could not
reasonably be expected to have a Material Adverse Effect.

5.14.    Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.15.    [Intentionally Omitted].

5.16.    Solvency.

(i)     Immediately after the Agreement Effective Date and immediately following
the making of each Loan, after giving effect to the application of the proceeds
of such Loans and after the issuance of each Facility Letter of Credit, (a) the
fair value of the assets of the Borrower and its Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, subordinated,
contingent or otherwise, of the Borrower and its Subsidiaries on a consolidated
basis; (b) the present fair saleable value of the Property of the Borrower and
its Subsidiaries on a consolidated basis will be greater than the amount that
will be

 

-51-



--------------------------------------------------------------------------------

required to pay the probable liability of the Borrower and its Subsidiaries on a
consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

(ii)    The Borrower does not intend to, or to permit any Subsidiary Guarantor
to, and does not believe that it or any Subsidiary Guarantor will, incur debts
beyond their ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary
Guarantor and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary Guarantor,
except, solely with respect to the Subsidiary Guarantors, to the extent the same
could not reasonably be expected to have a Material Adverse Effect.

5.17.    Insurance The Borrower and its Subsidiaries carry insurance on their
Projects, including the Unencumbered Pool Properties, with financially sound and
reputable insurance companies, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar Projects in localities where the Borrower and its
Subsidiaries operate, including, without limitation:

(i)    Property and casualty insurance (including coverage for flood and other
water damage for any Project located within a 100-year flood plain) in the
amount of the replacement cost of the improvements at the Projects (to the
extent replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);

(ii)    Builder’s risk insurance for any Project under construction in the
amount of the construction cost of such Project;

(iii)    Loss of rental income insurance in the amount not less than one year’s
gross revenues from the Projects; and

(iv)    Comprehensive general liability or umbrella insurance in the amount of
$20,000,000 per occurrence.

5.18.    Borrower Status. The Borrower is qualified as a real estate investment
trust under Section 856 of the Code and currently is in compliance in all
material respects with all provisions of the Code applicable to the
qualification of the Borrower as a real estate investment trust.

5.19.    Environmental Matters. Each of the following representations and
warranties is true and correct on and as of the Agreement Effective Date except
to the extent that the facts and circumstances giving rise to any such failure
to be so true and correct, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:

 

-52-



--------------------------------------------------------------------------------

(a)    To the knowledge of the Borrower, the Projects of the Borrower and its
Subsidiaries do not contain any Materials of Environmental Concern in amounts or
concentrations which constitute a violation of, or could reasonably give rise to
liability of the Borrower or any Subsidiary under, Environmental Laws.

(b)    To the knowledge of the Borrower, (i) the Projects of the Borrower and
its Subsidiaries and all operations at the Projects are in compliance with all
applicable Environmental Laws, and (ii) with respect to all Projects owned by
the Borrower and/or its Subsidiaries (x) for at least two (2) years, have in the
last two years, or (y) for less than two (2) years, have for such period of
ownership, been in compliance in all material respects with all applicable
Environmental Laws.

(c)    Neither the Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.

(d)    To the knowledge of the Borrower, Materials of Environmental Concern have
not been transported or disposed of from the Projects of the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability of the Borrower or any Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Projects of
the Borrower and its Subsidiaries in violation of, or in a manner that could
give rise to liability of the Borrower or any Subsidiary under, any applicable
Environmental Laws.

(e)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any of its Subsidiaries is or, to the
Borrower’s knowledge, will be named as a party with respect to the Projects of
the Borrower and its Subsidiaries, nor are there any consent decrees or other
decrees, consent orders, administrative order or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Projects of the Borrower and its Subsidiaries.

(f)    To the knowledge of the Borrower, there has been no release or threat of
release of Materials of Environmental Concern at or from the Projects of the
Borrower and its Subsidiaries, or arising from or related to the operations of
the Borrower and its Subsidiaries in connection with the Projects in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

5.20.    OFAC Representation. The Borrower is not, and shall not be at any time,
a person with whom the Lenders are restricted from doing business under the
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
Treasury of the United States of America (including, those Persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or

 

-53-



--------------------------------------------------------------------------------

Support Terrorism), or other governmental action and is not and shall not engage
in any dealings or transactions or otherwise be associated with such persons. In
addition, the Borrower hereby agrees to provide to the Administrative Agent any
information that the Administrative Agent deems necessary from time to time in
order to ensure compliance with all applicable Laws concerning money laundering
and similar activities.

5.21.    Intellectual Property. Except as could not reasonably be expected to
have a Material Adverse Effect:

(i)    Borrower and each of its Subsidiaries owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person;

(ii)    Borrower and each of its Subsidiaries have taken all such steps as they
deem reasonably necessary to protect their respective rights under and with
respect to such Intellectual Property;

(iii)    No claim has been asserted by any Person with respect to the use of any
Intellectual Property by Borrower or any of its Subsidiaries, or challenging or
questioning the validity or effectiveness of any Intellectual Property; and

(iv)    The use of such Intellectual Property by Borrower and each of its
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower or any of its Subsidiaries.

5.22.    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. Except as provided in the Fee Letter, no other similar fees or
commissions will be payable by any Lender for any other services rendered to the
Borrower, any of the Subsidiaries of the Borrower or any other Person ancillary
to the transactions contemplated hereby.

5.23.    Unencumbered Pool Properties. As of the Agreement Effective Date,
Schedule 1 is, in all material respects, a correct and complete list of all
Unencumbered Pool Properties. Each of the assets included by the Borrower in
calculations of the Unencumbered Pool Value satisfies all of the requirements
contained in this Agreement for the same to be included therein.

5.24.    No Bankruptcy Filing. Neither Borrower nor any Subsidiary Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against any of such Persons.

 

-54-



--------------------------------------------------------------------------------

5.25.    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by Borrower or the
Subsidiary Guarantors with or as a result of any actual intent by any of such
Persons to hinder, delay or defraud any entity to which any of such Persons is
now or will hereafter become indebted.

5.26.    Transaction in Best Interests of Borrower and Subsidiary Guarantors;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of Borrower and the Subsidiary Guarantors.
The direct and indirect benefits to inure to Borrower and the Subsidiary
Guarantors pursuant to this Agreement and the other Loan Documents constitute
substantially more than “reasonably equivalent value” (as such term is used in
§548 of the Bankruptcy Code) and “valuable consideration,” “fair value,” and
“fair consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by Borrower and the
Subsidiary Guarantors pursuant to this Agreement and the other Loan Documents,
and but for the willingness of each Subsidiary Guarantor to guaranty the
Obligations (subject to and pursuant to the terms of this Agreement), Borrower
would be unable to obtain the financing contemplated hereunder which financing
will enable Borrower and its subsidiaries to have available financing to conduct
and expand their business. Borrower and its Subsidiaries constitute a single
integrated financial enterprise and receives a benefit from the availability of
credit under this Agreement.

5.27.    Subordination. Borrower is not a party to or bound by any agreement,
instrument or indenture that may require the subordination in right or time of
payment of any of the Obligations to any other indebtedness or obligation of any
such Persons.

5.28.    [Intentionally Omitted].

5.29.    Anti-Terrorism Laws.

(i)    None of the Borrower, any of its Subsidiaries or, to the Borrower’s
knowledge, any of its other Affiliates is in violation of any laws or
regulations relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”) and the Patriot Act.

(ii)    None of the Borrower, any of its Subsidiaries or, to the Borrower’s
knowledge, any of its other Affiliates, or any of its brokers or other agents
acting or benefiting from the Facility is a Prohibited Person. A “Prohibited
Person” is any of the following:

(1)    a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;

(2)    a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;

 

55



--------------------------------------------------------------------------------

(3)    a person or entity with whom any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(4)    a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(5)    a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

(iii)    None of the Borrower, any of its Subsidiaries or, to the Borrower’s
knowledge, any of its other Affiliates or any of its brokers or other agents
acting in any capacity in connection with the Facility (1) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Prohibited Person, (2) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order, or (3) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

Borrower shall not (1) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (2) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (3) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law
(and Borrower shall deliver to Administrative Agent any certification or other
evidence requested from time to time by Administrative Agent in its reasonable
discretion, confirming Borrower’s compliance herewith).

ARTICLE VI.

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1.    Financial Reporting. The Borrower will maintain for the Consolidated
Group a system of accounting established and administered in accordance with
GAAP, and furnish to the Administrative Agent and the Lenders:

(i)    As soon as available, but in any event not later than 45 days after the
close of each fiscal quarter, for the Borrower and its Subsidiaries, financial
statements prepared in accordance with GAAP, including an unaudited consolidated
balance sheet as of the close of each such period and the related

 

-56-



--------------------------------------------------------------------------------

unaudited consolidated income statement and statement of cash flows of the
Borrower and its Subsidiaries for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the previous year, if any, all certified by an Authorized
Officer of the Borrower;

(ii)    As soon as available, but in any event not later than 45 days after the
close of each fiscal quarter, for the Borrower and its Subsidiaries, the
following reports in form and substance reasonably satisfactory to the
Administrative Agent, all certified by an Authorized Officer of the Borrower:

(1)    a schedule listing all Projects and summary information for each Project,
including location, square footage, occupancy, Net Operating Income, debt, and
such additional information on all Projects as may be reasonably requested by
the Administrative Agent,

(2)    a statement of the Adjusted Unencumbered Pool NOI and occupancy
percentage of the Unencumbered Pool as of the end of the prior fiscal quarter,
and

(3)    such information as is reasonably requested by the Administrative Agent
to determine compliance with the covenants contained in Sections
6.21(iii)-(iv) of this Agreement;

(iii)    As soon as available, but in any event not later than 90 days after the
close of each fiscal year, for the Borrower and its Subsidiaries, audited
financial statements, including a consolidated balance sheet as at the end of
such year and the related consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, prepared by independent certified public accountants of nationally
recognized standing reasonably acceptable to Administrative Agent, and
indicating no material weakness in Borrower’s internal controls, together with
such additional information and consolidating schedules as may be reasonably
requested by the Administrative Agent;

(iv)    As soon as available, but in any event not later than 90 days after the
close of each fiscal year for the Borrower and its Subsidiaries, a statement
detailing the contributions to Consolidated NOI from each individual Project for
the prior fiscal year in form and substance reasonably satisfactory to the
Administrative Agent, certified by an Authorized Officer of the Borrower;

(v)    Together with the quarterly and annual financial statements required
hereunder, a Compliance Certificate showing the calculations and computations
necessary to determine compliance with this Agreement and stating that, to the
knowledge of the Authorized Officer signing such Compliance Certificate, no

 

-57-



--------------------------------------------------------------------------------

Default or Unmatured Default exists, or if, to such Authorized Officer’s
knowledge, any Default or Unmatured Default exists, stating the nature and
status thereof. The parties hereto acknowledge and agree that any amendment to
Sections 6.20 and 6.21 of the Existing Agreement (and any related defined terms
to the extent utilized when determining compliance with such Sections) effected
by the Agreement shall be deemed effective as of March 31, 2013. Accordingly,
the Compliance Certificate required to be delivered with respect to the fiscal
quarter ending on March 31, 2013 shall be substantially in the form of Exhibit D
attached hereto and not Exhibit D attached to the Existing Agreement;

(vi)    As soon as possible and in any event within 10 days after a responsible
officer of the Borrower knows that any Reportable Event has occurred with
respect to any Plan, a statement, signed by an Authorized Officer of the
Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto;

(vii)    As soon as possible and in any event within 10 days after receipt by an
Authorized Officer of the Borrower, a copy of (a) any notice or claim to the
effect that the Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of the release by the Borrower, any of its Subsidiaries, or
any other Person of any toxic or hazardous waste or substance into the
environment, and (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by such Borrower or any
of its Subsidiaries, which, in either case, could have a Material Adverse
Effect;

(viii)    Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished, including without limitation all form 10-K and 10-Q reports filed
with the SEC; and

(ix)    Such other information (including, without limitation, financial
statements for the Borrower and non-financial information) as the Administrative
Agent or any Lender may from time to time reasonably request.

6.2.    Use of Proceeds.

(a)    The Borrower will use the proceeds of the Advances solely (i) to finance
the cost of the Borrower’s or its Subsidiaries’ acquisition, development and
redevelopment of Projects, and related tenant improvements, capital
expenditures, leasing commissions, (ii) for bridge debt financing, and (iii) for
working capital (but in all circumstances excluding the repurchase of any common
shares of the Borrower), including without limitation payment of “earn-outs,”
other payments Borrower or any Subsidiary is contractually obligated to make as
a result of any prior acquisitions of Projects, contractually obligated payments
for redemptions of membership interests under limited liability company
operating agreements, and margin payments with respect to Marketable Securities.

 

-58-



--------------------------------------------------------------------------------

(b)    Without limitation of the foregoing, the Borrower will not, nor will it
permit any Subsidiary to, use any of the proceeds of the Advances (i) to
purchase or carry any “margin stock” (as defined in Regulation U) if such usage
could constitute a violation of Regulation U by any Lender or (ii) to fund any
purchase of, or offer for, any Capital Stock of any Person, unless such Person
has consented to such offer prior to any public announcements relating thereto.

6.3.    Notice of Default. The Borrower will give, and will cause each of its
Subsidiaries to give, notice in writing to the Administrative Agent and the
Lenders of the occurrence of any Default or Unmatured Default promptly after an
Authorized Officer obtains knowledge of the same and of any other development,
financial or otherwise (including the filing of material litigation), which
could reasonably be expected to have a Material Adverse Effect.

6.4.    Conduct of Business. The Borrower will do, and will cause each of its
Subsidiaries to do, all things necessary to remain duly incorporated or duly
qualified, validly existing and in good standing as a real estate investment
trust, corporation, general partnership, limited partnership, or limited
liability company, as the case may be, in its jurisdiction of
incorporation/formation (except with respect to mergers permitted pursuant to
Section 6.12) and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted and to carry on and conduct
its businesses in substantially the same manner as they are presently conducted
where the failure to do so could reasonably be expected to have a Material
Adverse Effect and, specifically, neither the Borrower nor its Subsidiaries may
undertake any business other than the acquisition, development, ownership,
management, operation and leasing of Projects, and any business activities and
investments incidental thereto.

6.5.    Taxes. The Borrower will pay, and will cause each Subsidiary to pay,
when due all federal and all other material taxes, assessments and governmental
charges and levies upon them or their income, profits or Projects, except those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside.

6.6.    Insurance. The Borrower will, and will cause each of its Subsidiaries
to, maintain insurance which is consistent with the representation contained in
Section 5.17 on all their Property and the Borrower will furnish to any Lender
upon reasonable request full information as to the insurance carried.

6.7.    Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which they may be subject, the
violation of which could reasonably be expected to have a Material Adverse
Effect.

6.8.    Maintenance of Properties. The Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
their respective Projects and Properties, reasonably necessary for the
continuous operation of the Projects, in good repair, working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

-59-



--------------------------------------------------------------------------------

6.9.    Inspection. The Borrower will, and will cause each of its Subsidiaries
to, permit the Administrative Agent or any Lender (which shall be coordinated
through the Administrative Agent) upon reasonable prior written notice to an
Authorized Officer and at no cost or expense to Borrower (unless a Default shall
then exist), by their respective representatives and agents, to inspect any of
the Projects, corporate books and financial records of the Borrower and each of
its Subsidiaries, to examine and make copies of the books of accounts and other
financial records of the Borrower and each of its Subsidiaries, and to discuss
the affairs, finances and accounts of the Borrower and each of its Subsidiaries
with officers thereof, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Lenders may designate.

6.10.    Maintenance of Status. The Borrower shall at all times maintain its
status as a real estate investment trust in compliance with all applicable
provisions of the Code relating to such status.

6.11.    Dividends. Borrower may (i) make any distributions in redemption of any
Capital Stock of the Borrower and (ii) make or declare any dividends or similar
distributions with respect to its common Capital Stock so long as the Dividend
Payout Ratio of the Borrower shall not exceed 95%, provided that during the
continuation of any Default under the Loan Documents, Borrower shall only be
permitted to make or declare such dividends or distributions after obtaining the
written consent of the Administrative Agent and Required Lenders. The Borrower
shall, on a quarterly basis, deliver to the Administrative Agent evidence
satisfactory to the Administrative Agent of the application of Dividend
Reinvestment Proceeds and a certificate from an Authorized Officer of the
Borrower that the Borrower shall continue to be in compliance with all
applicable provisions of the Code and its bylaws and operating covenants after
giving effect to such dividends or distributions. Notwithstanding the foregoing,
the Borrower shall be permitted at all times to declare and distribute the
minimum amount of dividends necessary to maintain its tax status as a real
estate investment trust.

6.12.    Merger. The Borrower will not, nor will it permit any of its
Subsidiaries to, enter into any merger (other than mergers in which the Borrower
(in any merger involving the Borrower) or one of its Subsidiaries is the
survivor and mergers of Subsidiaries as part of transactions that are not
otherwise prohibited by the Agreement or any other Loan Document),
consolidation, reorganization or liquidation or transfer or otherwise dispose of
all or a Substantial Portion of their Properties, except for (a) such
transactions that occur between Subsidiaries or between the Borrower and a
Subsidiary, (b) mergers solely to change the jurisdiction of organization of a
Subsidiary, (c) transfers to or from any co-owner of an interest in any
Subsidiary pursuant to buy/sell or similar rights granted in such Subsidiary’s
organizational documents and (d) mergers involving Subsidiaries to which a
Substantial Portion of Total Asset Value is not attributable collectively.

6.13.    [Intentionally Omitted].

6.14.    Sale and Leaseback. The Borrower will not, nor will it permit any of
its Subsidiaries to, sell or transfer a Substantial Portion of its Property in
order to concurrently or subsequently lease such Property as lessee.

6.15.    [Intentionally Omitted].

 

-60-



--------------------------------------------------------------------------------

6.16.    Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:

(i)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books, or which are on a Project whose contribution to Total Asset Value is
either less than the outstanding principal balance of Secured Indebtedness
encumbering such Project or does not exceed such principal balance by more than
five percent (5%);

(ii)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on their books;

(iii)    Liens arising out of pledges or deposits under workers’ compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;

(iv)    Easements, restrictions and such other encumbrances or charges against
real property as are of a nature generally existing with respect to properties
of a similar character and which do not in any material way adversely affect the
marketability of the same or adversely interfere with the use thereof in the
business of the Borrower or its Subsidiaries; and

(v)    Liens other than Liens described in subsections (i) through (iv) above
arising in connection with any Indebtedness permitted hereunder to the extent
such Liens will not result in a Default in any of Borrower’s covenants herein.

Liens permitted pursuant to this Section 6.16 shall be deemed to be “Permitted
Liens”.

6.17.    Affiliates. The Borrower will not, nor will it permit any of its
Subsidiaries to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction.

6.18.    Financial Undertakings. The Borrower will not enter into or remain
liable upon, nor will they permit any Subsidiary to enter into or remain liable
upon, any Financial Undertaking, except to the extent entered into for the
purpose of protecting the Borrower and its Subsidiaries against increases in
interest payable by them under variable interest Indebtedness.

6.19.    [Intentionally Omitted].

 

-61-



--------------------------------------------------------------------------------

6.20.    Consolidated Net Worth. The Borrower shall maintain a Consolidated Net
Worth of not less than $2,479,996,657, plus seventy-five percent (75%) of the
equity contributions or sales of treasury stock received by the Borrower after
the Agreement Effective Date.

6.21.    Indebtedness and Cash Flow Covenants. The Borrower on a consolidated
basis with its Subsidiaries shall not permit:

(i)    the Leverage Ratio to exceed sixty percent (60.0%);

(ii)    the Fixed Charge Coverage Ratio to be less than 1.50 to 1.00;

(iii)    the Unencumbered Leverage Ratio to exceed sixty percent (60%) provided
that no breach of this Section 6.21(iii) shall occur unless and until Borrower
has failed to make the principal payments required to restore compliance with
this covenant as provided in Section 2.8(b);

(iv)    the Unencumbered Interest Coverage Ratio to be less than 1.75 to 1:00;
and

(v)    Secured Indebtedness to be more than (a) fifty percent (50%) of Total
Asset Value from the Agreement Effective Date until May 13, 2014, and
(c) forty-five percent (45%) of Total Asset Value from May 13, 2014 and at all
times thereafter.

6.22.    Environmental Matters. The Borrower and its Subsidiaries shall:

(a)    Comply with, and use all reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use all reasonable efforts to ensure
that all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned by
the Borrower or its Subsidiaries as of the date hereof, or (ii) at Projects
hereafter acquired by the Borrower or its Subsidiaries as of the date of such
acquisition, to add provisions to such effect.

(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect, or (ii) the Borrower has determined
in good faith that contesting the same is not in the best interests of the
Borrower and its Subsidiaries and the failure to contest the same could not be
reasonably expected to have a Material Adverse Effect.

 

-62-



--------------------------------------------------------------------------------

(c)    Defend, indemnify and hold harmless Administrative Agent and each Lender,
and its respective officers, directors, agents and representatives from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under any Environmental Laws applicable to
the operations of the Borrower, its Subsidiaries or the Projects, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefore. This
indemnity shall continue in full force and effect regardless of the termination
of this Agreement.

(d)    Prior to the acquisition of a new Project after the Agreement Effective
Date, perform or cause to be performed a commercially reasonable environmental
investigation with respect to such Project. In connection with any such
investigation, Borrower shall cause to be prepared a report of such
investigation, to be made available to any Lenders upon reasonable request, for
informational purposes and to assure compliance with the specifications and
procedures.

6.23.    Limitations on Certain Investments. The Borrower shall not, and shall
not permit any Subsidiary to, make an Investment in or otherwise own the
following items if the aggregate value of such Investments and other items under
each of the following clauses (a) through (e) would at any time exceed the
individual percentage of Total Asset Value limits stated in such clause and the
aggregate value of all such Investments and items under all such clauses on a
combined basis would at any time exceed twenty-five percent (25%) of Total Asset
Value:

(a)    Unimproved Land and any other land not included in Unimproved Land or
Construction in Progress — five percent (5%) of Total Asset Value;

(b)    Investments in Investment Affiliates (valued at the greater of the cash
investment in that entity by the Borrower or the portion of Total Asset Value
attributable to such entity or its assets as the case may be) — fifteen percent
(15%) of Total Asset Value;

(c)    Construction in Progress — ten percent (10%) of Total Asset Value;

(d)    First Mortgage Receivables — five percent (5%) of Total Asset Value; and

(e)    Marketable Securities — five percent (5%) of Total Asset Value.

6.24.    [Intentionally Omitted].

6.25.    Negative Pledges. The Borrower agrees that neither the Borrower nor any
other members of the Consolidated Group shall enter into or be subject to any
agreement governing any Indebtedness which constitutes a Negative Pledge other
than (i) restrictions on further subordinate Liens on Projects encumbered by a
mortgage, deed to secure debt or deed of trust securing such Indebtedness,
(ii) covenants in any Unsecured Indebtedness requiring that the Consolidated
Group maintain a pool of unencumbered properties of a size determined by
reference to the total amount

 

-63-



--------------------------------------------------------------------------------

of Unsecured Indebtedness of the Consolidated Group on substantially similar
terms to those provisions contained herein regarding the Unencumbered Pool
(including without limitation clauses (iii) and (iv) of Section 6.21 above), but
that do not generally prohibit the encumbrance of the Borrower’s or the
Consolidated Group’s assets, or the encumbrance of any specific assets or
(iii) Negative Pledges with respect to any Project that is not an Unencumbered
Pool Property (it being agreed that a Project that is included as an
Unencumbered Pool Property that becomes subject to a Negative Pledge not
otherwise permitted under clause (d) of the definition of the term “Qualifying
Unencumbered Pool Property” shall be deemed removed as an Unencumbered Pool
Property).

6.26.    Subsidiary Guaranty.

(a)    On the Agreement Effective Date, Borrower shall cause each of its
existing Subsidiaries listed on Schedule 2, which includes all current
subsidiaries of Borrower other than Excluded Subsidiaries, to execute and
deliver to the Administrative Agent the Subsidiary Guaranty. The Borrower shall
cause each Subsidiary which satisfies any of the following applicable conditions
to execute and deliver to the Administrative Agent a joinder to the Subsidiary
Guaranty in the form of Exhibit A attached to the form of Subsidiary Guaranty
within 10 Business Days of such Subsidiary first satisfying such condition:
(i) during the period from the Agreement Effective Date until the Investment
Grade Rating Date, each Subsidiary which is hereafter acquired or formed (other
than Excluded Subsidiaries) and (ii) on and after the Investment Grade Rating
Date, each Subsidiary (other than a Subsidiary of Borrower which (A) owns a
single Project encumbered by Liens securing Secured Indebtedness permitted to
exist hereunder or (B) is not a Wholly-Owned Subsidiary of Borrower) that either
(x) incurs, acquires or suffers to exist Guarantee Obligations, or otherwise
becomes obligated with respect to, any Indebtedness of another Person or
(y) incurs, acquires or suffers to exist any Recourse Indebtedness, provided,
that, the Borrower shall not be obligated to cause such Subsidiary to execute
and deliver a joinder to the Subsidiary Guaranty as a result of the immediately
preceding clause (i) if the Borrower reasonably and in good faith expects or
intends such Subsidiary to become an Excluded Subsidiary after the date of such
acquisition or formation. If a Subsidiary that is initially not required to join
in a Subsidiary Guaranty because it was an Excluded Subsidiary is later not
precluded from doing so, then Borrower shall cause such Subsidiary to join in
the Subsidiary Guaranty. At the time any Subsidiary becomes a Subsidiary
Guarantor, the Borrower shall be deemed to make to the Administrative Agent and
the Lenders all of the representations and warranties (subject in all cases to
all materiality qualifiers and other exceptions in such representations and
warranties) contained in the Agreement and the other Loan Documents to the
extent they apply to such Subsidiary Guarantor.

(b)    From time to time, the Borrower may request, upon not less than two
(2) Business Days prior written notice to the Administrative Agent, that a
Subsidiary Guarantor be released from the Subsidiary Guaranty, and upon receipt
of such request the Administrative Agent shall release, such Subsidiary
Guarantor from the Subsidiary Guaranty so long as: (i) on and after the
Investment Grade Rating Date, such Subsidiary Guarantor is not, or immediately
upon its release will not be, required to be a party to the Subsidiary Guaranty
under the immediately preceding subsection (a)(ii), (ii) no Unmatured Default or
Default will exist immediately following such release; and (iii) the
representations and warranties (subject in all cases to all materiality
qualifiers and other exceptions in such representations and warranties)
contained in Article V shall be true

 

-64-



--------------------------------------------------------------------------------

and correct as of the date of such release and immediately after giving effect
to such release, except to the extent any such representation or warranty is
stated to relate solely to an earlier date (in which case such representation or
warranty shall have been true and correct on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

(c)    On the Investment Grade Rating Date, each Subsidiary Guarantor that is
not required to be a party to the Subsidiary Guaranty under the immediately
preceding subsection (a)(ii) shall automatically be deemed released as a
Subsidiary Guarantor so long as (i) no Unmatured Default or Default will exist
immediately following such release; and (ii) the representations and warranties
(subject in all cases to all materiality qualifiers and other exceptions in such
representations and warranties) contained in Article V shall be true and correct
as of the date of such release and immediately after giving effect to such
release, except to the extent any such representation or warranty is stated to
relate solely to an earlier date (in which case such representation or warranty
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents. Unless
notified by the Administrative Agent to the contrary, the occurrence of the
Investment Grade Rating Date shall constitute a representation by the Borrower
that the matters set forth in the preceding sentence (as of the Investment Grade
Rating Date) are true and correct. The Administrative Agent shall execute such
documents and instruments as the Borrower may reasonably request, and at the
Borrower’s sole cost and expense, to evidence such release.

6.27.    Amendments to Organizational Documents. As and to the extent the same
would have a Material Adverse Effect, the Borrower shall not permit any
amendment to be made to its organizational documents without the prior written
consent of the Required Lenders.

6.28.    Post Closing Deliveries. The Borrower shall cause the items set forth
on Schedule 6.28 to be delivered to the Administrative Agent not later than the
date indicated for each such item on such Schedule.

ARTICLE VII.

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1.    Nonpayment of any principal payment due hereunder or under any Note when
due. Nonpayment of interest upon any Note or of any Unused Fee or other payment
Obligations under any of the Loan Documents within five (5) Business Days after
the same becomes due.

7.2.    The breach of any of the terms or provisions of Article VI (other than
Sections 6.1, 6.5, 6.7, 6.8, 6.16, 6.22, 6.25 and 6.26).

7.3    Any representation or warranty made or deemed made by or on behalf of the
Borrower or any other members of the Consolidated Group to the Lenders or the
Administrative Agent under or in connection with the Agreement, any Loan, or any
material certificate or information delivered in connection with the Agreement
or any other Loan Document shall be materially false on the date as of which
made.

 

-65-



--------------------------------------------------------------------------------

7.4.    The breach by the Borrower (other than a breach which constitutes a
Default under Section 7.1, 7.2 or 7.3) of any of the terms or provisions of the
Agreement which is not remedied within thirty (30) days after written notice
from the Administrative Agent or any Lender.

7.5.    Failure of the Borrower or any other member of the Consolidated Group to
pay when due (A) any Recourse Indebtedness with respect to which the aggregate
recourse liability exceeds $50,000,000 or (B) before the Investment Grade Rating
Date, any other Indebtedness in excess of $150,000,000 in the aggregate (any
Indebtedness in excess of the limits described in clauses (A) or (B) being
referred to herein as “Material Indebtedness”); or the default by the Borrower
or any other member of the Consolidated Group in the performance of any term,
provision or condition contained in any agreement, or any other event shall
occur or condition exist, which causes, or with respect only to clause (A)
above, permits, any such Material Indebtedness to be due and payable or required
to be prepaid (other than by a regularly scheduled payment) prior to the stated
maturity thereof, provided however that (i) in the case of Secured Indebtedness
which is not Recourse Indebtedness, the failure to pay any such Indebtedness
when due shall not constitute a Default, and such Indebtedness shall be excluded
from and shall not be counted toward the applicable aggregate limits described
in clauses (A) and (B) above, so long as the only default by Borrower or such
member is the failure to pay such Indebtedness when due at maturity and Borrower
or such member is actively pursuing the extension or refinancing of such
Indebtedness and the holder of such Indebtedness has not initiated a foreclosure
of its Lien or proceedings to have a receiver appointed for the collateral
securing such Indebtedness, except that (x) the deferral under this clause shall
not extend for more than ninety (90) days after the maturity date of such
Indebtedness, subject to extension of such deferral period for an additional
thirty (30) days if prior to the expiration of such 90 day period Borrower has
provided to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent that Borrower or such member is continuing to diligently
pursue such an extension or refinancing, and (y) the aggregate amount of such
Secured Indebtedness that may be at any time be excluded from and not counted
toward the applicable aggregate limits described in clauses (A) and (B) above as
a result of such deferral shall not exceed $100,000,000 and any excess over
$100,000,000 shall be included in and counted toward such limits under clauses
(A) and (B) above, (ii) certain existing Secured Indebtedness described in the
Disclosure Letter in the aggregate outstanding principal amount of approximately
$4,600,000 shall be excluded from and not counted toward any calculations of
Material Indebtedness if the default under such Secured Indebtedness arises
solely from a transfer of interests in the Borrower in violation of covenants
against transfers of indirect interests in the obligors thereunder and
(iii) certain other existing Secured Indebtedness described in the Disclosure
Letter in the outstanding principal amount of approximately $26,900,000 which is
currently outstanding beyond the maturity date thereof shall be excluded from
and not counted toward Material Indebtedness regardless of any default
thereunder and non-payment of such other Secured Indebtedness shall not in any
event give rise to a Default hereunder.

7.6    The Borrower or any other member of the Consolidated Group (other than
any such other member of the Consolidated Group that, together with all other
members of the Consolidated Group (other than Borrower) then subject to any
proceeding or condition described in this Section or the immediately following
Section 7.7, does not account for more than 5.0% of Total Asset

 

-66-



--------------------------------------------------------------------------------

Value at such time) shall (i) have an order for relief entered with respect to
it under the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it as a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 7.6, (vi) fail to contest in good faith any appointment or proceeding
described in Section 7.7 or (vii) admit in writing its inability to pay its
debts generally as they become due.

7.7.    A receiver, trustee, examiner, liquidator or similar official shall be
appointed for the Borrower or any other member of the Consolidated Group (other
than any such other member of the Consolidated Group that, together with all
other members of the Consolidated Group (other than Borrower) then subject to
any proceeding or condition described in this Section or the immediately
preceding Section 7.6, does not account for more than 5.0% of Total Asset Value
at such time) or for any Substantial Portion of the Property of the Borrower or
such other member of the Consolidated Group, or a proceeding described in
Section 7.6(iv) shall be instituted against the Borrower or any such other
member of the Consolidated Group and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of ninety
(90) consecutive days.

7.8.    The Borrower or any other member of the Consolidated Group shall fail
within sixty (60) days to pay, bond or otherwise discharge any judgments or
orders issued in proceedings with respect to which Borrower or such member has
been properly served or has been given due and proper written notice for the
payment of money in an amount which, (excluding, however, any such judgments or
orders related to any then outstanding Indebtedness which is not Recourse
Indebtedness and which was not paid when due or is otherwise in default as
described in Section 7.5 above, not to exceed, if such Indebtedness is included
in Material Indebtedness, in the aggregate the $150,000,000 limit set forth in
such Section 7.5 if such limit is then applicable), when added to all other
judgments or orders outstanding against the Borrower or any other member of the
Consolidated Group would exceed $50,000,000 in the aggregate, which have not
been stayed on appeal or otherwise appropriately contested in good faith.

7.9.    The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Borrower or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $1,000,000 or requires payments
exceeding $500,000 per annum.

7.10.    The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of the Borrower and the other

 

-67-



--------------------------------------------------------------------------------

members of the Controlled Group (taken as a whole) to all Multiemployer Plans
which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $500,000.

7.11.    The occurrence of any “Default” as defined in any Loan Document or the
breach of any of the terms or provisions of any Loan Document, which default or
breach continues beyond any period of grace therein provided.

7.12.    The attempted revocation, challenge, disavowment, or termination by the
Borrower or any Subsidiary Guarantor of any of the Loan Documents.

7.13.    Any Change in Control shall occur.

ARTICLE VIII.

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1.    Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans and to
issue Facility Letters of Credit hereunder shall automatically terminate and the
Facility Obligations (including an amount equal to the stated amount of all
Facility Letters of Credit outstanding as of the date of the occurrence of such
Default for deposit into the Letter of Credit Collateral Account) shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. If any other Default occurs, so long as
a Default exists Lenders shall have no obligation to make any Loans and the
Required Lenders, at any time prior to the date that such Default has been fully
cured, may permanently terminate the obligations of the Lenders to make Loans
hereunder and declare the Facility Obligations to be due and payable, or both,
whereupon (i) if the Required Lenders have elected to accelerate, the Facility
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives and (ii) if any automatic or optional acceleration has
occurred, the Administrative Agent, as directed by the Required Lenders (or if
no such direction is given within 30 days after a request for direction, as the
Administrative Agent deems in the best interests of the Lenders, in its sole
discretion, until receipt of a subsequent direction from the Required Lenders),
shall use its good faith efforts to collect, including without limitation, by
filing and diligently pursuing judicial action, all amounts owed by the Borrower
under the Loan Documents and to exercise all other rights and remedies available
under applicable law.

In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Required Lenders the
Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the aggregate undrawn face amount of all outstanding Facility
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto. The Borrower shall have no control over funds in the
Letter of Credit Collateral Account and shall not be entitled to receive any
interest thereon. Such funds shall be promptly applied by the Administrative
Agent to reimburse the Issuing Bank for drafts drawn from time to time under the
Facility Letters of Credit and associated issuance costs and fees. Such funds,

 

-68-



--------------------------------------------------------------------------------

if any, remaining in the Letter of Credit Collateral Account following the
payment of all Facility Obligations in full shall, unless the Administrative
Agent is otherwise directed by a court of competent jurisdiction, be promptly
paid over to the Borrower.

If, within 10 days after acceleration of the maturity of the Facility
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Section 7.6 or 7.7 with respect to the Borrower) and before any judgment or
decree for the payment of the Facility Obligations due shall have been obtained
or entered, all of the Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

8.2.    Amendments. Subject to the provisions of this Article VIII and clauses
(ii) and (iii) in the definition of the term “Required Lenders”, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement or
waiver shall, without the consent of all Lenders affected by such agreement of
waiver:

(i)    Extend the Revolving Facility Termination Date (except as provided in
Section 2.1) or the Term Facility Termination Date, forgive all or any portion
of the principal amount of any Loan or accrued interest thereon or of the
Facility Letter of Credit Obligations or of the Unused Fee or Facility Fee,
reduce any of the Applicable Margins (or modify any definition herein which
would have the effect of reducing any of the Applicable Margins) or the
underlying interest rate options or extend the time of payment of any such
principal, interest or Unused Fees, Facility Fees or Facility Letter of Credit
Fees;

(ii)    Release any Subsidiary Guarantor, except as permitted in Section 6.26,
from any liability it may undertake with respect to the Obligations;

(iii)    Change the percentage specified in the definition of Required Lenders;

(iv)    Increase the Aggregate Commitment beyond $1,450,000,000, provided that
no Lender’s Commitment can be increased without the consent of such Lender;

(v)    Amend the definitions of Revolving Commitment, Term Commitment, Revolving
Percentage, Term Percentage or Percentage;

(vi)    Permit the Borrower to assign its rights under the Agreement or
otherwise release the Borrower from any portion of the Obligations;

(vii)    Cause any collateral security held by the Administrative Agent on
behalf of any of the Lenders to be held other than on a pro rata basis (except
for the Letter of Credit Collateral Account pursuant to Section 2A.9);

 

-69-



--------------------------------------------------------------------------------

(viii)    Cause any Subsidiary Guarantor to guarantee the Obligations on any
basis other than a pro rata basis; or

(ix)    Amend Sections 2.13, 8.1, 8.2, 8.5 or 11.2.

No amendment of any provision of the Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased, reinstated or
extended, and the scheduled date for payment of any amount owing to such
Defaulting Lender may not be extended, without the written consent of such
Defaulting Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
written consent of such Defaulting Lender.

8.3.    Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.

8.4.    Insolvency of Borrower. In the event of the insolvency of the Borrower,
the Commitments shall automatically terminate, the Lenders shall have no
obligation to make further disbursements of the Facility, and the outstanding
principal balance of the Facility, including accrued and unpaid interest
thereon, shall be immediately due and payable.

8.5.    Application of Funds. If a Default exists, any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

(a)    to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including attorney costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

(b)    to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Bank and amounts payable under Article III), ratably
among them in proportion to the amounts described in this clause (b) payable to
them;

 

-70-



--------------------------------------------------------------------------------

(c)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Facility Letter of Credit Obligations and other
Obligations, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause (c) payable to them;

(d)    to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Facility Letter of Credit Obligations and to deposit
in the Letter of Credit Collateral Account the undrawn amounts of Letters of
Credit, ratably among the Lenders, and the Issuing Bank in proportion to the
respective amounts described in this clause (d) held by them; and

(e)    the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

GENERAL PROVISIONS

9.1.    Survival of Representations. All representations and warranties of the
Borrower contained in the Agreement shall survive delivery of the Notes and the
making of the Loans herein contemplated.

9.2.    Governmental Regulation. Anything contained in the Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3.    Taxes. Any taxes (excluding taxes on the overall net income of any
Lender) or other similar assessments or charges made by any governmental or
revenue authority in respect of the Loan Documents shall be paid by the
Borrower, together with interest and penalties, if any.

9.4.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.5.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior commitments, agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof.

9.6.    Several Obligations; Benefits of the Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. The Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to the
Agreement and their respective successors and assigns.

 

-71-



--------------------------------------------------------------------------------

9.7.    Expenses; Indemnification. The Borrower shall reimburse the
Administrative Agent for any costs, internal charges and out-of-pocket expenses
(including, without limitation, all reasonable fees for consultants and fees and
reasonable expenses for attorneys for the Administrative Agent, which attorneys
may be employees of the Administrative Agent), paid or incurred by the
Administrative Agent in connection with the administration, amendment,
modification, and enforcement of the Loan Documents, provided that reimbursement
for such fees and expenses for attorneys will be limited to one counsel for the
Administrative Agent and, if applicable, one local counsel in each material
jurisdiction for the Administrative Agent. The Borrower also agrees to reimburse
the Administrative Agent and the Lenders for any reasonable costs, internal
charges and out-of-pocket expenses (including, without limitation, all fees and
reasonable expenses for attorneys for the Administrative Agent and the Lenders,
which attorneys may be employees of the Administrative Agent or the Lenders),
paid or incurred by the Administrative Agent or any Lender in connection with
the collection and enforcement of the Loan Documents (including, without
limitation, any workout), provided that reimbursement for such fees and expenses
for attorneys will be limited to one additional counsel for all of the Lenders,
if applicable, one additional counsel per specialty area and one local counsel
per applicable jurisdiction, and additional counsel as necessary in the event of
an actual or potential conflict of interest among the Lenders and the
Administrative Agent. The Borrower further agrees to indemnify the
Administrative Agent, each Lender and their Affiliates, and their directors,
employees, and officers against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all
reasonable fees and expenses for attorneys of the indemnified parties, all
expenses of litigation or preparation therefore whether or not the
Administrative Agent, or any Lender is a party thereto) which any of them may
pay or incur arising out of or relating to (i) the Agreement, (ii) the entering
into the Agreement, (iii) the establishment of the credit facility in favor of
Borrower, (iv) the other Loan Documents, (v) the Projects, (vi) the
Administrative Agent or any Lender as creditors in possession of Borrower’s
information, (vii) the Administrative Agent or any Lender as material creditors
being alleged to have direct or indirect influence, (viii) the transactions
contemplated hereby, or (ix) the direct or indirect application or proposed
application of the proceeds of any Loan hereunder, except to the extent that any
of the foregoing arise out of the gross negligence or willful misconduct of the
party seeking indemnification therefor as determined in a final non-appealable
judgment of a court of competent jurisdiction. The Borrower agrees not to assert
any claim against the Administrative Agent or any Lender, any of their
respective Affiliates, or any of their or their respective Affiliates’ officers,
directors, employees, attorneys and agents, on any theory of liability, for
consequential or punitive damages arising out of or otherwise relating to any
facility hereunder, the actual or proposed use of the Loans or any Letter of
Credit, the Loan Documents or the transactions contemplated thereby. The
Borrower agrees that during the term of the Agreement, it shall under no
circumstances claim, and hereby waives, any right of offset, counterclaim or
defense against the Administrative Agent or any Lender with respect to the
Obligations arising from, due to, related to or caused by any obligations,
liability or other matter or circumstance which is not the Obligations and is
otherwise unrelated to the Agreement. Any assignee of a Lender’s interest in and
to the Agreement, its Note and the other Loan Documents shall take the same free
and clear of all offsets, counterclaims or defenses which are unrelated to such
documents which the Borrower may otherwise have against any assignor of such
documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by the Borrower in any action or proceeding brought by any such
assignee upon such documents and any such right to interpose or assert any such
unrelated offset, counterclaim or defense in any such action or proceeding is
hereby expressly waived by the Borrower. The obligations of the Borrower under
this Section shall survive the termination of the Agreement.

 

-72-



--------------------------------------------------------------------------------

9.8.    Numbers of Documents. If requested by the Administrative Agent, any
statement, notice, closing document, or request hereunder shall be furnished to
the Administrative Agent with sufficient counterparts so that the Administrative
Agent may furnish one to each of the Lenders.

9.9.    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP; provided that, if at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the appropriate Lenders pursuant to Section 8.2); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

9.10.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

9.11.    Nonliability of Lenders. The relationship between the Borrower, on the
one hand, and the Lenders and the Administrative Agent, on the other, shall be
solely that of borrowers and lender. Neither the Administrative Agent nor any
Lender shall have any fiduciary responsibilities to the Borrower. Neither the
Administrative Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.

9.12.    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

9.13.    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR

 

-73-



--------------------------------------------------------------------------------

ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE
AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
CHICAGO, ILLINOIS.

9.14.    WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

9.15.    USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.

ARTICLE X.

THE ADMINISTRATIVE AGENT

10.1.    Appointment. KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender. The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of the Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in the Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) shall perform its duties with
respect to the administration of the Facility in the same manner as it does when
it is the sole lender under this type of facility but does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in the Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives, provided that the Administrative Agent shall,
in any case, not be released from liability to the Lenders for damages or losses
incurred by them as a result of the Administrative Agent’s gross negligence or
willful misconduct.

 

-74-



--------------------------------------------------------------------------------

10.2.    Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

10.3.    General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for (i) any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct or,
in the case of the Administrative Agent, its breach of an express obligation
under the Agreement; or (ii) any determination by the Administrative Agent that
compliance with any law or any governmental or quasi-governmental rule,
regulation, order, policy, guideline or directive (whether or not having the
force of law) requires the Advances and Commitments hereunder to be classified
as being part of a “highly leveraged transaction”.

10.4.    No Responsibility for Loans, Recitals, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (iii) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered to the Administrative Agent;
(iv) the validity, effectiveness or genuineness of any Loan Document or any
other instrument or writing furnished in connection therewith; (v) the value,
sufficiency, creation, perfection, or priority of any interest in any collateral
security; or (vi) the financial condition of the Borrower. Except as otherwise
specifically provided herein, the Administrative Agent shall have no duty to
disclose to the Lenders information that is not required to be furnished by the
Borrower to the Administrative Agent at such time, but is voluntarily furnished
by the Borrower to the Administrative Agent (either in its capacity as
Administrative Agent or in its individual capacity).

10.5.    Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the required percentage of the Lenders needed to take such action or refrain
from taking such action, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of the Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its reasonable
satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

 

-75-



--------------------------------------------------------------------------------

10.6.    Employment of Agents and Counsel. The Administrative Agent may execute
any of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.

10.7.    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

10.8.    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent’s express obligations and undertakings to the Lenders. The obligations of
the Lenders and the Administrative Agent under this Section 10.8 shall survive
payment of the Obligations and termination of the Agreement.

10.9.    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document as any Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity. The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by the Agreement or any other Loan Document, with
the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiaries are not restricted hereby from engaging with any other Person. The
Administrative Agent, in its individual capacity, is not obligated to remain a
Lender.

10.10.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed

 

-76-



--------------------------------------------------------------------------------

appropriate, made its own credit analysis and decision to enter into the
Agreement and the other Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement and the other Loan Documents.

10.11.    Successor Administrative Agent. Except as otherwise provided below,
KeyBank National Association shall at all times serve as the Administrative
Agent during the term of this Facility. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed). The Administrative Agent may be removed at any time with
cause (which shall include, without limitation, the Administrative Agent
becoming a Defaulting Lender) by written notice received by the Administrative
Agent from the Required Lenders (but excluding, for purposes of calculating the
percentage needed to constitute Required Lenders in such instance, the
Commitment of the Administrative Agent from the Aggregate Commitment and the
Advances held by the Administrative Agent from the total outstanding Advances),
such removal to be effective on the date specified by such Lenders. Upon any
such resignation or removal, the Required Lenders shall have the right, with
approval of the Borrower (so long as no Default shall then be in existence),
which such approval shall not be unreasonably withheld or delayed, to appoint,
on behalf of the Borrower and the Lenders, a successor Administrative Agent. If
no successor Administrative Agent shall have been so appointed by the Required
Lenders and, if applicable, so approved by the Borrower, within forty-five days
after the resigning Administrative Agent’s giving notice of its intention to
resign, then the resigning Administrative Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent. Notwithstanding the
previous sentence, the Administrative Agent may at any time without the consent
of any Lender (but, so long as no Default shall then be in existence, with the
consent of the Borrower), appoint any of its Affiliates which is a commercial
bank as a successor Administrative Agent hereunder. If the Administrative Agent
has resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall in all events be a
commercial bank having capital and retained earnings of at least $500,000,000.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Administrative Agent. Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents arising from and after
such date (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders, the Issuing Bank and the
Swingline Lender under any of the Loan Documents, the resigning or

 

-77-



--------------------------------------------------------------------------------

removed Administrative Agent shall continue to hold such Collateral Security
until such time as a successor Administrative Agent is appointed). After the
effectiveness of the resignation or removal of an Administrative Agent, the
provisions of this Article X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents.

10.12.    Notice of Defaults. If a Lender becomes aware of a Default or
Unmatured Default, such Lender shall notify the Administrative Agent of such
fact provided that the failure to give such notice shall not create liability on
the part of a Lender. Upon receipt of such notice that a Default or Unmatured
Default has occurred or upon it otherwise having actual knowledge of any Default
or Unmatured Default, the Administrative Agent shall notify each of the Lenders
of such fact.

10.13.    Requests for Approval. If the Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall respond and either
approve or disapprove definitively in writing to the Administrative Agent within
ten Business Days (or sooner if such notice specifies a shorter period for
responses based on Administrative Agent’s good faith determination that
circumstances exist warranting its request for an earlier response) after such
written request from the Administrative Agent. If the Lender does not so
respond, that Lender shall be deemed to have approved the request, unless the
consent or approval of affected Lenders is required for the requested action as
provided under any of clauses (i) through (vii) of Section 8.2, in which event
failure to so respond shall not be deemed to be an approval of such request.

10.14.    Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in
Section 8.2.

(b)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder; third,
in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Unmatured Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, in the case of a Defaulting Lender that is a
Revolving Lender, if so determined by the Administrative Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding

 

-78-



--------------------------------------------------------------------------------

obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Facility Letters of Credit issued under
this Agreement, in accordance with subsection (e) below; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Bank or the Swingline Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Unmatured Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or amounts owing by such Defaulting
Lender under Section 2A.6 in respect of Facility Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Facility Letters of Credit were issued at a time when the conditions set forth
in Article IV were satisfied or waived, such payment shall be applied solely to
pay, as applicable, the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Facility Letter of
Credit Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with their respective Revolving Percentages and Term Percentages
(determined without giving effect to the immediately following subsection (d)),
as applicable. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this subsection shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(c)    Certain Fees.

(i)    No Defaulting Lender that is a Revolving Lender shall be entitled to
receive any fee payable under Section 2.4 or 2.5, as applicable, for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

(ii)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive the fee payable under Section 2A.8(a) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Percentage of the stated amount of Facility Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).

(iii)    With respect to any fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non-Defaulting Lender that is a Revolving Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Facility Letter of Credit
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
the immediately following subsection (d), (y) pay to the Issuing Bank the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

 

-79-



--------------------------------------------------------------------------------

(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Facility Letter of Credit
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders that are Revolving Lenders in accordance with their respective Revolving
Percentages (determined without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in
Article IV are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender that is a
Revolving Lender to exceed such Non-Defaulting Lender’s Revolving Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(e)    Cash Collateral, Repayment of Swingline Loans.

(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.

(ii)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within one (1) Business Day following the written request of
the Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of the Issuing Bank with respect to Facility Letters of Credit issued
and outstanding at such time.

(iii)    The Borrower, and to the extent provided by any Defaulting Lender that
is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Bank, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the obligation of the Defaulting Lenders that are Revolving Lenders
to fund participations in respect of Facility Letter of Credit Obligations, to
be applied pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting

 

-80-



--------------------------------------------------------------------------------

Exposure of the Issuing Bank with respect to Facility Letters of Credit issued
and outstanding at such time, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Facility Letters of
Credit shall be applied to the satisfaction of the obligation of the Defaulting
Lenders that are Revolving Lenders to fund participations in respect of Facility
Letter of Credit Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Bank may (but shall not be obligated to) agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent, and
in the case of a Defaulting Lender that is a Revolving Lender, the Swingline
Lender and the Issuing Bank, agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with their
respective Revolving Percentages and Term Percentages (determined without giving
effect to the immediately preceding subsection (d)), as applicable, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lenders having been a Defaulting Lender.

(g)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, the Swingline Lender shall not be required to fund a new
Swingline Loan and the Issuing Bank shall not be required to issue any new
Facility Letter of Credit or, extend, renew or increase

 

-81-



--------------------------------------------------------------------------------

any outstanding Facility Letter of Credit unless the Defaulting Lender’s
participation in such new Swingline Loan and all outstanding Swingline Loans or
new Facility Letter of Credit and all outstanding Facility Letters of Credit, as
applicable, has been (i) reallocated in accordance with Section 10.14(d) or
(ii) Cash Collateralized in accordance with Section 10.14(e).

10.15.    Additional Agents. None of the Documentation Agents or the Syndication
Agent as designated on the cover of the Agreement have any rights or obligations
under the Loan Documents as a result of such designation or of any actions
undertaken in such capacity, such parties having only those rights or
obligations arising hereunder in their capacities as a Lender.

ARTICLE XI.

SETOFF; RATABLE PAYMENTS

11.1.    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any and
all deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender or any of its Affiliates to or for the credit or
account of the Borrower may be offset and applied toward the payment of the
Obligations owing to such Lender at any time prior to the date that such Default
has been fully cured, whether or not the Obligations, or any part hereof, shall
then be due. Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 10.14 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

11.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments of Swingline Loans and
payments received pursuant to Sections 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Loans held by the other Lenders so
that after such purchase each Lender will hold its ratable proportion of Loans.
If any Lender, whether in connection with setoff or amounts which might be
subject to setoff or otherwise, receives collateral or other protection for its
Obligations or such amounts which may be subject to setoff, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders share
in the benefits of such collateral ratably in proportion to their Loans. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

ARTICLE XII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in

 

-82-



--------------------------------------------------------------------------------

compliance with Section 12.3. The parties to the Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and does
not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under the Agreement and any Note to a Federal Reserve Bank or (y) in
the case of a Lender which is a fund, any pledge or assignment of all or any
portion of its rights under the Agreement and any Note to its trustee in support
of its obligations to its trustee; provided, however, that no such pledge or
assignment creating a security interest shall release the transferor Lender from
its obligations hereunder unless and until the parties thereto have complied
with the provisions of Section 12.3. The Administrative Agent may treat the
Person which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

12.2.    Participations.

(i)    Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks, financial institutions, pension funds, or any other funds or
entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents. In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under the
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

(ii)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of affected Lenders pursuant to the terms
of any of clauses (i) through (vii) of Section 8.2 or of any other Loan
Document.

(iii)    Benefit of Setoff. The Borrower agrees that each Participant which has
previously advised the Borrower in writing of its purchase of a participation in
a Lender’s interest in its Loans shall be deemed to have the right of setoff
provided in Section 11.1 in respect of its participating interest in amounts
owing under the

 

-83-



--------------------------------------------------------------------------------

Loan Documents to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under the Loan Documents. Each Lender
shall retain the right of setoff provided in Section 11.1 with respect to the
amount of participating interests sold to each Participant, provided that such
Lender and Participant may not each setoff amounts against the same portion of
the Obligations, so as to collect the same amount from the Borrower twice. The
Lenders agree to share with each Participant, and each Participant, by
exercising the right of setoff provided in Section 11.1, agrees to share with
each Lender, any amount received pursuant to the exercise of its right of
setoff, such amounts to be shared in accordance with Section 11.2 as if each
Participant were a Lender.

12.3.    Assignments.

(i)    Permitted Assignments. Any Lender may, in accordance with applicable law,
at any time assign to any Eligible Assignee, without any approval from the
Borrower except as provided in the definition thereof and set forth in this
Section 12.3 (any such assignees being referred to herein as “Purchasers”), all
or any portion (greater than or equal to $5,000,000 for each assignee, so long
as the hold position of the assigning Lender is not less than $5,000,000) of its
rights and obligations under the Loan Documents. Notwithstanding the foregoing,
no approval of the Borrower shall be required for any such assignment if a
Default has occurred and is then continuing. Such assignment shall be
substantially in the form of Exhibit H hereto or in such other form as may be
agreed to by the parties thereto (an “Assignment Agreement”). The consent of the
Administrative Agent shall be required prior to an assignment becoming effective
with respect to a Purchaser (x) in the case of an assignment by a Revolving
Lender, which is not a Revolving Lender or an Affiliate thereof or a fund
related thereto and (y) in the case of an assignment by a Term Lender, which is
not a Lender or an Affiliate thereof or fund related thereto. Such consent shall
not be unreasonably withheld or delayed.

(ii)    Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
a notice of assignment, substantially in the form attached as Exhibit “I” to
Exhibit H hereto (a “Notice of Assignment”), together with any consents required
by Section 12.3(i), and (ii) payment of a $3,500 fee by the assignor or assignee
to the Administrative Agent for processing such assignment, such assignment
shall become effective on the effective date specified in such Notice of
Assignment. The Notice of Assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Loans under the applicable assignment agreement are “plan
assets” as defined under ERISA and that the rights and interests of the
Purchaser in and under the Loan Documents will not be “plan assets” under ERISA.
On and after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to the Agreement and any other Loan Document executed
by the Lenders and shall have all the rights and obligations of a Lender under
the Loan Documents, to the same extent as if it were an original party hereto,
and no further consent or action by the Borrower, the Lenders or the
Administrative Agent shall be required to release the transferor Lender, and the
transferor Lender shall automatically be

 

-84-



--------------------------------------------------------------------------------

released on the effective date of such assignment, with respect to the
percentage of the Aggregate Commitment and Loans assigned to such Purchaser.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3(ii), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements so that replacement Notes are
issued to such transferor Lender and new Notes or, as appropriate, replacement
Notes, are issued to such Purchaser, in each case in principal amounts
reflecting its Commitment, as adjusted pursuant to such assignment.

(iii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all applicable Loans and, in the case of a Defaulting Lender that is a Revolving
Lender, participations in Facility Letters of Credit and Swingline Loans, in
accordance with its Revolving Percentage and Term Percentage, as applicable.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(iv)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s office a copy of each Notice of
Assignment (and attached Assignment Agreement) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

12.4.    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries.

 

-85-



--------------------------------------------------------------------------------

12.5.    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.

ARTICLE XIII.

NOTICES

13.1.    Giving Notice. Except as otherwise permitted by Section 2.14 with
respect to borrowing notices, all notices and other communications provided to
any party hereto under the Agreement or any other Loan Document shall be in
writing and addressed or delivered to such party at its address set forth below
its signature hereto or at such other address (or to counsel for such party) as
may be designated by such party in a notice to the other parties. Any notice, if
mailed and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted.

13.2.    Change of Address. The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

13.3.    Electronic Delivery of Information.

(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that the
foregoing shall not apply to (i) notices to any Lender (or the Issuing Bank)
pursuant to Article II. and (ii) any Lender that has notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent and the Borrower hereby agree to accept
notices and other communications to the other party hereunder by electronic
delivery pursuant to procedures approved by both the Administrative Agent and
the Borrower for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered on the
date and at the time on which the Administrative Agent or the Borrower posts
such documents or the documents become available on a commercial website and the
Administrative Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 9:00 a.m. local time on
the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, the Borrower shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. Except for
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

-86-



--------------------------------------------------------------------------------

(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower and the
Lenders by the Administrative Agent.

ARTICLE XIV.

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent, either by
electronic transmission by email with a pdf copy or other electronic
reproduction of an executed page attached or by telephone, that it has taken
such action.

(Remainder of page intentionally left blank.)

 

-87-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Third Amended and Restated Credit Agreement as of the date first
above written.

 

RETAIL PROPERTIES OF AMERICA, INC.

By:

 

/s/ Angela M. Aman

     Print Name:  Angela M. Aman

     Title:     Executive Vice President, Chief

                   Financial Officer and Treasurer

2021 Spring Road, Suite 200

Oak Brook, IL 60523

Phone: 630-634-4230

Facsimile: 630-756-4185

Attention: Angela M. Aman

 

with a copy to:

 

2021 Spring Road, Suite 200

Oak Brook, IL 60523

Phone: 630-634-4190

Facsimile: 630-282-7465

Attention: Dennis Holland

 

Signature Page to Credit Agreement

S-1



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

individually and as Administrative Agent

By:

 

/s/ Nathan Weyer

     Print Name:  Nathan Weyer

     Title:  Vice President

KeyBank Real Estate Capital

1200 Abernathy Road NE, Suite 1550

Atlanta, GA 30328

Phone: 770-510-2130

Facsimile: 770-510-2195

Attention: Nathan Weyer

 

Signature Page to Credit Agreement

S-2



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:

 

/s/ Sam Supple

     Print Name:  Sam Supple

     Title:  Senior Vice President

123 North Wacker Drive, Suite 1900

Chicago, Illinois 60606

Phone: (312) 269-4817

Facsimile: (312) 782-0969

Attention: Sam Supple

 

Signature Page to Credit Agreement

S-3



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:

 

/s/ Michael W. Edwards

     Print Name:  Michael W. Edwards

     Title:  Senior Vice President

135 S. LaSalle St, IL4-135-06-11

Chicago, IL 60603

Phone: 312-828-5175

Facsimile: 312-537-6740

Attention: Michael W. Edwards

 

Signature Page to Credit Agreement

S-4



--------------------------------------------------------------------------------

CITIBANK, N.A.

By:

 

/s/ Ricardo James

     Print Name:  Ricardo James

     Title:  Vice President

388 Greenwich Street, Fl. 23

New York, NY 10013

Phone: (212) 816-4947

Attention: John C. Rowland

 

Signature Page to Credit Agreement

S-5



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

By:

 

/s/ Perry Forman

     Print Name:  Perry Forman

     Title:  Director

By:

 

/s/ George Reynolds

     Print Name:  George Reynolds

     Title:  Director

Deutsch Bank Securities Inc.

60 Wall Street, 10th Floor

New York, New York 10005

Phone: 202-250-2362

Facsimile: 212-797-4496

Attention: George Reynolds

 

Signature Page to Credit Agreement

S-6



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

By:

 

/s/ Laura Auwerda

     Print Name:  Laura Auwerda

     Title:  Executive Vice President

PNC Real Estate

1 N. Franklin, Suite 2150

Phone: 312-338-2226

Facsimile: 312-384-4623

Attention: Joel Dalson

 

Signature Page to Credit Agreement

S-7



--------------------------------------------------------------------------------

REGIONS BANK

By:

 

/s/ Kevin W. Murry

     Print Name:  Kevin W. Murry

     Title:  Director

Phone: 972-738-5072

Facsimile: 972-738-5028

Attention: Kevin W. Murry

 

Signature Page to Credit Agreement

S-8



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

By:

 

/s/ Chad Hale

     Print Name:  Chad Hale

     Title:  Director

40 King St. West, 55th Flr.

Toronto, ON M5H 1H1

Canada

Phone: 416-350-1173

Facsimile: 416-350-1161

Attention: Chad Hale

 

Signature Page to Credit Agreement

S-9



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION

By:

 

/s/ Curt M. Steiner

     Print Name:  Curt M. Steiner

     Title:  Senior Vice President

290 South LaSalle Street Suite 210

Chicago, IL 60604

Phone: 312.325.8756

Facsimile: 312.325.8852

Attention: Curt M. Steiner

 

Signature Page to Credit Agreement

S-10



--------------------------------------------------------------------------------

CAPITAL ONE, N.A.

By:

 

/s/ Frederick H. Denecke

     Print Name:  Frederick H. Denecke

     Title:  Vice President

Phone: 703-720-6760

Facsimile: 703-720-2026

Attention: Frederick H. Denecke

 

Signature Page to Credit Agreement

S-11



--------------------------------------------------------------------------------

FIFTH THIRD BANK

an Ohio Banking Corporation

By:

 

/s/ Michael Glandt

     Print Name:  Michael Glandt

     Title:  Vice President

222 S. Riverside Plaza, Suite 30

Chicago, IL 60606

Phone: (312) 704 5914

Facsimile: (312) 704 7364

Attention: Michael Glandt

 

Signature Page to Credit Agreement

S-12



--------------------------------------------------------------------------------

UNION BANK, N.A.

By:

 

/s/ Andrew Romanosky

     Print Name:  Andrew Romanosky

     Title:  Vice President

Phone: (312) 601-3945

Facsimile: (312) 601-3955

Attention: Andrew Romanosky

 

Signature Page to Credit Agreement

S-13



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY

By:

 

/s/ Ahaz Armstrong

     Print Name:  Ahaz Armstrong

     Title:  Assistant Vice President

Phone: (336) 733-2575

Facsimile: (336) 733-2740

Attention: Michael Karamat

 

Signature Page to Credit Agreement

S-14



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:

 

/s/ Mark Frankel

     Print Name:  Mark Frankel

     Title:  Vice President

 

Signature Page to Credit Agreement

S-15



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

By:

 

/s/ William Karl

     Print Name:  William Karl

     Title:  General Manager

Sumitomo Mitsui Banking Corp.

Phone: 212-224-4124

Facsimile: 212-224-4887

Attention: Kathy Synakowsky

 

Signature Page to Credit Agreement

S-16



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Lender   

    Revolving Commitment    

Amount

  

    Term Commitment    

Amount

Wells Fargo Bank, National Association

   $55,000,000    $45,000,000

KeyBank National Association

   $55,000,000    $45,000,000

Bank of America, N.A.

   $44,000,000    $36,000,000

Citibank, N.A.

   $44,000,000    $36,000,000

Deutsche Bank AG New York Branch

   $44,000,000    $36,000,000

PNC Bank, National Association

   $44,000,000    $36,000,000

Regions Bank

   $44,000,000    $36,000,000

The Bank of Nova Scotia

   $39,875,000    $32,625,000

U.S. Bank, National Association

   $39,875,000    $32,625,000

Capital One, N.A.

   $27,500,000    $22,500,000

Fifth Third Bank, an Ohio Banking Corporation

   $27,500,000    $22,500,000

Union Bank, N.A.

   $27,500,000    $22,500,000

Branch Banking and Trust Company

   $19,250,000    $15,750,000

JPMorgan Chase Bank, N.A.

   $19,250,000    $15,750,000

Sumitomo Mitsui Banking Corporation

   $19,250,000    $15,750,000 Totals    $550,000,000    $450,000,000



--------------------------------------------------------------------------------

SCHEDULE 1 – UNENCUMBERED POOL PROPERTIES

 

Property Name          Entity         FEIN                     

Azalea Square Phase III

Summerville,

South Carolina

 

 

        RPAI Summerville Azalea Square III Limited Partnership, a Tennessee
limited partnership       

          #          

                              

Bangor Parkade

Bangor, Maine

       

RPAI Bangor Parkade, L.L.C., a Delaware limited liability company

 

      

#

                              

Battle Ridge Pavilion

Powder Springs,

Georgia

 

        RPAI Powder Springs Battle Ridge, L.L.C., a Delaware limited liability
company       

#

                              

Bed Bath & Beyond

Plaza

Westbury, New York

       

RPAI Westbury Merchants Plaza, L.L.C., a Delaware limited liability company

 

 

      

#

                              

Bellevue Mall

Nashville, Tennessee

       

Bellevue Development, LLC, a Delaware limited liability company

 

 

      

#

                              

Bluebonnet Parc

Baton Rouge, Louisiana

       

RPAI Baton Rouge, L.L.C., a Delaware limited liability company

 

 

      

#

                              

Boulevard at the Capital

Centre

Largo, Maryland

 

        Capital Centre LLC, a Maryland limited liability company       

#

                              

Centre at Laurel

Laurel, Maryland

       

Centre at Laurel LLC, a Maryland limited liability company

 

      

#

                              

 

1



--------------------------------------------------------------------------------

SCHEDULE 1 – UNENCUMBERED POOL PROPERTIES

 

Property Name          Entity         FEIN                     

Century III Plaza

West Mifflin,

Pennsylvania

 

        RPAI West Mifflin Century III, L.P., an Illinois limited partnership   
                                    

Citizens Property Tax

Insurance Building

Jacksonville, Florida

       

RPAI Jacksonville Southpoint, L.L.C., a Delaware limited liability company

 

 

      

          #          

                              

Colony Square

Sugar Land, Texas

       

RPAI Sugar Land Colony Limited Partnership, an Illinois limited partnership

 

      

#

                              

Crockett Square at

Morristown,

Morristown, Tennessee

 

        RPAI Morristown Crockett, L.L.C., a Delaware limited liability company
      

#

                              

Crown Theater Plaza

Hartford, Connecticut

       

RPAI Hartford New Park, L.L.C., a Delaware limited liability company

 

      

#

                              

Darien Towne Center

Darien, Illinois

       

RPAI Darien, L.L.C., a Delaware limited liability company

 

 

      

#

                              

Davis Towne

Crossing, North

Richland Hills,

Texas

 

 

        RPAI North Richland Hills Davis Limited Partnership, an Illinois limited
partnership       

#

                              

Diebold Warehouse,

Distribution and

Service Center

Building

Green, Ohio

 

        RPAI Green Global Gateway, L.L.C., a Delaware limited liability company
      

#

                              

 

2



--------------------------------------------------------------------------------

SCHEDULE 1 – UNENCUMBERED POOL PROPERTIES

 

Property Name          Entity         FEIN                     

Eckerd Drug Store

Atlanta, Georgia

       

RPAI Atlanta Cascade Avenue, L.L.C., a Delaware limited liability company

 

      

          #          

                              

Eckerd Drug Store

Hellertown,

Pennsylvania

 

        RPAI Hellertown Main Street DST, a Delaware statutory trust       

#

                              

Eckerd Drug Store

Lebanon, Pennsylvania

 

 

        RPAI Lebanon 9TH Street DST, a Delaware statutory trust       

#

                              

Eckerd Drug Store

Punxsutawney,

Pennsylvania

 

        RPAI Punxsutawney Mahoning Street DST, a Delaware statutory trust       

#

                              

Fairgrounds Plaza

Middletown, New York

       

RPAI Middletown Fairgrounds Plaza, L.L.C., a Delaware limited liability company

 

      

#

                              

Five Forks Blockbuster

Outlot

Greenville,

South Carolina

        RPAI Greenville Five Forks Outlot, L.L.C., a Delaware limited liability
company       

#

                              

Five Forks Shopping

Center

Greenville, South

Carolina

        RPAI Greenville Five Forks, L.L.C., a Delaware limited liability company
      

#

                              

Gateway Plaza II

College Station, Texas

       

RPAI College Station Gateway II Limited Partnership, a Illinois limited
partnership

 

 

      

#

                              

 

3



--------------------------------------------------------------------------------

SCHEDULE 1 – UNENCUMBERED POOL PROPERTIES

 

Property Name          Entity         FEIN                     

Gateway Plaza III

College Station, Texas

       

RPAI College Station Gateway III, L.L.C., a Delaware limited liability company

 

 

      

          #          

                              

Gateway Plaza

Shopping Center

Southlake, Texas

 

        RPAI Southlake Limited Partnership, a Illinois limited partnership     
 

#

                              

Gerry Centennial Plaza

Oswego, Illinois

       

RPAI Oswego Gerry Centennial, L.L.C., a Delaware limited liability company

 

      

#

                              

Golfsmith

Altamonte Springs,

Florida

 

        RPAI Altamonte Springs State Road, L.L.C., a Delaware limited liability
company       

#

                              

Governor’s Marketplace

Tallahassee, Florida

       

RPAI Tallahassee Governor’s One, L.L.C., a Delaware limited liability company

 

      

#

                              

Hewitt Associates

Lincolnshire, Illinois

       

Half Day LLC, a Delaware limited liability company

 

      

#

                              

Hartford Life Insurance

Building

Maple Grove,

Minnesota

        RPAI Maple Grove Wedgwood, L.L.C., a Delaware limited liability company
      

#

                              

Henry Town Center

McDonough, Georgia

       

RPAI McDonough Henry Town, L.L.C., a Delaware limited liability company

 

      

#

                              

 

4



--------------------------------------------------------------------------------

SCHEDULE 1 – UNENCUMBERED POOL PROPERTIES

 

Property Name          Entity         FEIN                     

Home Depot Center

Pittsburgh, Pennsylvania

 

        RPAI Pittsburgh William Penn, L.P., an Illinois limited partnership     
 

          #          

                              

Lake Mead Crossing

Henderson, Nevada

       

Lake Mead Crossing, LLC, a Nevada limited liability company

 

 

      

#

                              

Lakepointe Towne

Crossing

Lewisville, Texas

 

        RPAI Lewisville Lakepointe Limited Partnership, an Illinois limited
partnership       

#

                              

Lakewood Towne

Center

Lakewood, Washington

 

        RPAI Lakewood, L.L.C., a Delaware limited liability company       

#

                              

Low Country Village –

Phase I

Bluffton, South Carolina

 

        RPAI Bluffton Low Country, L.L.C., a Delaware limited liability company
      

#

                              

Low Country Village –

Phase II

Bluffton, South Carolina

 

        RPAI Bluffton Low Country II, L.L.C., a Delaware limited liability
company       

#

                              

Manchester Meadows

Shopping Center

Town and Country,

Missouri

        RPAI Town and Country Manchester, L.L.C., a Delaware limited liability
company       

#

                              

Mansfield Towne

Crossing

Mansfield, Texas

 

        RPAI Mansfield Limited Partnership, an Illinois limited partnership     
 

#

                              

 

5



--------------------------------------------------------------------------------

SCHEDULE 1 – UNENCUMBERED POOL PROPERTIES

 

Property Name          Entity         FEIN                     

Maple Tree Place

Williston, Vermont

       

RPAI Williston Maple Tree, L.L.C., a Delaware limited liability company

 

      

          #          

                               Mervyn’s Oceanside        

Inland Western MDS Portfolio, L.L.C., a Delaware limited liability company

 

 

      

#

                               Mervyn’s Turlock        

Inland Western MDS Portfolio, L.L.C., a Delaware limited liability company

 

 

      

#

                              

Mid Hudson Center

Poughkeepsie,

New York

       

RPAI Poughkeepsie Mid-Hudson, L.L.C., a Delaware limited liability company

 

 

      

#

                              

Mitchell Ranch Plaza

Shopping Center

New Port Richey,

Florida

        RPAI New Port Richey Mitchell, L.L.C., a Delaware limited liability
company       

#

                              

Mountain View

Kalispell, Montana

       

RPAI Kalispell Mountain View, L.L.C., a Delaware limited liability company

 

      

#

                              

Mountain View Plaza

Phase II

Kalispell, Montana

 

        RPAI Kalispell Mountain View II, L.L.C., a Delaware limited liability
company       

#

                              

 

6



--------------------------------------------------------------------------------

SCHEDULE 1 – UNENCUMBERED POOL PROPERTIES

 

Property Name          Entity         FEIN                     

Newnan Crossing

Phase II

Newnan, Georgia

 

 

 

 

 

        RPAI Newnan Crossing II, L.L.C., a Delaware limited liability company   
   

          #          

                              

Northwood Crossing

Northport, Alabama

       

RPAI Northport Northwood, L.L.C., a Delaware limited liability company

 

      

#

                              

Orange Plaza

(Golfland Plaza)

Orange, Connecticut

 

        RPAI Orange 53 Boston, L.L.C., a Delaware limited liability company     
 

#

                              

Pacheco Pass Phase I

Gilroy, California

 

        RPAI Gilroy I, L.L.C., a Delaware limited liability company       

#

                              

Pacheco Pass Phase II

Gilroy, California

       

RPAI Gilroy II, L.L.C., a Delaware limited liability company

 

      

#

                              

Page Field Commons

Fort Myers, Florida

       

RPAI Fort Myers Page Field, L.L.C., a Delaware limited liability company

 

      

#

                              

Paradise Shoppes of

Prominence Point

Canton, Georgia

        RPAI Canton Paradise, L.L.C., a Delaware limited liability company     
 

#

                              

 

7



--------------------------------------------------------------------------------

SCHEDULE 1 – UNENCUMBERED POOL PROPERTIES

 

Property Name          Entity         FEIN                     

Parkway Towne

Crossing

Frisco, Texas

 

        RPAI Frisco Parkway Limited Partnership, a Texas limited partnership   
   

          #          

                              

Pine Ridge Plaza

Lawrence, Kansas

       

RPAI Lawrence, L.L.C., a Delaware limited liability company

 

      

#

                              

Plaza Santa Fe II

Santa Fe, New Mexico

 

        RPAI Santa Fe, L.L.C., a Delaware limited liability company       

#

                              

Powell Center

Lewis Center, Ohio

       

RPAI Lewis Center Powell, L.L.C., a Delaware limited liability company

 

      

#

                              

Preston Trail Village

Dallas, Texas

       

RPAI Dallas Preston Trail Limited Partnership, a Texas limited partnership

 

      

#

                              

Preston Trail Village

Pad

Dallas, Texas

 

        RPAI Dallas Preston Trail Pad Limited Partnership, a Texas limited
partnership       

#

                              

Rasmussen College

Office Center

Brooklyn Park,

Minnesota

        RPAI Brooklyn Park 93rd Avenue, L.L.C., a Delaware limited liability
company       

#

                              

Rave Theater Streets

of Yorktown

Houston, Texas

 

        RPAI Houston Little York Limited Partnership, an Illinois limited
partnership       

#

                              

 

8



--------------------------------------------------------------------------------

SCHEDULE 1 – UNENCUMBERED POOL PROPERTIES

 

Property Name          Entity         FEIN                     

Raytheon Building

State College,

Pennsylvania

        RPAI State College Science Park DST, a Delaware statutory trust       

          #          

                              

Red Bug

Winter Springs, Florida

       

RPAI Winter Springs Red Bug, L.L.C., a Delaware limited liability company

 

      

#

                              

Richard Allen Scientific

Building

Kalamazoo, Michigan

        RPAI Kalamazoo WMU, L.L.C., a Delaware limited liability company       

#

                              

Ridge Tool Company

Building

Cambridge, Ohio

       

RPAI Cambridge Brick Church, L.L.C., a Delaware limited liability company

 

      

#

                              

Royal Oaks Village II

Houston, Texas

       

RPAI Houston Royal Oaks Village II Limited Partnership, an Illinois limited
partnership

 

      

#

                              

Shaw’s Supermarket

New Britain,

Connecticut

        RPAI New Britain Main, L.L.C., a Delaware limited liability company     
 

#

                              

Shoppes of Prominence

Point (Outlot A)

Canton, Georgia

        RPAI Canton Paradise Outlot, L.L.C., a Delaware limited liability
company       

#

                              

Shops at 5

Plymouth,

Massachusetts

        RPAI Plymouth 5, L.L.C., a Delaware limited liability company       

#

                              

South Billings Center

Billings, Montana

       

South Billings Center, LLC, a Delaware limited liability company

 

      

#

                              

 

9



--------------------------------------------------------------------------------

SCHEDULE 1 – UNENCUMBERED POOL PROPERTIES

 

Property Name          Entity         FEIN                     

Southlake Town

Square – Office

Southlake, Texas

        Town Square Ventures V, L.P., a Texas limited partnership       

          #          

                              

Stanley Works Building

Westerville, Ohio

       

RPAI Westerville Cleveland, L.L.C., a Delaware limited liability company

 

      

#

                              

Stateline Station

Kansas City, Missouri

       

RPAI Kansas City Stateline, L.L.C., a Delaware limited liability company

 

      

#

                              

Stonebridge Plaza

McKinney, Texas

       

RPAI McKinney Stonebridge Limited Partnership, an Illinois limited partnership

 

      

#

                              

Stony Creek

Marketplace II

Noblesville, Indiana

        RPAI Stony Creek II, L.L.C., a Delaware limited liability company       

#

                              

Stop & Shop

Beekman, New York

       

RPAI Beekman, L.L.C., a Delaware limited liability company

 

      

#

                              

The Brickyard

Chicago, Illinois

       

RPAI Chicago Brickyard, L.L.C., a Delaware limited liability company

 

      

#

                              

The Market at Polaris

Columbus, Ohio

       

RPAI Columbus Polaris, L.L.C., a Delaware limited liability company

 

      

#

                              

The Shoppes at Stroud

Township

Stroudsburg,

Pennsylvania

        RPAI Stroud Commons DST, a Delaware statutory trust       

#

                              

 

10



--------------------------------------------------------------------------------

SCHEDULE 1 – UNENCUMBERED POOL PROPERTIES

 

Property Name          Entity         FEIN                     

Towne Crossing

Lake Worth, Texas

       

RPAI Lake Worth Towne Crossing Limited Partnership, an Illinois limited
partnership

 

      

          #          

                              

Towson Circle

Towson, Maryland

       

Towson Circle LLC, a Maryland limited liability company

 

      

#

                              

Travelers Office

Building

Knoxville, Tennessee

 

        RPAI Knoxville Corridor Park, L.L.C., a Delaware limited liability
company       

#

                              

Travelers Office

Building Parking Lot

Knoxville, Tennessee

        RPAI Knoxville Corridor Park II, L.L.C., a Delaware limited liability
company       

#

                              

Wilton Square

Saratoga Springs,

New York

        RPAI Saratoga Springs Wilton, L.L.C., a Delaware limited liability
company       

#

                              

 

11



--------------------------------------------------------------------------------

SCHEDULE 2

SUBSIDIARY GUARANTORS AS OF AGREEMENT EFFECTIVE DATE

 

  1.

Bellevue Development, LLC, a Delaware limited liability company

  2.

Capital Centre LLC, a Maryland limited liability company

  3.

Centre at Laurel LLC, a Maryland limited liability company

  4.

Half Day LLC, a Delaware limited liability company

  5.

Inland Western MDS Portfolio, L.L.C., a Delaware limited liability company

  6.

Inland Western JV Nashville Bellevue, L.L.C., a Delaware limited liability
company

  7.

Inland Western JV South Billings Associates, L.L.C., a Delaware limited
liability company

  8.

Inland Western RC-I GP, LLC, a Delaware limited liability company

  9.

Inland Western RC-I LP, LLC, a Delaware limited liability company

  10.

IWR Protective Corporation, a Delaware limited liability company

  11.

Lake Mead Crossing, LLC, a Nevada limited liability company

  12.

RPAI Altamonte Springs State Road, L.L.C., a Delaware limited liability company

  13.

RPAI Atlanta Cascade Avenue, L.L.C., a Delaware limited liability company

  14.

RPAI Bangor Parkade, L.L.C., a Delaware limited liability company

  15.

RPAI Baton Rouge, L.L.C., a Delaware limited liability company

  16.

RPAI Beekman, L.L.C., a Delaware limited liability company

  17.

RPAI Bluffton Low Country II, L.L.C., a Delaware limited liability company

  18.

RPAI Bluffton Low Country, L.L.C., a Delaware limited liability company

  19.

RPAI Brooklyn Park 93rd Avenue, L.L.C., a Delaware limited liability company

  20.

RPAI Cambridge Brick Church, L.L.C., a Delaware limited liability company

  21.

RPAI Canton Paradise, L.L.C., a Delaware limited liability company

  22.

RPAI Canton Paradise Outlot, L.L.C., a Delaware limited liability company

  23.

RPAI Chicago Brickyard, L.L.C., a Delaware limited liability company

  24.

RPAI College Station Gateway II Limited Partnership, a Illinois limited
partnership

  25.

RPAI College Station Gateway III, L.L.C., a Delaware limited liability company

  26.

RPAI Columbus Polaris, L.L.C., a Delaware limited liability company

  27.

RPAI Darien, L.L.C., a Delaware limited liability company

  28.

RPAI Fort Myers Page Field, L.L.C., a Delaware limited liability company

  29.

RPAI Frisco Parkway Limited Partnership, a Texas limited partnership

  30.

RPAI Gilroy I, L.L.C., a Delaware limited liability company

  31.

RPAI Gilroy II, L.L.C., a Delaware limited liability company

  32.

RPAI Green Global Gateway, L.L.C., a Delaware limited liability company

  33.

RPAI Greenville Five Forks, L.L.C., a Delaware limited liability company

  34.

RPAI Greenville Five Forks Outlot, L.L.C., a Delaware limited liability company

  35.

RPAI Hartford New Park, L.L.C., a Delaware limited liability company

  36.

RPAI Hellertown Main Street DST, a Delaware statutory trust

  37.

RPAI Houston Little York Limited Partnership, f/k/a Inland Western Houston
Little York Limited Partnership, an Illinois limited partnership



--------------------------------------------------------------------------------

  38.

RPAI Houston Royal Oaks Village II Limited Partnership, an Illinois limited
partnership

  39.

RPAI Jacksonville Southpoint, L.L.C., a Delaware limited liability company

  40.

RPAI Kalamazoo WMU, L.L.C., a Delaware limited liability company

  41.

RPAI Kalispell Mountain View, L.L.C., a Delaware limited liability company

  42.

RPAI Kalispell Mountain View II, L.L.C., a Delaware limited liability company

  43.

RPAI Kansas City Stateline, L.L.C., a Delaware limited liability company

  44.

RPAI Knoxville Corridor Park, L.L.C., a Delaware limited liability company

  45.

RPAI Knoxville Corridor Park II, L.L.C., a Delaware limited liability company

  46.

RPAI Lake Worth Towne Crossing Limited Partnership, an Illinois limited
partnership

  47.

RPAI Lakewood, L.L.C., a Delaware limited liability company

  48.

RPAI Lawrence, L.L.C., a Delaware limited liability company

  49.

RPAI Lebanon 9TH Street DST, a Delaware statutory trust

  50.

RPAI Lewis Center Powell, L.L.C., a Delaware limited liability company

  51.

RPAI Lewisville Lakepointe Limited Partnership, an Illinois limited partnership

  52.

RPAI Mansfield Limited Partnership, an Illinois limited partnership

  53.

RPAI Maple Grove Wedgwood, L.L.C., a Delaware limited liability company

  54.

RPAI McDonough Henry Town, L.L.C., a Delaware limited liability company

  55.

RPAI McKinney Stonebridge Limited Partnership, an Illinois limited partnership

  56.

RPAI Middletown Fairgrounds Plaza, L.L.C., a Delaware limited liability company

  57.

RPAI Morristown Crockett, L.L.C., a Delaware limited liability company

  58.

RPAI New Britain Main, L.L.C., a Delaware limited liability company

  59.

RPAI New Port Richey Mitchell, L.L.C., a Delaware limited liability company

  60.

RPAI Northport Northwood, L.L.C., a Delaware limited liability company

  61.

RPAI Orange 53 Boston, L.L.C., a Delaware limited liability company

  62.

RPAI Oswego Gerry Centennial, L.L.C., a Delaware limited liability company

  63.

RPAI Pittsburgh William Penn, L.P., an Illinois limited partnership

  64.

RPAI Plymouth 5, L.L.C., a Delaware limited liability company

  65.

RPAI Poughkeepsie Mid-Hudson, L.L.C., a Delaware limited liability company

  66.

RPAI Powder Springs Battle Ridge, L.L.C., a Delaware limited liability company

  67.

RPAI Punxsutawney Mahoning Street DST, a Delaware statutory trust

  68.

RPAI Santa Fe, L.L.C., a Delaware limited liability company

  69.

RPAI Saratoga Springs Wilton, L.L.C., a Delaware limited liability company

  70.

RPAI Southlake Limited Partnership, a Illinois limited partnership

  71.

RPAI State College Science Park DST, a Delaware statutory trust

  72.

RPAI Stony Creek II, L.L.C., a Delaware limited liability company

  73.

RPAI Stroud Commons DST, a Delaware statutory trust

  74.

RPAI Sugar Land Colony Limited Partnership, an Illinois limited partnership

  75.

RPAI Summerville Azalea Square III Limited Partnership, a Tennessee limited
partnership

  76.

RPAI Tallahassee Governor’s One, L.L.C., a Delaware limited liability company

  77.

RPAI Town and Country Manchester, L.L.C., a Delaware limited liability company

  78.

RPAI West Mifflin Century III, L.P., an Illinois limited partnership



--------------------------------------------------------------------------------

  79.

RPAI Westbury Merchants Plaza, L.L.C., a Delaware limited liability company

  80.

RPAI Westerville Cleveland, L.L.C., a Delaware limited liability company

  81.

RPAI Williston Maple Tree, L.L.C., a Delaware limited liability company

  82.

RPAI Winter Springs Red Bug, L.L.C., a Delaware limited liability company

  83.

South Billings Center, LLC, a Delaware limited liability company

  84.

Town Square Ventures V, L.P., a Texas limited partnership

  85.

Towson Circle LLC, a Maryland limited liability company

  86.

RPAI I DST, a Delaware statutory trust

  87.

RPAI Summerville Azalea Square III GP, L.L.C., a Delaware limited liability
company

  88.

RPAI Sugar Land Colony GP, L.L.C., a Delaware limited liability company

  89.

RPAI College Station Gateway II GP, L.L.C., a Delaware limited liability company

  90.

RPAI Southlake GP, L.L.C., a Delaware limited liability company

  91.

RPAI Lewisville Lakepointe GP, L.L.C., a Delaware limited liability company

  92.

RPAI Mansfield GP, L.L.C., a Delaware limited liability company

  93.

RPAI Houston Royal Oaks Village II GP, L.L.C., a Delaware limited liability
company

  94.

RPAI Frisco Parkway GP, L.L.C., a Delaware limited liability company

  95.

Town Square Ventures V GP, L.L.C., a Delaware limited liability company

  96.

RPAI McKinney Stonebridge GP, L.L.C., a Delaware limited liability company

  97.

RPAI Lake Worth Towne Crossing GP, L.L.C., a Delaware limited liability company

  98.

RPAI Pittsburgh William Penn GP, L.L.C., a Delaware limited liability company

  99.

RPAI Pittsburgh William Penn Partner, L.P., a Delaware limited partnership

  100.

RPAI Houston Little York GP, L.L.C., f/k/a Inland Western Houston Little York
GP, L.L.C., a Delaware limited liability company

  101.

RPAI Continental Rave Houston, L.L.C., a Delaware limited liability company

  102.

RPAI West Mifflin Century III GP, L.L.C., a Delaware limited liability company

  103.

RPAI West Mifflin Century III Partner, L.P., a Delaware limited partnership

  104.

RPAI North Richland Hills Davis Limited Partnership, an Illinois limited
partnership

  105.

RPAI Newnan Crossing II, L.L.C., a Delaware limited liability company

  106.

RPAI Dallas Preston Trail Limited Partnership, a Texas limited partnership

  107.

RPAI Dallas Preston Trail Pad Limited Partnership, a Texas limited partnership

  108.

RPAI Dallas Preston Trail GP, L.L.C., a Delaware limited liability company

  109.

RPAI Dallas Preston Trail Pad GP, L.L.C., a Delaware limited liability company

  110.

RPAI North Richland Hills Davis GP, L.L.C., a Delaware limited liability company



--------------------------------------------------------------------------------

SCHEDULE 3

EXISTING FACILITY LETTERS OF CREDIT

None.



--------------------------------------------------------------------------------

SCHEDULE 6.28

POST CLOSING DELIVERIES

No later than June 12, 2013, the Borrower shall cause each of the Subsidiary
Guarantors listed below to deliver to the Administrative Agent: (1) each of the
items required under clauses (b), (c), (e) and (f) of Section 4.1(b) as they
relate to such Subsidiary Guarantor and (2) such other documents and instruments
as the Administrative Agent may reasonably request to the extent such other
documents and instruments were previously delivered or requested with respect to
the other Subsidiary Guarantors.

 

  1.

RPAI I DST, a Delaware statutory trust

  2.

RPAI Summerville Azalea Square III GP, L.L.C., a Delaware limited liability
company

  3.

RPAI Sugar Land Colony GP, L.L.C., a Delaware limited liability company

  4.

RPAI College Station Gateway II GP, L.L.C., a Delaware limited liability company

  5.

RPAI Southlake GP, L.L.C., a Delaware limited liability company

  6.

RPAI Lewisville Lakepointe GP, L.L.C., a Delaware limited liability company

  7.

RPAI Mansfield GP, L.L.C., a Delaware limited liability company

  8.

RPAI Houston Royal Oaks Village II GP, L.L.C., a Delaware limited liability
company

  9.

RPAI Frisco Parkway GP, L.L.C., a Delaware limited liability company

  10.

Town Square Ventures V GP, L.L.C., a Delaware limited liability company

  11.

RPAI McKinney Stonebridge GP, L.L.C., a Delaware limited liability company

  12.

RPAI Lake Worth Towne Crossing GP, L.L.C., a Delaware limited liability company

  13.

RPAI Pittsburgh William Penn GP, L.L.C., a Delaware limited liability company

  14.

RPAI Pittsburgh William Penn Partner, L.P., a Delaware limited partnership

  15.

RPAI Houston Little York GP, L.L.C., f/k/a Inland Western Houston Little York
GP, L.L.C., a Delaware limited liability company

  16.

RPAI Continental Rave Houston, L.L.C., a Delaware limited liability company

  17.

RPAI West Mifflin Century III GP, L.L.C., a Delaware limited liability company

  18.

RPAI West Mifflin Century III Partner, L.P., a Delaware limited partnership

  19.

Inland Western JV South Billings Associates, L.L.C., a Delaware limited
liability company

  20.

Inland Western MDS Portfolio, L.L.C., a Delaware limited liability company

  21.

Bellevue Development, LLC, a Delaware limited liability company

  22.

Inland Western JV Nashville Bellevue, L.L.C., a Delaware limited liability
company

  23.

South Billings Center, LLC, a Delaware limited liability company

  24.

Lake Mead Crossing, LLC, a Nevada limited liability company

  25.

RPAI Houston Little York Limited Partnership, f/k/a Inland Western Houston
Little York Limited Partnership, an Illinois limited partnership

  26.

RPAI Knoxville Corridor Park, L.L.C., a Delaware limited liability company

  27.

RPAI Knoxville Corridor Park II, L.L.C., a Delaware limited liability company

  28.

RPAI Lakewood, L.L.C., a Delaware limited liability company



--------------------------------------------------------------------------------

  29.

RPAI Lawrence, L.L.C., a Delaware limited liability company

  30.

RPAI Santa Fe, L.L.C., a Delaware limited liability company

  31.

RPAI Southlake Limited Partnership, a Illinois limited partnership

  32.

RPAI Sugar Land Colony Limited Partnership, an Illinois limited partnership

  33.

RPAI Tallahassee Governor’s One, L.L.C., a Delaware limited liability company

  34.

RPAI Winter Springs Red Bug, L.L.C., a Delaware limited liability company

  35.

RPAI Morristown Crockett, L.L.C., a Delaware limited liability company

  36.

RPAI Summerville Azalea Square III Limited Partnership, a Tennessee limited
partnership

  37.

IWR Protective Corporation, a Delaware limited liability company

  38.

RPAI North Richland Hills Davis Limited Partnership, an Illinois limited
partnership

  39.

RPAI Newnan Crossing II, L.L.C., a Delaware limited liability company

  40.

RPAI Dallas Preston Trail Limited Partnership, a Texas limited partnership

  41.

RPAI Dallas Preston Trail Pad Limited Partnership, a Texas limited partnership

  42.

RPAI Dallas Preston Trail GP, L.L.C., a Delaware limited liability company

  43.

RPAI Dallas Preston Trail Pad GP, L.L.C., a Delaware limited liability company

  44.

RPAI North Richland Hills Davis GP, L.L.C., a Delaware limited liability company

The parties hereto agree and acknowledge that the delivery of the documents
referred to above on the Agreement Effective Date as they relate to such
Subsidiary Guarantors was waived as a condition to closing.



--------------------------------------------------------------------------------

EXHIBIT A

APPLICABLE MARGINS AND FACILITY FEE PERCENTAGES

Prior to the Investment Grade Rating Date, the interest due hereunder with
respect to the Advances shall vary from time to time and shall be determined by
reference to the Type of Advance and the then-current Leverage Ratio. Any such
change in the Applicable Margin shall be made on the fifth (5th) day subsequent
to the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.1(v) with respect to the preceding fiscal quarter of
Borrower, provided that the Administrative Agent does not in good faith object
to the information provided in such certificate. In the event any such
Compliance Certificate is not delivered by Borrower when due under
Section 6.1(v) the Administrative Agent shall have the right, if so directed by
the Required Lenders, to increase the Applicable Margins to the next higher
level until such Compliance Certificate is delivered, by delivering written
notice thereof to Borrower. Such changes shall be given prospective effect only,
and no recalculation shall be done with respect to interest or Facility Letter
of Credit Fees accrued prior to the date of such change in the Applicable
Margin. If any such Compliance Certificate shall later be determined to be
incorrect and as a result a higher Applicable Margin should have been in effect
for any period, Borrower shall pay to the Administrative Agent for the benefit
of the Lenders all additional interest and fees which would have accrued if the
original Compliance Certificate had been correct, as shown on an invoice to be
prepared by the Administrative Agent and delivered to Borrower, on the next
Payment Date following delivery of such invoice or on demand of the
Administrative Agent if the Aggregate Commitments have terminated. The per annum
Applicable Margins that will be either added to the Alternate Base Rate to
determine the Floating Rate or added to LIBOR Base Rate to determine the LIBOR
Rate for any LIBOR Interest Period shall be determined as follows:

 

 

Leverage Ratio

  Applicable
Margin  for
Revolving
Advances  

Applicable
Margin for

Term

Advances

   

<45%

  1.50%   1.45%  

>45%, <50%

  1.70%   1.65%  

>50%, <55%

  1.85%   1.80%  

>55%, <60%

               2.05%                       2.00%           

On, and at all times after, the Investment Grade Rating Date, the Applicable
Margins thereafter shall vary from time to time and shall be determined by
reference to the Type of Advance and the then-current Credit Ratings of
Borrower, and the Facility Fee Percentage shall be similarly determined. Any
subsequent change in any of the Borrower’s Credit Ratings which would cause a
different level to be applicable shall be effective as of the first day of the
first calendar month immediately following the month in which the Administrative
Agent receives written notice delivered by the Borrower that such change in a
Credit Rating has occurred; provided, however, if the Borrower has not delivered
the notice required but the Administrative Agent becomes aware that any of the
Borrower’s Credit Ratings have changed, then the Administrative Agent shall
adjust the level effective as of the first day of the first calendar month
following the date the Administrative Agent becomes aware of such change in
Borrower’s Credit Ratings.

 

A-1



--------------------------------------------------------------------------------

The per annum Applicable Margins that will be either added to the Alternate Base
Rate to determine the Floating Rate or added to LIBOR Base Rate to determine the
LIBOR Rate for any LIBOR Interest Period and the Facility Fee Percentage shall
be determined as follows:

 

 

Credit Rating (S&P and

Moody’s)

  Applicable
    Margin for     
Revolving
Advances       Applicable    
Margin for
Term
Advances       Facility Fee     
Percentage     

At least A- or A3

  0.90%   1.05%   0.15%   

At least BBB+ or Baa1

  1.00%   1.15%   0.15%   

At least BBB or Baa2

  1.10%   1.30%   0.20%   

At least BBB- or Baa3

  1.35%   1.65%   0.30%   

Below BBB- and Baa3

  1.70%   2.05%   0.35%   

If each of the rating agencies assigns a Credit Rating which corresponds to
different levels in the above table, the Applicable Margin and Facility Fee
Percentage will be determined based on the level corresponding to the higher
Credit Rating of the assigned Credit Ratings. If either of the rating agencies
ceases to assign a Credit Rating to the Borrower, the Applicable Margin and
Facility Fee Percentage will be determined based on the level corresponding to
the Credit Rating assigned by the other rating agency. During any period after
the Investment Grade Rating Date in which the Borrower ceases to be rated by
both rating agencies, the Applicable Margins and Facility Fee Percentage shall
be determined based on a Credit Rating of “Below BBB- and Baa3”, effective in
each case as of the first day of the first calendar month immediately following
the month in which the Administrative Agent receives written notice delivered by
the Borrower that such cessation has occurred; provided, however, if the
Borrower has not delivered the notice required but the Administrative Agent
becomes aware of such cessation, then the Administrative Agent shall adjust the
level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware of such cessation.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

[AMENDED AND RESTATED]1 NOTE

[DATE]

Retail Properties of America, Inc., a corporation organized under the laws of
the State of Maryland (the “Borrower”), promises to pay to the order of
                     (the “Lender”) the aggregate unpaid principal amount of all
Loans made by the Lender to the Borrower pursuant to Article II of the Third
Amended and Restated Credit Agreement, dated as of May 13, 2013, among the
Borrower, KeyBank National Association, individually and as Administrative Agent
(the “Administrative Agent”), and the other Lenders named therein (as amended,
modified, supplemented, restated, or renewed, from time to time, the
“Agreement”), in immediately available funds at the Administrative Agent’s
address specified pursuant to Article XIII of the Agreement, or at any other
Lending Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay remaining unpaid principal of and accrued and
unpaid interest on the Revolving Loans and the Term Loans in full on the
respective Facility Termination Date or such earlier date as may be required
under the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder, provided, that the failure of the Lender to make such a recordation
or any error in such recordation shall not affect the obligations of the
Borrower to make the payments of principal and interest in accordance with the
terms of this [Amended and Restated] Note (this “Note”) and the Agreement.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Agreement and reference is hereby made for a statement of the
terms and conditions governing this Note, including the terms and conditions
under which this Note may be prepaid or its maturity date accelerated.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and any
other Loan Document for the Lenders, then in addition to all amounts recoverable
by the Administrative Agent and the Lenders under such documents, the
Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys’ fees and expenses incurred by the Administrative Agent and the
Lenders in connection with the exercise of such remedies.

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any

 

 

1 Bracketed language throughout to be used if Lender has previously received a
Note.

 

B-1



--------------------------------------------------------------------------------

payment hereunder, may be extended from time to time, and expressly consent to
the release of any party liable for the obligation secured by this Note, the
release of any of the security for this Note, the acceptance of any other
security therefore, or any other indulgence or forbearance whatsoever, all
without notice to any party and without affecting the liability of the Borrower
and any endorsers hereof.

This Note shall be governed and construed under the internal laws of the State
of Illinois.

[This Note is given in replacement of the Note previously delivered to the
Lender under the Existing Agreement. THIS NOTE IS NOT INTENDED TO BE, AND SHALL
NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE OTHER NOTE.]

(Remainder of page intentionally left blank.)

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this [Amended and
Restated] Note under seal as of the date written above.

 

RETAIL PROPERTIES OF AMERICA, INC.

By:    

Print Name:    

Title:    

 

B-3



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

[AMENDED AND RESTATED] NOTE OF RETAIL PROPERTIES OF AMERICA, INC.,

DATED                                 

 

Date   Principal
Amount of Loan   Maturity of
Interest Period  

Maturity

Principal

Amount Paid

 

Unpaid

Balance

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AMENDMENT REGARDING INCREASE

This Amendment Regarding Increase (this “Amendment”) is made as of
                    , 201    , by and among Retail Properties of America, Inc.
(the “Borrower”), KeyBank National Association, as Administrative Agent (the
“Administrative Agent”), and one or more existing or new “Lenders” shown on the
signature pages hereof.

RECITALS

A.    Borrower, Administrative Agent and certain other Lenders have entered into
a Third Amended and Restated Credit Agreement dated as of May 13, 2013 (as
amended, modified, supplemented, restated, or renewed, from time to time, the
“Credit Agreement”). All capitalized terms used herein and not otherwise defined
shall have the meanings given to them in the Credit Agreement.

B.    Pursuant to the terms of the Credit Agreement, the Lenders initially
agreed to provide Borrower with Commitments in an aggregate principal amount of
up to $1,000,000,000, which consists of Revolving Commitments of up to
$550,000,000 and Term Commitments of up to $450,000,000. Borrower and the
Administrative Agent on behalf of the Lenders now desire to amend the Credit
Agreement in order to, among other things, [(i)] increase the aggregate
[Revolving Commitments/Term Commitments] to $                    [; and
(ii) admit [name of new banks] as “Lenders” under the Credit Agreement]2.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENTS

1.    The foregoing Recitals to this Amendment hereby are incorporated into and
made part of this Amendment.

2.    From and after                     ,             (the “Effective Date”),
[(i) [name of new banks] shall be considered as “Lenders” under the Credit
Agreement and the Loan Documents,]3 and [(ii) [name of existing Lenders] shall
each be deemed to have increased its Commitment]4, each having a [Term
Commitment/Revolving Commitment] as of the Effective Date in the amount set
forth for such Lender on Schedule I of this Amendment. Borrower shall, on or
before the Effective Date, execute and deliver to each new Lender a Note to
evidence the Loans to be made by such Lender.

 

 

 

2 To be used if any new Lenders are joining the Credit Agreement.

3 To be used if any new Lenders are joining the Credit Agreement.

4 To be used if any existing Lenders are increasing their respective
Commitments.

 

C-1



--------------------------------------------------------------------------------

3.    From and after the Effective Date, the aggregate [Revolving
Commitments/Term Commitments] shall equal                      Dollars
($        ,000,000) and the Aggregate Commitments shall equal
                     Dollars ($        ,000,000).

4.    For purposes of Section 13.1 of the Credit Agreement (Giving Notice), the
address(es) and facsimile number(s) for [name of new banks] shall be as
specified below their respective signature(s) on the signature pages of this
Amendment.

5.    Borrower hereby represents and warrants that, as of the Effective Date,
there is no Default or Unmatured Default, the representations and warranties
contained in Article V of the Credit Agreement are true and correct in all
material respects as of such date except to the extent any such representation
or warranty is stated to relate solely to an earlier date (in which case such
representation or warranty shall have been true and correct on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents and Borrower has no offsets or claims against any of
the Lenders.

6.    As expressly modified as provided herein, the Credit Agreement shall
continue in full force and effect.

7.    This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.

(Remainder of page intentionally left blank.)

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

RETAIL PROPERTIES OF AMERICA, INC., a Maryland corporation

By:

 

 

Print Name:

 

 

Title:

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent

By:

   

Print Name:

   

Title:

   

[NAME OF EXISTING LENDER]

By:

   

Print Name:

   

Title:

   

[NAME OF NEW LENDER]

By:

   

Print Name:

   

Title:

   

                 

Phone:

   

Facsimile:

   

Attention:

   

 

C-3



--------------------------------------------------------------------------------

Schedule I

Commitments

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

KeyBank National Association, as Administrative Agent

1200 Abernathy Road NE, Suite 1550

Atlanta, GA 30328

 

  Re:

Third Amended and Restated Credit Agreement dated as of May 13, 2012 (as
amended, modified, supplemented, restated, or renewed, from time to time, the
“Agreement”) between RETAIL PROPERTIES OF AMERICA, INC. (the “Borrower”),
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent for itself and the other
lenders parties thereto from time to time (“Lenders”), and the Lenders.

Reference is made to the Agreement. Capitalized terms used in this Compliance
Certificate (including schedules and other attachments hereto, this
“Certificate”) without definition have the meanings specified in the Agreement.

Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting period.

The undersigned hereby further certifies to the Lenders that:

1.    Compliance with Financial Covenants. Schedule A attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.

2.    Review of Condition. The undersigned has reviewed the terms of the
Agreement, including, but not limited to, the representations and warranties of
the Borrower set forth in the Agreement and the covenants of the Borrower set
forth in the Agreement, and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrower through the reporting periods.

3.    Representations and Warranties. To the undersigned’s actual knowledge, the
representations and warranties of the Borrower contained in the Loan Documents,
including those contained in the Agreement, are true and accurate in all
material respects as of the date hereof and were true and accurate in all
material respects at all times during the reporting period (except, in each
case, to the extent any such representation or warranty is stated to relate
solely to an earlier date (in which case such representation or warranty shall
have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents as
expressly noted on Schedule B hereto.

 

D-1



--------------------------------------------------------------------------------

4.    Covenants. To the undersigned’s actual knowledge, during the reporting
period, the Borrower observed and performed all of the respective covenants and
other agreements under the Agreement and the Loan Documents, and satisfied each
of the conditions contained therein to be observed, performed or satisfied by
the Borrower, except as expressly noted on Schedule B hereto.

5.    No Unmatured Default. To the undersigned’s actual knowledge, no Default or
Unmatured Default exists as of the date hereof or existed at any time during the
reporting period, except as expressly noted on Schedule B hereto.

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this
        day of                     , 201    .

 

RETAIL PROPERTIES OF AMERICA, INC.

By:

   

Print Name:

   

Title:

   

 

D-2



--------------------------------------------------------------------------------

SCHEDULE A TO COMPLIANCE CERTIFICATE

COMPLIANCE CALCULATIONS

 

D-3



--------------------------------------------------------------------------------

SCHEDULE B TO COMPLIANCE CERTIFICATE

EXCEPTIONS, IF ANY

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY

This Second Amended and Restated Subsidiary Guaranty (this “Guaranty”) is made
as of                 , by the parties identified in the signature pages
thereto, and any Joinder to Guaranty hereafter delivered (collectively, the
“Subsidiary Guarantors”), to and for the benefit of KeyBank National
Association, individually (“KeyBank”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Credit Agreement
(as defined below) and their respective successors and assigns (collectively,
the “Lenders”).

RECITALS

A.     Retail Properties of America, Inc., a corporation organized under the
laws of the State of Maryland (“Borrower”), and Subsidiary Guarantors have
requested that the Lenders make a combined term loan and revolving credit
facility available to Borrower in an aggregate principal amount of
$1,000,000,000, subject to possible future increase to an aggregate of
$1,450,000,000 (the “Facility”).

B.     The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in a Third Amended and Restated
Credit Agreement dated as of May 13, 2013 among Borrower, KeyBank, individually,
and as Administrative Agent, and the Lenders named therein (as amended,
modified, supplemented, restated, or renewed, from time to time, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Credit Agreement.

C.     Borrower has executed and delivered or will execute and deliver to the
Lenders promissory notes in the principal amount of each Lender’s Commitment as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).

D.     Subsidiary Guarantors are Wholly-Owned Subsidiaries of Borrower.
Subsidiary Guarantors acknowledge that the extension of credit by the
Administrative Agent and the Lenders to Borrower pursuant to the Credit
Agreement will benefit Subsidiary Guarantors by making funds available to
Subsidiary Guarantors through Borrower and by enhancing the financial strength
of the consolidated group of which Subsidiary Guarantors and Borrower are
members. The execution and delivery of this Guaranty by Subsidiary Guarantors
are conditions precedent to the performance by the Lenders of their obligations
under the Credit Agreement.

E.     This Guaranty amends and restates in its entirety that certain Amended
and Restated Subsidiary Guaranty dated as of February 24, 2012 (the “Existing
Guaranty”), made by certain of the Subsidiary Guarantors for the benefit of the
Administrative Agent on behalf of the Lenders party to the Existing Agreement.
This Guaranty constitutes an amendment and

 

E-1



--------------------------------------------------------------------------------

restatement of the Existing Guaranty and not a novation, and the parties intend
that all amounts guarantied thereunder shall continue to be guarantied hereunder
until repaid, and that the obligations of those Subsidiary Guarantors who were
parties to the Existing Guaranty with respect to the Borrower’s obligations
under the Existing Agreement and are continuing as Subsidiary Guarantors
hereunder shall continue in effect and relate back to the date such obligations
were first undertaken, as such obligations may be expressly amended and restated
hereunder.

AGREEMENTS

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree that
the Existing Guaranty is amended and restated as follows:

1.     Subsidiary Guarantors absolutely, unconditionally, and irrevocably
guaranty to each of the Lenders:

(a)     the full and prompt payment of the principal of and interest on the
Facility Obligations when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, and the prompt payment of all sums which
may now be or may hereafter become due and owing under the Notes, the Credit
Agreement, and the other Loan Documents;

(b)     the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and

(c)     the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Credit Agreement and the Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.” Subsidiary Guarantors
and Lenders agree that Subsidiary Guarantors’ obligations hereunder shall not
exceed the greater of: (i) the aggregate amount of all monies received, directly
or indirectly, by Subsidiary Guarantors from Borrower after the date hereof
(whether by loan, capital infusion or other means), or (ii) the maximum amount
of the Facility Indebtedness not subject to avoidance under Title 11 of the
United States Code, as same may be amended from time to time, or any applicable
state law (the “Bankruptcy Code”). To that end, to the extent such obligations
would otherwise be subject to avoidance under the Bankruptcy Code if Subsidiary
Guarantors are not deemed to have received valuable consideration, fair value or
reasonably equivalent value for its obligations hereunder, each Subsidiary
Guarantor’s obligations hereunder shall be reduced to that amount which, after
giving effect thereto, would not render such Subsidiary Guarantor insolvent, or
leave such Subsidiary Guarantor with an unreasonably small capital to conduct
its business, or cause such Subsidiary Guarantor to have incurred debts (or
intended to have

 

E-2



--------------------------------------------------------------------------------

incurred debts) beyond its ability to pay such debts as they mature, as such
terms are determined, and at the time such obligations are deemed to have been
incurred, under the Bankruptcy Code. In the event a Subsidiary Guarantor shall
make any payment or payments under this Guaranty, each other Subsidiary
Guarantor of the Facility Indebtedness shall contribute to such Subsidiary
Guarantor an amount equal to such nonpaying Subsidiary Guarantor’s pro rata
share (based on their respective maximum liabilities hereunder) of such payment
or payments made by such Subsidiary Guarantor, provided that such contribution
right shall be subordinate and junior in right of payment in full of all the
Facility Indebtedness to Lenders. Subsidiary Guarantors and Lenders further
agree that Subsidiary Guarantors’ obligations hereunder with regard to the
Facility Obligations shall be determined in accordance with the terms hereof and
Subsidiary Guarantors’ obligations hereunder are not intended to be determined
by or subject to the definition of “Guarantee Obligations” in the Credit
Agreement.

2.     In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent or the holder of a Note, to pay all
the Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.

3.     Subsidiary Guarantors do hereby waive (i) notice of acceptance of this
Guaranty by the Administrative Agent and the Lenders and any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (ii) any defense, right of set-off or other claim which Subsidiary
Guarantors may have against Borrower or which Subsidiary Guarantors or Borrower
may have against the Administrative Agent or the Lenders or the holder of a
Note, (iii) presentment for payment, demand for payment (other than as provided
for in Paragraph 2 above), notice of nonpayment (other than as provided for in
Paragraph 2 above) or dishonor, protest and notice of protest, diligence in
collection and any and all formalities which otherwise might be legally required
to charge Subsidiary Guarantors with liability, (iv) any failure by the
Administrative Agent and the Lenders to inform Subsidiary Guarantors of any
facts the Administrative Agent and the Lenders may now or hereafter know about
Borrower, the Facility, or the transactions contemplated by the Credit
Agreement, it being understood and agreed that the Administrative Agent and the
Lenders have no duty so to inform and that Subsidiary Guarantors are fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, (v) any and all
right to cause a marshalling of assets of Borrower or any other action by any
court or governmental body with respect thereto, or to cause the Administrative
Agent and the Lenders to proceed against any other security given to a Lender in
connection with the Facility Indebtedness or the Obligations, (vi) any
invalidity or unenforceability of the Facility Indebtedness, and (vii) any
amendment or waiver of the Facility Indebtedness, including without limitation
any of the actions described in Paragraph 4 below. Credit may be granted or
continued from time to time by the Lenders to Borrower without notice to or
authorization from Subsidiary Guarantors, regardless of the financial or other
condition of Borrower at the time of any such grant or continuation. The
Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Subsidiary Guarantors the Lenders’ assessment of the financial
condition of Borrower.

 

E-3



--------------------------------------------------------------------------------

Subsidiary Guarantors acknowledge that no representations of any kind whatsoever
have been made by the Administrative Agent and the Lenders to Subsidiary
Guarantors. No modification or waiver of any of the provisions of this Guaranty
shall be binding upon the Administrative Agent and the Lenders except as
expressly set forth in a writing duly signed and delivered on behalf of the
Administrative Agent and the Lenders. Subsidiary Guarantors further agree that
any exculpatory language contained in the Credit Agreement, the Notes, and the
other Loan Documents shall in no event apply to this Guaranty, and will not
prevent the Administrative Agent and the Lenders from proceeding against
Subsidiary Guarantors to enforce this Guaranty.

4.     Subsidiary Guarantors further agree that Subsidiary Guarantors’ liability
as guarantor shall in no way be impaired by any renewals or extensions which may
be made from time to time, with or without the knowledge or consent of
Subsidiary Guarantors of the time for payment of interest or principal under a
Note or by any forbearance or delay in collecting interest or principal under a
Note, or by any waiver by the Administrative Agent and the Lenders under the
Credit Agreement, or any other Loan Documents, or by the Administrative Agent or
the Lenders’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and this Guaranty have been performed, notwithstanding any act or
thing which might otherwise operate as a legal or equitable discharge of a
surety. Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Lenders may at any time enter into agreements with
Borrower to amend and modify a Note, the Credit Agreement or any of the other
Loan Documents, or any other documents related thereto, and may waive or release
any provision or provisions of a Note, the Credit Agreement, or any other Loan
Document and, with reference to such instruments, may make and enter into any
such agreement or agreements as the Administrative Agent, the Lenders and
Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders’ rights hereunder or
any of Subsidiary Guarantors’ obligations hereunder. Each of the Subsidiary
Guarantors agrees not to assert any claim against the Administrative Agent or
any Lender, any of their respective Affiliates, or any of their or their
respective Affiliates, officers, directors, employees, attorneys and agents, on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to any facility hereunder, the
actual or proposed use of the Loans or any Letter of Credit, the Loan Documents
or the transactions contemplated thereby.

5.     This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection. Subsidiary Guarantors
agree that its obligations hereunder shall be joint and several with any and all
other guaranties given in connection with the Facility from time to time.
Subsidiary Guarantors agree that this Guaranty may be enforced

 

E-4



--------------------------------------------------------------------------------

by the Administrative Agent and the Lenders without the necessity at any time of
resorting to or exhausting any security or collateral, if any, given in
connection herewith or with a Note, the Credit Agreement, or any of the other
Loan Documents or by or resorting to any other guaranties, and Subsidiary
Guarantors hereby waive the right to require the Administrative Agent and the
Lenders to join Borrower in any action brought hereunder or to commence any
action against or obtain any judgment against Borrower or to pursue any other
remedy or enforce any other right. Subsidiary Guarantors further agree that
nothing contained herein or otherwise shall prevent the Administrative Agent and
the Lenders from pursuing concurrently or successively all rights and remedies
available to them at law and/or in equity or under a Note, the Credit Agreement
or any other Loan Documents, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of any of
Subsidiary Guarantors’ obligations hereunder, it being the purpose and intent of
Subsidiary Guarantors that the obligations of such Subsidiary Guarantors
hereunder shall be primary, absolute, independent and unconditional under any
and all circumstances whatsoever. Neither Subsidiary Guarantors’ obligations
under this Guaranty nor any remedy for the enforcement thereof shall be
impaired, modified, changed or released in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of
Borrower under a Note, the Credit Agreement or any other Loan Document or by
reason of Borrower’s bankruptcy or by reason of any creditor or bankruptcy
proceeding instituted by or against Borrower. This Guaranty shall continue to be
effective and be deemed to have continued in existence or be reinstated (as the
case may be) if at any time payment of all or any part of any sum payable
pursuant to a Note, the Credit Agreement or any other Loan Document is rescinded
or otherwise required to be returned by the payee upon the insolvency,
bankruptcy, or reorganization of the payor, all as though such payment to such
Lender had not been made, regardless of whether such Lender contested the order
requiring the return of such payment. The obligations of Subsidiary Guarantors
pursuant to the preceding sentence shall survive any termination, cancellation,
or release of this Guaranty.

6.     This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.

7.     If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in
the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property subject thereto (other
than any action or proceeding brought by any Lender or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Subsidiary Guarantors shall pay to the
Administrative Agent or such Lender upon demand all reasonable attorney’s fees,
costs and expenses, including, without limitation, court costs, filing fees and
all other costs and expenses incurred in connection therewith (all of which are
referred to herein as “Enforcement Costs”), in addition to all other amounts due
hereunder.

 

E-5



--------------------------------------------------------------------------------

8.     The parties hereto intend that each provision in this Guaranty comports
with all applicable local, state and federal laws and judicial decisions.
However, if any provision or provisions, or if any portion of any provision or
provisions, in this Guaranty is found by a court of law to be in violation of
any applicable local, state or federal ordinance, statute, law, administrative
or judicial decision, or public policy, and if such court should declare such
portion, provision or provisions of this Guaranty to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of all parties
hereto that such portion, provision or provisions shall be given force to the
fullest possible extent that they are legal, valid and enforceable, that the
remainder of this Guaranty shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of the
Administrative Agent and the Lender or the holder of a Note under the remainder
of this Guaranty shall continue in full force and effect.

9.     Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter
existing is hereby subordinated to the Facility Indebtedness. Subsidiary
Guarantors will not seek, accept, or retain for Subsidiary Guarantors’ own
account, any payment from Borrower on account of such subordinated debt at any
time when a Default exists under the Credit Agreement or the Loan Documents, and
any such payments to Subsidiary Guarantors made while any Default then exists
under the Credit Agreement or the Loan Documents on account of such subordinated
debt shall be collected and received by Subsidiary Guarantors in trust for the
Lenders and shall be paid over to the Administrative Agent on behalf of the
Lenders on account of the Facility Indebtedness without impairing or releasing
the obligations of Subsidiary Guarantors hereunder.

10.     Subsidiary Guarantors hereby subordinate to the Facility Indebtedness
any and all claims and rights, including, without limitation, subrogation
rights, contribution rights, reimbursement rights and set-off rights, which
Subsidiary Guarantors may have against Borrower arising from a payment made by
Subsidiary Guarantors under this Guaranty and agree that, until the entire
Facility Indebtedness is paid in full, not to assert or take advantage of any
subrogation rights of Subsidiary Guarantors or the Lenders or any right of
Subsidiary Guarantors or the Lenders to proceed against (i) Borrower for
reimbursement, or (ii) any other guarantor or any collateral security or
guaranty or right of offset held by the Lenders for the payment of the Facility
Indebtedness and performance of the Obligations, nor shall Subsidiary Guarantors
seek or be entitled to seek any contribution or reimbursement from Borrower or
any other guarantor in respect of payments made by Subsidiary Guarantors
hereunder. It is expressly understood that the agreements of Subsidiary
Guarantors set forth above constitute additional and cumulative benefits given
to the Lenders for their security and as an inducement for their extension of
credit to Borrower.

11.     The Subsidiary Guarantors hereby agree as among themselves that, if any
Subsidiary Guarantor shall make an Excess Payment (as defined below), such
Subsidiary Guarantor shall have a right of contribution from each other
Subsidiary Guarantor in an amount equal to such other Subsidiary Guarantor’s
Contribution Share (as defined below) of such Excess Payment. The payment
obligations of any Subsidiary Guarantor under this paragraph shall be
subordinate and subject in right of payment to the Obligations until the entire
Facility Indebtedness is paid in full, and none of the Subsidiary Guarantors
shall exercise any right or

 

E-6



--------------------------------------------------------------------------------

remedy under this paragraph against any other Subsidiary Guarantor until the
entire Facility Indebtedness is paid in full. Subject to the immediately
preceding paragraph 10, this paragraph shall not be deemed to affect any claims
or rights, including, without limitation, subrogation rights, contribution
rights, reimbursement rights and set-off rights, that any Subsidiary Guarantor
may have under applicable law against the Borrower in respect of any payment of
the Facility Indebtedness or the Obligations. Notwithstanding the foregoing, all
rights of contribution against any Subsidiary Guarantor shall terminate from and
after such time, if ever, that such Subsidiary Guarantor shall cease to be a
Subsidiary Guarantor in accordance with Section 6.26 of the Credit Agreement.
For purposes of this paragraph, the following terms have the indicated meanings:

(a)     “Contribution Share” means, for any Subsidiary Guarantor in respect of
any Excess Payment made by any other Subsidiary Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Subsidiary
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Subsidiary Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Borrower and the Subsidiary Guarantors
other than the maker of such Excess Payment exceeds the amount of all of the
debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Borrower and the
Subsidiary Guarantors) of the Borrower and the Subsidiary Guarantors other than
the maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Subsidiary Guarantors in respect of
any Excess Payment, any Subsidiary Guarantor that became a Subsidiary Guarantor
subsequent to the date of any such Excess Payment shall be deemed to have been a
Subsidiary Guarantor on the date of such Excess Payment and the financial
information for such Subsidiary Guarantor as of the date such Subsidiary
Guarantor became a Subsidiary Guarantor shall be utilized for such Subsidiary
Guarantor in connection with such Excess Payment.

(b)     “Excess Payment” means the amount paid by any Subsidiary Guarantor in
excess of its Ratable Share (as defined below) of the Facility Indebtedness.

(c)     “Ratable Share” means, for any Subsidiary Guarantor in respect of any
payment of the Facility Indebtedness, the ratio (expressed as a percentage) as
of the date of such payment of the Facility Indebtedness of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Subsidiary
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Subsidiary Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Borrower and the Subsidiary Guarantors
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Borrower and the Subsidiary Guarantors hereunder) of the
Borrower and the Subsidiary Guarantors; provided, however, that, for purposes of
calculating the Ratable Shares of the Subsidiary Guarantors in respect of any
payment of the Facility Indebtedness, any Subsidiary Guarantor that became a
Subsidiary Guarantor subsequent to the date of any such payment shall

 

E-7



--------------------------------------------------------------------------------

be deemed to have been a Subsidiary Guarantor on the date of such payment and
the financial information for such Subsidiary Guarantor as of the date such
Subsidiary Guarantor became a Subsidiary Guarantor shall be utilized for such
Guarantor in connection with such payment.

12.     Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

13.     Subsidiary Guarantors hereby submit to personal jurisdiction in the
State of Illinois for the enforcement of this Guaranty and waive any and all
personal rights to object to such jurisdiction for the purposes of litigation to
enforce this Guaranty. Subsidiary Guarantors hereby consent to the jurisdiction
of either the Circuit Court of Cook County, Illinois, or the United States
District Court for the Northern District of Illinois, in any action, suit, or
proceeding which the Administrative Agent or a Lender may at any time wish to
file in connection with this Guaranty or any related matter. Subsidiary
Guarantors hereby agree that an action, suit, or proceeding to enforce this
Guaranty may be brought in any state or federal court in the State of Illinois
and hereby waives any objection which Subsidiary Guarantors may have to the
laying of the venue of any such action, suit, or proceeding in any such court;
provided, however, that the provisions of this Paragraph shall not be deemed to
preclude the Administrative Agent or a Lender from filing any such action, suit,
or proceeding in any other appropriate forum.

14.     All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by facsimile
and addressed or delivered to such party at its address set forth below or at
such other address as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted. Notice may be given as follows:

To Subsidiary Guarantors:

c/o Retail Properties of America, Inc.

2021 Spring Road, Suite 200

Oak Brook, Illinois 60523

Attention: Angela M. Aman

Telephone: 630-634-4230

Facsimile: 630-756-4185

With a copy to:

Retail Properties of America, Inc.

2021 Spring Road, Suite 200

Oak Brook, Illinois 60523

Attention: Dennis Holland

Telephone: 630-634-4190

Facsimile: 630-282-7465

 

E-8



--------------------------------------------------------------------------------

 If to the Administrative Agent or any Lender, to its address set forth in the
Credit Agreement.

15.     This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Subsidiary Guarantors and
shall inure to the benefit of the Administrative Agent and the Lenders’
successors and assigns.

16.     This Guaranty shall be construed and enforced under the internal laws of
the State of Illinois.

17.     SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY
THEIR ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP
WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

18.     Neither the execution and delivery by the Subsidiary Guarantors of this
Guaranty, nor the consummation of the transactions contemplated by the Credit
Agreement, nor compliance with the provisions thereof will violate any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
any of the Subsidiary Guarantors or their respective articles of organization,
articles of formation, certificates of trust, limited partnership certificates,
operating agreements, trust agreements, or limited partnership agreements, or
the provisions of any indenture, instrument or agreement to which any of the
Subsidiary Guarantors is a party or is subject, or by which it, or its Property,
is bound, or conflict with or constitute a default thereunder, except where such
violation, conflict or default would not have a Material Adverse Effect, or
result in the creation or imposition of any Lien (other the Liens created
pursuant to the Credit Agreement) in, of or on the Property of such Subsidiary
Guarantor pursuant to the terms of any such indenture, instrument or agreement.
No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, this Guaranty.

19.     From time to time, additional parties may execute a joinder
substantially in the form of Exhibit A hereto, and thereby become a party to
this Guaranty. From and after delivery of such joinder, the Subsidiary
delivering such joinder shall be a Subsidiary Guarantor, and be bound by all of
the terms and provisions of this Guaranty. From time to time, certain Subsidiary
Guarantors shall be released from their obligations under this Guaranty upon
satisfaction of the conditions to such release established pursuant to
Section 6.26 of the Credit Agreement.

 

E-9



--------------------------------------------------------------------------------

20.     Upon the execution of this Guaranty by the Subsidiary Guarantors party
hereto, this Guaranty shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Guaranty, and the
Existing Guaranty shall be superseded by this Guaranty in all respects.

21.     THE PARTIES HERETO HAVE ENTERED INTO THIS GUARANTY SOLELY TO AMEND AND
RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN CONNECTION WITH,
THE EXISTING GUARANTY. THE PARTIES DO NOT INTEND THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS GUARANTY AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING BY ANY SUBSIDIARY GUARANTOR UNDER OR IN CONNECTION WITH THE
EXISTING GUARANTY.

(Remainder of page intentionally left blank.)

 

E-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Second Amended and
Restated Subsidiary Guaranty as of the date first written above.

 

[GUARANTOR]

By:

   

Name:  

   

Title:

   

 

E-11



--------------------------------------------------------------------------------

Accepted:

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

By:                                                                             

Name:

   

Title:

   

 

[Signature Page to Second Amended and Restated Subsidiary Guaranty]

E-12



--------------------------------------------------------------------------------

EXHIBIT A TO SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY

FORM OF JOINDER TO GUARANTY

THIS JOINDER is executed as of                     , 20      by the undersigned,
each of which hereby agrees as follows:

1.     All capitalized terms used herein and not defined in this Joinder shall
have the meanings provided in that certain Second Amended and Restated
Subsidiary Guaranty (as amended, modified, supplemented, restated, or renewed,
from time to time, the “Guaranty”) dated as of                     , executed
for the benefit of KeyBank National Association, as Administrative Agent for
itself and certain other Lenders, and the Lenders, with respect to Loans from
the Lenders to Retail Properties of America, Inc. (“Borrower”).

2.     As required by the Credit Agreement, each of the undersigned is executing
this Joinder to become a party to the Guaranty.

3.     Each and every term, condition, representation, warranty, and other
provision of the Guaranty, by this reference, is incorporated herein as if set
forth herein in full and the undersigned agrees to fully and timely perform each
and every obligation of a Subsidiary Guarantor under such Guaranty.

[INSERT SUBSIDIARY GUARANTOR SIGNATURE BLOCKS AND FEIN NUMBER]

 

 

 

FEIN NO.                                     

     

By:

        

    By:                                                                   
       

   

    Its:

 

E-13



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OPINION

[Attached]

 

F-1



--------------------------------------------------------------------------------

May 13, 2013

KeyBank National Association,

as Administrative Agent for the Lenders

1200 Abernathy Road NE, Suite 1550

Atlanta, GA 30328

Each of the Lenders party to the Credit Agreement referred to below

 

Re:

Third Amended and Restated Credit Agreement dated as of May 13, 2013 (the
“Credit Agreement”) by and among Retail Properties of America, Inc., a
corporation organized under the laws of the State of Maryland (the “Borrower”),
KeyBank National Association, a national banking association, and the several
banks, financial institutions and other entities from time to time parties to
the Credit Agreement (collectively, the “Lenders”) and KeyBank National
Association, not individually, but as “Administrative Agent”

Ladies and Gentlemen:

We have acted as special counsel to the Borrower and the guarantors, each of
which is a wholly-owned subsidiary of the Borrower, identified on Schedule 1,
attached hereto and incorporated herein (each a “Subsidiary Guarantor”, and
collectively the “Subsidiary Guarantors”), in connection with the Credit
Agreement. Capitalized terms used but not otherwise defined herein shall have
the respective meanings assigned thereto in the Credit Agreement.

We have reviewed the Credit Agreement, the Subsidiary Guaranty and the Notes
(collectively, the “Loan Documents”).

For purposes hereof, we have made certain assumptions hereinafter described
without independent verification. We have also assumed, without independent
verification, that there are no facts inconsistent with the assumptions
hereinafter set forth. We know of no facts inconsistent with such assumptions,
but we have not conducted an independent investigation or verification.

The opinion set forth herein is qualified as stated herein and is qualified
further by the following:

A.     This opinion is based upon existing laws, ordinances and regulations in
effect as of the date hereof and as they presently apply.

B.     In rendering the opinion set forth below, we have relied as to matters of
fact, upon (i) certificates or statements of public officials (including a
Certificate of Good Standing and Existence for Borrower in Illinois dated
April 26, 2013, a Certificate of



--------------------------------------------------------------------------------

KeyBank National Association,

as Administrative Agent for the Lenders

May 13, 2013

Page 2

 

Good Standing and Existence in Maryland for Borrower dated April 26, 2013, and
the Certificate of Good Standing and Existence in Delaware, Maryland, Nevada,
Tennessee, Texas or Illinois, as applicable, for each Subsidiary Guarantor as
set forth on Schedule 1 hereof, the validity of which we assume remains
unchanged as of the date hereof) and of officers of the Borrower and each
Subsidiary Guarantor and (ii) representations and warranties contained in the
Loan Documents. Further, we have assumed that (a) each document submitted to us
is accurate and complete, (b) there are no events, facts or circumstances
currently and actually known to the Borrower, the Subsidiary Guarantors or the
Lenders which have not been disclosed to us to the extent such events, facts or
circumstances would render any provision of the Loan Documents invalid or
unenforceable in any material respect, and (c) there are and have been no
agreements or understandings among the Borrower, the Subsidiary Guarantors and
the Lenders, written or oral, and there is and has been no usage of trade or
course of prior dealing among such parties that in either case would materially
define, supplement, amend or qualify the terms of the Loan Documents (other than
that certain Disclosure Letter of even date herewith given by Borrower to
Administrative Agent) so as to render inaccurate any opinion expressed herein.
For purposes of rendering the first three opinions expressed below, we have
relied exclusively upon certificates issued by governmental authorities in the
relevant jurisdictions, and such opinions are not intended to provide any
conclusion or assurance beyond that conveyed by such certificates.

C.     We express no opinion as to the enforceability, under certain
circumstances, of provisions imposing penalties or forfeitures, late payment
charges or an increase in interest rate upon delinquency in payment or the
occurrence of a default.

D.     We express no opinion as to:

(i)     the existence of any Person’s ownership rights in or title to, the
existence or priority of, any lien or with respect to any property;

(ii)     any agreement by the Borrower or any Subsidiary Guarantor to waive jury
trial or appoint an agent for acceptance of service of process;

(iii)     any provision of the Loan Documents purporting to waive any objection
to the laying of venue or any claim that an action or proceeding has been
brought in an inconvenient forum; and

(iv)     any provision of the Loan Documents which authorizes or permits any
purchaser of a participation interest from any party to set off or apply any
deposit or property or any indebtedness with respect to any participation
interest.

E.     We have assumed that (i) the transactions contemplated by the Loan
Documents are within the Lenders’ corporate powers; (ii) the Lenders, the
Borrower and the Subsidiary Guarantors have been in compliance with all
applicable laws, rules and

 



--------------------------------------------------------------------------------

KeyBank National Association,

as Administrative Agent for the Lenders

May 13, 2013

Page 3

 

regulations governing and affecting the conduct of their respective businesses
to the extent that non-compliance would have a material adverse effect on the
validity or enforceability of any of the Loan Documents; (iii) the Loan
Documents will be enforced in good faith and in circumstances and in a manner
that are commercially reasonable; (iv) the Lenders are not subject to any
statute, rule or regulation or any impediment that requires them to obtain the
authorization, approval or consent of, or to make any declaration or filing
with, any governmental authority or regulatory body, or all of such
authorizations, approvals or filings have been obtained or made, in connection
with (A) the transactions contemplated by the Loan Documents or (B) the due
execution, delivery, recordation, consummation and undertaking of the
performance of the Loan Documents or (C) the exercise of any rights and remedies
under the Loan Documents; (v) all filings or actions necessary in connection
with or for the effectiveness of the transactions contemplated by the Loan
Documents with any governmental authority or regulatory body have been or will
be made with the appropriate governmental authority or regulatory body and in
accordance the requirements of all applicable laws, codes, ordinances and
regulations (including without limitation the payment of all fees in connection
therewith); and (vi) all material terms, provisions and conditions relating to
the transactions contemplated by the Loan Documents are correctly and completely
reflected in the Loan Documents.

F.     The opinions herein expressed are qualified to the extent that: (i) the
characterization of, and the enforceability of any rights or remedies in, any
agreement or instrument may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, equitable
subordination, or similar laws and doctrines affecting the rights of creditors
generally and general equitable principles; (ii) the availability of specific
performance, injunctive relief or any other equitable remedy is subject to the
discretion of a court of competent jurisdiction; and (iii) the provisions of the
Loan Documents that (a) may require indemnification or contribution with respect
to the negligence or wrongful conduct of the indemnified party or its
representatives or agents, (b) purports to confer, waive or consent to the
jurisdiction of any court, or (c) waives any right granted by common or
statutory law, may be unenforceable as against public policy.

G.     Requirements in the Loan Documents specifying that provisions thereof
only may be waived in writing may not be valid, binding or enforceable to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created modifying any provision of the Loan
Documents.

H.     We express no opinion on provisions in the Loan Documents that provide
for the waiver of the statute of limitations, waiver of the right to bring
counterclaims, the appointment of any party as attorney-in-fact, the waiver of
the right to assert lack of consideration, or the waiver of the requirements of
good faith and fair dealing, notice and commercial reasonableness to the extent
such requirements cannot be waived by consent. We further advise that the amount
of attorneys’ fees are subject to the discretion of the court before which any
proceeding involving the Loan Documents may be brought.

 



--------------------------------------------------------------------------------

KeyBank National Association,

as Administrative Agent for the Lenders

May 13, 2013

Page 4

 

I.     We have not undertaken any independent review of the effect upon the Loan
Documents and the transactions contemplated thereby of any applicable state or
federal environmental, securities or taxation law, code or regulation, and we
render no opinion with respect to any of the foregoing.

J.     We have assumed that: (i) each of the Lenders is duly organized and
validly existing and in good standing under applicable state or federal laws;
(ii) the execution and delivery of the Loan Documents and the undertaking of the
performance by the Lenders of their respective obligations thereunder do not
contravene (a) their organizational documents, including the articles of
association and any amendments thereto, or Bylaws, including all amendments
thereto, or (b) any law or contractual restriction affecting the Lenders or
their respective properties; and (iii) there is no pending action or proceeding
before any court, governmental agency or arbitrator against or directly
involving the Lenders, and there is no threatened action or proceeding affecting
the Lenders or any of the assets of the Lenders before any court, governmental
agency or arbitrator which, in any case, would affect the validity or
enforceability of any of the Loan Documents.

K.     Whenever our opinion, with respect to the existence or absence of facts,
is qualified by the phrase “to our knowledge” or a phrase of similar import, it
indicates that no information has come to the attention of Drew J. Scott, Esq.
or Stephen A. Komonytsky, Esq., the attorneys who have provided substantive
legal representation to the Borrower and the Subsidiary Guarantors with respect
to the Loan Documents, which would give us current actual knowledge that is
inconsistent with the existence or absence of facts qualified by such phrase.
However, except to the extent expressly set forth herein, we have not undertaken
any independent investigation to determine, or otherwise attempted to verify,
the existence or absence of such facts, and no inference as to our knowledge of
the existence or absence of such facts should be drawn from the fact of our
representation of the Borrower and the Subsidiary Guarantors or any other
matter. Only the actual knowledge of the attorney who has worked on this matter
for us as described above shall be imputed or ascribed to us in our capacity as
counsel.

L.     We render no opinion with respect to the validity or enforceability under
Illinois law of any provision of any of the Loan Documents which provides for
the compounding of interest or the payment or accrual of interest on interest.
Please note that the Illinois Supreme Court has held in Bowman v. Neely, 151
Ill. 37 (1894) and 137 Ill. 443 (1891) and its progeny that compounding of
interest and charging interest on interest are contrary to the public policy of
the State of Illinois.

We have investigated such questions of law as in our judgment are necessary or
appropriate to enable us to render the opinion expressed below. In addition, we
have assumed (i) the genuineness of the signatures of, and the authority of,
persons signing

 



--------------------------------------------------------------------------------

KeyBank National Association,

as Administrative Agent for the Lenders

May 13, 2013

Page 5

 

all documents in connection with which this opinion is expressed other than the
Borrower and the Subsidiary Guarantors, (ii) the legal capacity of natural
persons, and (iii) that the Loan Documents constitute the legal, valid and
binding obligations of all parties thereto other than the Borrower and the
Subsidiary Guarantors.

Based upon the foregoing and subject to the assumptions, limitations and
qualifications set forth herein, we are of the following opinion:

1.     The Borrower is a Maryland corporation, duly organized and validly
existing and authorized to transact business under the laws of the State of
Maryland and is qualified to transact business in the State of Illinois. The
Subsidiary Guarantor identified in number 1 on Schedule 1 hereof, is a
corporation, duly incorporated and validly existing and authorized to
transaction business under the laws of the State of Delaware. Each Subsidiary
Guarantor identified in numbers 2 through 81, inclusive, on Schedule 1 hereof,
is a limited liability company, duly organized and validly existing and
authorized to transact business under the laws of the State of Delaware. Each
Subsidiary Guarantor identified in numbers 82 through 83, inclusive, on Schedule
1 hereof, is a limited partnership, duly formed and validly existing and
authorized to transact business under the laws of the State of Delaware. Each
Subsidiary Guarantor identified in numbers 84 through 89, inclusive, on Schedule
1 hereof, is a statutory trust, duly formed and validly existing and authorized
to transaction business under the laws of the State of Delaware. Each Subsidiary
Guarantor identified in numbers 90 through 101, inclusive, on Schedule 1 hereof,
is a limited partnership, duly formed and validly existing and authorized to
transact business under the laws of the State of Illinois. Each Subsidiary
Guarantor identified in numbers 102 through 104, inclusive, on Schedule 1
hereof, is a limited liability company, duly organized and validly existing and
authorized to transaction business under the laws of the State of Maryland. The
Subsidiary Guarantor identified in number 105 on Schedule 1 hereof, is a limited
liability company, duly organized and validly existing and authorized to
transaction business under the laws of the State of Nevada. The Subsidiary
Guarantor identified in number 106 on Schedule 1 hereof, is a limited
partnership, duly formed and validly existing and authorized to transaction
business under the laws of the State of Tennessee. Each Subsidiary Guarantor
identified in numbers 107 through 110, inclusive, on Schedule 1 hereof, is a
limited partnership, duly formed and validly existing and authorized to
transaction business under the laws of the State of Texas.

2.     The execution, delivery and undertaking of performance of the Loan
Documents to which it is a party by the Borrower and the consummation of the
transactions contemplated by the Loan Documents to which it is a party are
within the corporate powers of the Borrower, have been duly authorized by all
necessary corporate action (including any necessary shareholder or stockholder
action, if any) of the Borrower, and do not and will not (a) conflict with or
result in a breach of any of the provisions of the certificate or articles of
incorporation or certificate of existence, as applicable, and bylaws of the
Borrower, or (b) to our knowledge, result in a breach or

 



--------------------------------------------------------------------------------

KeyBank National Association,

as Administrative Agent for the Lenders

May 13, 2013

Page 6

 

violation of or constitute a default under (i) any contractual obligation to
which the Borrower is a party or by which the Borrower or its properties are
bound or (ii) any writ, order, judgment or decree of any governmental authority
or (iii) any law, regulation, ruling or order binding on the Borrower.

3.     The execution, delivery and undertaking of performance by the Subsidiary
Guarantors of the Subsidiary Guaranty and the consummation of the transactions
contemplated by the Subsidiary Guaranty are within the corporate, partnership,
limited liability company or trust powers of the Subsidiary Guarantors, as
applicable, have been duly authorized by all necessary corporate, partnership,
limited liability company or trust action, as applicable (including any
necessary director, shareholder, stockholder, member, manager, partner or
trustee action, if any), of the Subsidiary Guarantors, and do not and will not
(a) conflict with or result in a breach of any of the provisions of the articles
or certificate of incorporation, formation, limited partnership certificate,
certificate of trust or certificate of existence, as applicable, and bylaws,
operating agreement, limited partnership agreement or trust agreement of any
Subsidiary Guarantor, as applicable, or (b) to our knowledge, result in a breach
or violation of or constitute a default under (i) any contractual obligation to
which any Subsidiary Guarantor is a party or by which any Subsidiary Guarantor
or its properties are bound, other than the Credit Agreement, or (ii) any writ,
order, judgment or decree of any governmental authority or (iii) any law,
regulation, ruling or order binding on any Subsidiary Guarantor.

4.     The Borrower has duly executed and delivered the Loan Documents to which
it is a named party. The Loan Documents constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms.

5.     The Subsidiary Guarantors have duly executed and delivered the Subsidiary
Guaranty. The Subsidiary Guaranty constitutes the legal, valid and binding
obligation of each Subsidiary Guarantors, enforceable in accordance with its
terms.

6.     To our knowledge, no authorization, consent or approval or other action
by, and no notice to or filing with, any governmental authority or other Person
is required to be obtained or made by the Borrower for the due execution,
delivery and performance by the Borrower of the Loan Documents to which it is a
named party, except such as have been duly obtained or made and are in full
force and effect.

7.     Based solely upon a search of our docket and the representations and
warranties of the Subsidiary Guarantors contained in the Loan Documents, there
are no actions, suits, or proceedings pending or threatened against any
Subsidiary Guarantor before any court or governmental entity or instrumentality
which could reasonably be expected to have a Material Adverse Effect (as defined
in the Credit Agreement).

 



--------------------------------------------------------------------------------

KeyBank National Association,

as Administrative Agent for the Lenders

May 13, 2013

Page 7

 

8.     The Loan Documents are governed by the laws of the State of Illinois, and
the Loan, including the interest rate reserved in the Notes and all fees and
charges paid or to be paid by or on behalf of Borrower in connection with such
Loan pursuant to the applicable Loan Documents, is not in violation of the usury
laws of the State of Illinois.

While we are not members of the Bar of the State of Maryland, the Bar of the
State of Tennessee, the Bar of the State of Texas, the Bar of the State of
Nevada or the Bar of the State of Delaware, we have reviewed provisions of the
Maryland General Corporation Law (the “Maryland Corporation Law”) the Maryland
Limited Liability Company Act (the “Maryland LLC Act”), the Tennessee Revised
Uniform Limited Partnership Act (the “Tennessee Partnership Act”), the Texas
Business Organization Code (the “Texas Organization Code”), the Nevada
Limited-Liability Company Law (the “Nevada LLC Law”), the Delaware Limited
Liability Company Act (the “Delaware LLC Act”), the Delaware General Corporation
Law (the “Delaware Corporation Law”), the Delaware Statutory Trust Act (the “DST
Act”) and the Delaware Revised Uniform Limited Partnership Act (the “Delaware
Partnership Act”). We are members of the Bar of the State of Illinois, and we
express no opinion herein as to any laws, codes, ordinances or regulations or
the effects thereof upon the Loan Documents or the transactions contemplated
thereby, other than the Maryland Corporation Law (as to the organization and
existence of the Borrower under the laws of the State of Maryland), the Maryland
LLC Act (as to the organization and existence of the Subsidiary Guarantors
organized under the laws of the State of Maryland), the Tennessee Partnership
Act (as to the organization and existence of Subsidiary Guarantors under the
laws of the State of Tennessee), the Texas Organization Code (as to the
organization and existence of Subsidiary Guarantors under the laws of the State
of Texas), the Nevada LLC Law (as to the organization and existence of
Subsidiary Guarantors under the laws of the State of Nevada), the Delaware LLC
Act, the Delaware Corporation Law, the DST Act and the Delaware Partnership Act
(together, as to the organization and existence of the Subsidiary Guarantors
under the laws of the State of Delaware), the laws, codes, ordinances and
regulations of the State of Illinois and the federal laws of the United States
of America. The opinions expressed herein are limited in all respects to
applicable law as existing on the date hereof. In rendering this opinion, we do
not undertake to advise you of any change in any applicable law or any fact that
may occur after the date hereof.

[Signature page follows]

 



--------------------------------------------------------------------------------

KeyBank National Association,

as Administrative Agent for the Lenders

May 13, 2013

Page 8

 

We call your attention to the fact that, although we represent the Borrower and
the Subsidiary Guarantors in connection with the Loan Documents and the
transactions contemplated thereby, our engagement has been limited to specific
matters as to which we have been consulted. This opinion is limited to the
matters stated herein, and we do not express any opinion, either implicitly or
otherwise, on any issue not expressly addressed herein. We disavow any
obligation to update or supplement this opinion in response to subsequent
changes in the law or future events or circumstances or to advise you of any
changes in our opinion in the event additional or newly discovered information
is brought to our attention. This opinion is provided to you as a legal opinion
only and not as a guaranty or warranty of the matters discussed herein or in the
documents referred to herein. No opinion may be inferred or implied beyond the
matters expressly stated herein, and no portion of this opinion may be quoted or
in any other way published without the prior written consent of the undersigned.
Further, this opinion may be relied upon only by the addressee hereof. Without
our prior written consent, this opinion may not be: (a) relied upon by you for
any purpose other than that stated and set forth in this opinion; or (b) relied
upon by any other person or entity for any purpose other than by such
addressees’ permitted successors, assigns and participants under the Loan
Documents.

Very truly yours,

SCOTT & KRAUS, LLC

 



--------------------------------------------------------------------------------

Schedule 1

Subsidiary Guarantors

 

 

Entity Names

  

Certificates of Good Standing

Delaware Corporations     

1.     IWR Protective Corporation, a Delaware corporation

  

DE – 4/26/13

   

Delaware Limited Liability Companies

    

2.     Bellevue Development, LLC, a Delaware limited liability

        company

  

DE – 5/9/13

3.     Half Day LLC, a Delaware limited liability company

  

DE – 4/26/13

IL – 4/26/13

4.     Inland Western JV Nashville Bellevue, LLC, a Delaware

        limited liability company

  

DE – 5/8/13

5.     Inland Western JV South Billings Associates, L.L.C., a

        Delaware limited liability company

  

DE – 5/8/13

6.     Inland Western MDS Portfolio, L.L.C., a Delaware limited

        liability company

  

DE – 5/9/13

7.     Inland Western RC-I GP, LLC, a Delaware limited

        liability company

  

DE – 4/26/13

8.     Inland Western RC-I LP, LLC, a Delaware limited liability

        company

  

DE – 4/26/13

9.     RPAI Altamonte Springs State Road, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

FL – 4/29/13

10.   RPAI Atlanta Cascade Avenue, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

GA – 4/26/13

11.   RPAI Bangor Parkade, L.L.C., a Delaware limited liability

        company

  

DE – 4/26/13

ME – 4/29/13

12.   RPAI Baton Rouge, L.L.C., a Delaware limited liability

        company

  

DE – 4/26/13

LA – 4/26/13

13.   RPAI Beekman, L.L.C., a Delaware limited liability

        company

  

DE – 4/29/13

NY – 4/26/13

14.   RPAI Bluffton Low Country, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

SC – 5/2/13

15.   RPAI Bluffton Low Country II, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

SC – 5/2/13

16.   RPAI Brooklyn Park 93rd Avenue, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

MN – 4/26/13

17.   RPAI Cambridge Brick Church, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

OH – 4/29/13

18.   RPAI Canton Paradise, L.L.C., a Delaware limited liability

        company

  

DE – 4/26/13

GA – 4/26/13

19.   RPAI Canton Paradise Outlot, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

GA – 4/26/13

 



--------------------------------------------------------------------------------

Entity Names   

Certificates of Good Standing

20.   RPAI Chicago Brickyard, L.L.C., a Delaware limited

        liability company

  

DE – 4/29/13

IL – 4/29/13

21.   RPAI College Station Gateway II GP, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

IL – 4/26/13

TX – 4/26/13

22.   RPAI College Station Gateway III, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

TX – 4/26/13

23.   RPAI Columbus Polaris, L.L.C., a Delaware limited

        liability company

  

DE – 4/29/13

OH – 4/29/13

24.   RPAI Continental Rave Houston, L.L.C., a Delaware

        limited liability company

  

DE – 4/29/13

25.   RPAI Dallas Preston Trail GP, L.L.C., a Delaware limited

        liability company

  

DE – 5/7/13

26.   RPAI Dallas Preston Trail Pad GP, L.L.C., a Delaware

        limited liability company

  

DE – 5/6/13

27.   RPAI Darien, L.L.C., a Delaware limited liability company

  

DE – 4/26/13

IL – 4/26/13

28.   RPAI Fort Myers Page Field, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

FL – 4/29/13

29.   RPAI Frisco Parkway GP, L.L.C., a Delaware limited

        liability company

  

DE – 4/29/13

TX – 4/29/13

30.   RPAI Gilroy I, L.L.C., a Delaware limited liability company

  

DE – 4/26/13

CA – 4/29/13

31.   RPAI Gilroy II, L.L.C., a Delaware limited liability

        company

  

DE – 4/29/13

CA – 4/30/13

32.   RPAI Green Global Gateway, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

OH – 4/26/13

33.   RPAI Greenville Five Forks, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

SC – 4/30/13

34.   RPAI Greenville Five Forks Outlot, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

SC – 4/30/13

35.   RPAI Hartford New Park, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

CT – 4/26/13

36.   RPAI Houston Little York GP, L.L.C., a Delaware limited

        liability company (f/k/a Inland Western Houston Little

        York GP, L.L.C.)

  

DE – 4/29/13

IL – 4/29/13

TX – 4/29/13

37.   RPAI Houston Royal Oaks Village II GP, L.L.C., a

        Delaware limited liability company

  

DE – 4/29/13

IL – 4/29/13

TX – 4/29/13

38.   RPAI Jacksonville Southpoint, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

FL – 4/29/13

39.   RPAI Kalamazoo WMU, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

MI – 4/29/13



--------------------------------------------------------------------------------

40.   RPAI Kalispell Mountain View, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

MT – 4/26/13

41.   RPAI Kalispell Mountain View II, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

MT – 4/29/13

42.   RPAI Kansas City Stateline, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

MO – 4/26/13

43.   RPAI Knoxville Corridor Park, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

44.   RPAI Knoxville Corridor Park II, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

TN – 4/26/13

45.   RPAI Lake Worth Towne Crossing GP, L.L.C., a

        Delaware limited liability company

  

DE – 4/26/13

IL – 4/26/13

TX – 4/26/13

46.   RPAI Lakewood, L.L.C., a Delaware limited liability

        company

  

DE – 5/6/13

IL – 4/26/13

47.   RPAI Lawrence, L.L.C., a Delaware limited liability

        company

  

DE – 4/26/13

WA – 5/7/13

48.   RPAI Lewis Center Powell, L.L.C., a Delaware limited

        liability company

  

DE – 4/29/13

OH – 4/29/13

49.   RPAI Lewisville Lakepointe GP, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

IL – 4/26/13

TX – 4/26/13

50.   RPAI Mansfield GP, L.L.C., a Delaware limited liability

        company

  

DE – 4/26/13

IL – 4/26/13

TX – 4/26/13

51.   RPAI Maple Grove Wedgwood, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

MN – 4/26/13

52.   RPAI McDonough Henry Town, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

GA – 5/3/13

53.   RPAI McKinney Stonebridge GP, L.L.C., a Delaware

        limited liability company

  

DE – 4/29/13

IL – 4/29/13

TX – 4/29/13

54.   RPAI Middletown Fairgrounds Plaza, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

NY – 4/25/13

55.   RPAI Morristown Crockett, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

TN – 4/26/13

56.   RPAI New Britain Main, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

CT – 4/26/13

57.   RPAI New Port Richey Mitchell, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

FL – 4/29/13

58.   RPAI Newnan Crossing II, L.L.C., a Delaware limited

        liability company

  

DE – 5/6/13

GA – 5/6/13

59.   RPAI North Richland Hills Davis GP, L.L.C., a Delaware

        limited liability company

  

DE – 5/6/13



--------------------------------------------------------------------------------

60.   RPAI Northport Northwood, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

AL – 4/29/13

61.   RPAI Orange 53 Boston, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

CT – 4/26/13

62.   RPAI Oswego Gerry Centennial, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

IL – 4/26/13

63.   RPAI Pittsburgh William Penn GP, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

IL – 4/26/13

64.   RPAI Plymouth 5, L.L.C., a Delaware limited liability

        company

  

DE – 4/29/13

MA – 4/26/13

65.   RPAI Poughkeepsie Mid-Hudson, L.L.C., a Delaware

        limited liability company

  

DE – 5/1/13

NY – 4/26/13

66.   RPAI Powder Springs Battle Ridge, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

GA – 4/26/13

67.   RPAI Santa Fe, L.L.C., a Delaware limited liability

        company

  

DE – 4/29/13

NM – 5/3/13

68.   RPAI Saratoga Springs Wilton, L.L.C., a Delaware limited

        liability company

  

DE – 4/29/13

NY – 4/26/13

69.   RPAI Southlake GP, L.L.C., a Delaware limited liability

        company

  

DE – 5/7/13

IL – 5/7/13

TX – 5/7/13

70.   RPAI Stony Creek II, L.L.C., a Delaware limited liability

        company

  

DE – 4/26/13

IN – 4/26/13

71.   RPAI Sugar Land Colony GP, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

IL – 4/26/13

TX – 4/26/13

72.   RPAI Summerville Azalea Square III GP, L.L.C., a

        Delaware limited liability company

  

DE – 4/26/13

73.   RPAI Tallahassee Governor’s One, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

FL – 5/3/13

74.   RPAI Town and Country Manchester, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

MO – 4/26/13

75.   RPAI West Mifflin Century III GP, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

IL – 4/26/13

76.   RPAI Westbury Merchants Plaza, L.L.C., a Delaware

        limited liability company

  

DE – 4/26/13

NY – 5/3/13

77.   RPAI Westerville Cleveland, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

OH – 4/29/13

78.   RPAI Williston Maple Tree, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

VT – 4/29/13

79.   RPAI Winter Springs Red Bug, L.L.C., a Delaware limited

        liability company

  

DE – 4/29/13

FL – 4/30/13

80.   South Billings Center, LLC, a Delaware limited liability

        company

  

DE – 5/6/13

MT – 5/7/13



--------------------------------------------------------------------------------

81.   Town Square Ventures V GP, L.L.C., a Delaware limited

        liability company

  

DE – 4/26/13

TX – 4/26/13

   

Delaware Limited Partnerships

82.   RPAI Pittsburgh William Penn Partner, L.P., a Delaware

        limited partnership

  

DE – 4/26/13

83.   RPAI West Mifflin Century III Partner, L.P., a Delaware

        limited partnership

  

DE – 4/30/13

   

Delaware Statutory Trusts

84.   RPAI Hellertown Main Street DST, a Delaware statutory

        trust

  

DE – 4/26/13

PA – 4/30/13

85.   RPAI Lebanon 9th Street DST, a Delaware statutory trust

  

DE – 4/26/13

PA – 4/30/13

86.   RPAI Punxsutawney Mahoning Street DST, a Delaware

        statutory trust

  

DE – 4/26/13

PA – 4/30/13

87.   RPAI State College Science Park DST, a Delaware

        statutory trust

  

DE – 4/26/13

PA – 4/29/13

88.   RPAI Stroud Commons DST, a Delaware statutory trust

  

DE – 4/26/13

PA – 4/29/13

89.   RPAI I DST, a Delaware statutory trust

  

DE – 4/30/13

   

Illinois Limited Partnerships

90.   RPAI College Station Gateway II Limited Partnership, a

        Illinois limited partnership

  

IL – 4/30/13

TX – 4/26/13

91.   RPAI Houston Little York Limited Partnership, an Illinois

        limited partnership (f/k/a Inland Western Houston Little

        York Limited Partnership)

  

IL – 4/30/13

TX – 4/29/13

92.   RPAI Houston Royal Oaks Village II Limited Partnership,

        an Illinois limited partnership

  

IL – 4/29/13

TX – 4/29/13

93.   RPAI Lake Worth Towne Crossing Limited Partnership,

        an Illinois limited partnership

  

IL – 4/30/13

TX – 4/29/13

94.   RPAI Lewisville Lakepointe Limited Partnership, an

        Illinois limited partnership

  

IL – 4/30/13

TX – 4/26/13

95.   RPAI Mansfield Limited Partnership, an Illinois limited

        partnership

  

IL – 4/30/13

TX – 5/1/13

96.   RPAI McKinney Stonebridge Limited Partnership, an

        Illinois limited partnership

  

IL – 4/29/13

TX – 4/29/13

97.   RPAI North Richland Hills Limited Partnership, an Illinois

        limited partnership

  

IL – 5/7/13

98.   RPAI Pittsburgh William Penn, L.P., an Illinois limited

        partnership

  

IL – 4/30/13

PA – 5/1/13

99.   RPAI Southlake Limited Partnership, a Illinois limited

        partnership

  

IL – 5/8/13

TX – 5/3/13



--------------------------------------------------------------------------------

100. RPAI Sugar Land Colony Limited Partnership, an Illinois

        limited partnership

  

 IL – 4/30/13

 TX – 4/29/13

101. RPAI West Mifflin Century III, L.P., an Illinois limited

        partnership

  

 IL – 4/30/13

 PA – 4/30/13

   

Maryland Limited Liability Companies

    

102. Capital Centre LLC, a Maryland limited liability company

  

 MD – 4/26/13

103. Centre at Laurel LLC, a Maryland limited liability company

  

 MD – 4/26/13

104. Towson Circle LLC, a Maryland limited liability company

  

 MD – 4/29/13

   

Nevada Limited Liability Companies

    

105. Lake Mead Crossing, LLC, a Nevada limited liability

        company

  

 NV – 5/3/13

   

Tennessee Limited Partnerships

    

106. RPAI Summerville Azalea Square III Limited Partnership,

        a Tennessee limited partnership

  

 TN – 4/26/13

 SC – 4/30/13

   

Texas Limited Partnerships

    

107. RPAI Dallas Preston Trail Limited Partnership, a Texas

        limited partnership

  

 TX – 5/6/13

108. RPAI Dalas Preston Trail Pad Limited Partnership, a

        Texas limited partnership

  

 TX – 5/10/13

109. RPAI Frisco Parkway Limited Partnership, a Texas limited

        partnership

  

 TX – 4/29/13

110. Town Square Ventures V, L.P., a Texas limited

        partnership

  

 TX – 4/26/13



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF BORROWING NOTICE

Date:                        

KeyBank National Association, as Administrative Agent

KeyBank Real Estate Capital

1200 Abernathy Road NE, Suite 1550

Atlanta, GA 30328

Attention: Nathan Weyer

Borrowing Notice

Retail Properties of America, Inc. hereby requests a Loan Advance pursuant to
Section 2.9 of the Third Amended and Restated Credit Agreement dated as of
May 13, 2013 (as amended, modified, supplemented, restated, or renewed, from
time to time, the “Credit Agreement”), among Retail Properties of America, Inc.,
the Lenders referenced therein, and you, as Administrative Agent for the
Lenders. Capitalized terms used herein and not otherwise defined herein shall
have the meanings attributed to them in the Credit Agreement

An Advance is requested to be made in the amount of $                , to be
made on                     . Such Loan shall be a [LIBOR] [Floating]
[Swingline] Rate Advance. [The applicable LIBOR Interest Period shall be
                                .]

The proceeds of this Advance will be used either: (check one)

 

  ¨

for working capital purposes,

 

  ¨

for bridge debt financing purposes,

 

  ¨

for the development or redevelopment of the following Project, including tenant
improvements, capital expenditures or leasing commissions related thereto, or

 

  ¨

for the acquisition of the following Project:

 

      

Name of Project:

      

Address of Project:

      

Description of Project:

 

      

For further information see Schedule I and the one page Project summary attached
to this Borrowing Notice.

 

G-1



--------------------------------------------------------------------------------

The proceeds of the requested Advance shall be directed to the following
account:

Wiring Instructions:

(Bank Name)

(ABA No.)

(Beneficiary)

(Account No. to Credit)

(Notification Requirement)

In support of this request, Retail Properties of America, Inc. hereby represents
and warrants to the Administrative Agent and the Lenders that all requirements
of Section 4.2 of the Credit Agreement in connection with such Advance have been
satisfied at the time such proceeds are disbursed.

Date:                                                                      

For Borrower: Retail Properties of America, Inc.

By:                                                                          

Name:                                                                    

Its:                                                                          

 

G-2



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

Acquisition Property / Schedule I to Borrowing Notice

 

Acquisition  

Date

  Property
Name   Location   Property
Type  

Acquisition

Cost

 

%

Owned

 

100% of

Acquisition

Cost

 

Secured

  Indebtedness,  

If Any

 

Ground

Lease?

  Stabilized?   Occupancy  

12-month

NOI

                                                                                
                                                                               
            

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) between
                                 (the “Assignor”) and
                                 (the “Assignee”) is dated as of
                        , 20    . The parties hereto agree as follows:

1.     PRELIMINARY STATEMENT. The Assignor is a party to a Third Amended and
Restated Credit Agreement dated May 13, 2013 (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Credit Agreement”)
described in Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Credit Agreement.

2.     ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment, the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The Commitment
purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.

3.     EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of Schedule
1 or two (2) Business Days (or such shorter period agreed to by KeyBank National
Association, as Administrative Agent under the Credit Agreement (the “Agent”))
after a Notice of Assignment substantially in the form of Exhibit “I” attached
hereto has been delivered to the Agent. Such Notice of Assignment shall include
the consent of the Agent if required by Section 12.3(i) of the Credit Agreement.
In no event will the Effective Date occur if the payments required to be made by
the Assignee to the Assignor on the Effective Date under Section 4 hereof are
not made on the proposed Effective Date. The Assignor will notify the Assignee
of the proposed Effective Date no later than the Business Day prior to the
proposed Effective Date. As of the Effective Date, (i) the Assignee shall have
the rights and obligations of a Lender under the Loan Documents with respect to
the rights and obligations assigned to the Assignee hereunder and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder.

4.     PAYMENTS OBLIGATIONS. On and after the Effective Date, the Assignee shall
be entitled to receive from the Agent all payments of principal, interest and
fees with respect to the interest assigned hereby. The Assignee shall advance
funds directly to the Agent with respect to all Loans and reimbursement payments
made on or after the Effective Date with respect to the interest assigned
hereby. In consideration for the sale and assignment of Loans hereunder, the
Assignee shall pay the Assignor, on the Effective Date, an amount equal to the
principal amount of the portion of all Loans assigned to the Assignee hereunder
which is outstanding on the Effective Date. The Assignee will promptly remit to
the Assignor (i) the portion of any principal payments assigned hereunder and
received from the Agent and (ii) any amounts of interest on Loans and fees
received from the Agent to the extent either (i) or (ii)

 

H-1



--------------------------------------------------------------------------------

relate to the portion of the Loans assigned to the Assignee hereunder for
periods prior to the Effective Date and have not been previously paid by the
Assignee to the Assignor. In the event that either party hereto receives any
payment to which the other party hereto is entitled under this Assignment
Agreement, then the party receiving such amount shall promptly remit it to the
other party hereto.

5.     REPRESENTATIONS OF THE ASSIGNOR: LIMITATIONS ON THE ASSIGNOR’S LIABILITY.
The Assignor represents and warrants: (a) that it is the legal and beneficial
owner of the interest being assigned by it hereunder, (b) that such interest is
free and clear of any adverse claim created by the Assignor, and (c) that it has
all necessary right and authority to enter into this Assignment. It is
understood and agreed that the assignment and assumption hereunder is made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee. Neither the Assignor nor
any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
without limitation, documents granting the Assignor and the other Lenders a
security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
Property, books or records of the Borrowers, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.

6.     REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (iii) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, (v) agrees that
its payment instructions and notice instructions are as set forth in the
attachment to Schedule 1, and (vi) confirms that none of the funds, monies,
assets or other consideration being used to make the purchase and assumption
hereunder are “plan assets” as defined under ERISA and that its rights, benefits
and interests in and under the Loan Documents will not be “plan assets” under
ERISA.

7.     INDEMNITY. The Assignee agrees to indemnify and hold the Assignor
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Assignor
in connection with or arising in any manner from the Assignee’s non-performance
of the obligations assumed by Assignee under this

 

H-2



--------------------------------------------------------------------------------

Assignment Agreement on and after the Effective Date. The Assignor agrees to
indemnify and hold the Assignee harmless against any and all losses, costs and
expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignee in connection with or arising in any manner
from the Assignor’s non-performance of the obligations assigned to Assignee
under this Assignment Agreement prior to the Effective Date.

8.     SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have
the right pursuant to Section 12.3(i) of the Credit Agreement to assign the
rights which are assigned to the Assignee hereunder to any entity or person,
provided that (i) any such subsequent assignment does not violate any of the
terms and conditions of the Loan Documents or any law, rule, regulation, order,
writ, judgment, injunction or decree and that any consent required under the
terms of the Loan Documents has been obtained and (ii) unless the prior written
consent of the Assignor is obtained, the Assignee is not thereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 7 hereof.

9.     REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Commitment
occurs between the date of this Assignment Agreement and the Effective Date, the
percentage interest specified in Item 3 of Schedule 1 shall remain the same, but
the dollar amount purchased shall be recalculated based on the reduced
Commitment.

10.     ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

11.     GOVERNING LAW. This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Illinois.

12.     NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.

(Remainder of page intentionally left blank.)

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

ASSIGNOR:

 

[                                 ]

By:                                                                         

Name:                                                                   

Title:                                                                     

ASSIGNEE:

[                                 ]

By:                                                                         

Name:

   

Title:

   

 

[Consented to by:

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

By:                                                              

Name:                                                         

Title:                                                           ]5

 

 

5 If consent of Administrative Agent is required pursuant to Section 12.3(i) of
the Credit Agreement.

 

H-4



--------------------------------------------------------------------------------

SCHEDULE 1

to Assignment Agreement

 

1.

Description and Date of Credit Agreement: Third Amended and Restated Credit
Agreement dated as of May 13, 2013, by and among Retail Properties of America,
Inc., the lenders party thereto, and KeyBank National Association, as
Administrative Agent

 

2.

Date of Assignment Agreement:                     , 20    

 

3.

Amounts (as of date of Item 2 above):

 

a.      Commitment of Assignor under Credit Agreement.

  

$                    

b.     Assignee’s Percentage of Commitment of Assignor purchased under this
Assignment Agreement.**

  

                    %

c.      Term Loans of Assignor outstanding under Credit Agreement.

  

$                    

d.     Assignee’s Percentage of the Term Loans of Assignor purchased under this
Assignment Agreement.**

  

                    %

4.     Amount of Assignor’s Revolving Commitment purchased under this Assignment
Agreement.

  

$                    

5.     Amount of Assignor’s Term Loans purchased under this Assignment
Agreement.

  

$                    

6.     Proposed Effective Date:

  

Accepted and Agreed:

 

[NAME OF ASSIGNOR]

  

[NAME OF ASSIGNEE]

By:                                                              

  

By:                                                              

Title:                                                           

  

Title:                                                           

** Percentage taken to 10 decimal places.

 

H-5



--------------------------------------------------------------------------------

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

Attach Assignor’s Administrative Information Sheet, which must

include notice address for the Assignor and the Assignee

[to be provided by KeyBank]

 

H-6



--------------------------------------------------------------------------------

EXHIBIT “I”

to Assignment Agreement

NOTICE OF ASSIGNMENT

                         ,         

 

To:

KeyBank National Association, as Administrative Agent (the “Agent”)

    

KeyBank Real Estate Capital

    

1200 Abernathy Road NE, Suite 1550

    

Atlanta, GA 30328

    

Attention: Nathan Weyer

Borrower:

 

    

Retail Properties of America, Inc.

    

2021 Spring Road, Suite 200

    

Oak Brook, Illinois 60523

    

Attention: Angela M. Aman

 

From: 

[NAME OF ASSIGNOR] (the “Assignor”)

    

 [NAME OF ASSIGNEE] (the “Assignee”)

1.     We refer to that Third Amended and Restated Credit Agreement dated as of
May 13, 2013 (the “Credit Agreement”) described in Item 1 of Schedule 1
(“Schedule 1”) attached to the Assignment Agreement, dated as of
                        , (the “Assignment”) by and between the Assignor and
Assignee. A copy of the Assignment is included with this Notice of Assignment.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to them in the Credit Agreement.

2.     This Notice of Assignment (this “Notice”) is given and delivered to the
Agent pursuant to Section 12.3(ii) of the Credit Agreement.

3.     The Assignor and the Assignee have entered into the Assignment, pursuant
to which, among other things, the Assignor has sold, assigned, delegated and
transferred to the Assignee, and the Assignee has purchased, accepted and
assumed from the Assignor the percentage interest specified in Item 3 of
Schedule 1 of all outstandings, rights and obligations under the Credit
Agreement. The Effective Date of the Assignment shall be the later of the date
specified in Item 5 of Schedule 1 or two (2) Business Days (or such shorter
period as agreed to by the Agent) after this Notice of Assignment and any fee
required by Section 12.3(ii) of the Credit Agreement have been delivered to the
Agent, provided that the Effective Date shall not occur if any condition
precedent agreed to by the Assignor and the Assignee has not been satisfied.

4.     The Assignor and the Assignee hereby give to the Agent notice of the
assignment and delegation referred to in the Assignment. The Assignor will
confer with the Agent before the date specified in Item 5 of Schedule 1 to
determine if the Assignment Agreement will become

 

H-7



--------------------------------------------------------------------------------

effective on such date pursuant to Section 3 hereof, and will confer with the
Agent to determine the Effective Date pursuant to Section 3 hereof if it occurs
thereafter. The Assignor shall notify the Agent if the Assignment Agreement does
not become effective on any proposed Effective Date as a result of the failure
to satisfy the conditions precedent agreed to by the Assignor and the Assignee.
At the request of the Agent, the Assignor will give the Agent written
confirmation of the satisfaction of the conditions precedent.

5.     If Notes are outstanding on the Effective Date, the Assignor and the
Assignee request and direct that the Agent prepare and cause the Borrowers to
execute and deliver new Notes or, as appropriate, replacements notes, to the
Assignor and the Assignee. The Assignor and, if applicable, the Assignee each
agree to deliver to the Agent the original Note received by it from the
Borrowers upon its receipt of a new Note in the appropriate amount.

6.     The Assignee advises the Agent that notice and payment instructions are
set forth in the attachment to Schedule 1.

7.     The Assignee hereby represents and warrants that none of the funds,
monies, assets or other consideration being used to make the purchase pursuant
to the Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.

8.     [The Assignee authorizes the Agent to act as its agent under the Loan
Documents in accordance with the terms thereof. The Assignee acknowledges that
the Agent has no duty to supply information with respect to the Borrowers or the
Loan Documents to the Assignee until the Assignee becomes a party to the Credit
Agreement.]6

 

NAME OF ASSIGNOR

  

NAME OF ASSIGNEE

By:                                                              

  

By:                                                                      

Title:                                                           

  

Title:                                                                   

ACKNOWLEDGED AND, IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO BY:

 

  

KEYBANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

  

By:                                                                      

  

Title:                                                                   

[Attach photocopy of the Assignment]

 

 

6 May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

 

H-8